         Case 3:20-cv-00863-SI       Document 1   Filed 05/29/20   Page 1 of 279




Steve D. Larson, OSB No. 863540
Email: slarson@stollberne.com
Jennifer S. Wagner, OSB No. 024470
Email: jwagner@stollberne.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, Oregon 97204
Telephone: (503) 227-1600

Attorneys for Plaintiffs

[Additional Counsel Listed on Signature Page.]




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

BLUE PEAK HOSTING, LLC, PAMELA                    Case No.
GREEN, TITI RICAFORT, MARGARITE
SIMPSON, and MICHAEL NELSON, on behalf of         CLASS ACTION ALLEGATION
themselves and all others similarly situated,     COMPLAINT
                             Plaintiffs,
                                                  DEMAND FOR JURY TRIAL
       v.

INTEL CORPORATION, a Delaware corporation,

                             Defendant.




                             CLASS ACTION ALLEGATION COMPLAINT
             Case 3:20-cv-00863-SI      Document 1       Filed 05/29/20      Page 2 of 279




          Plaintiffs Blue Peak Hosting, LLC, Pamela Green, Titi Ricafort, Margarite Sampson, and

Michael Nelson, individually and on behalf of the members of the Class defined below, allege the

following against Defendant Intel Corporation (“Intel” or “the Company”), based upon personal

knowledge with respect to themselves and on information and belief derived from, among other

things, the investigation of counsel and review of public documents as to all other matters.

                                          INTRODUCTION

          1.      Despite Intel’s intentional concealment of specific design choices that it long knew

rendered its central processing units (“CPUs” or “processors”) unsecure, it was only in January 2018

that it was first revealed to the public that Intel’s CPUs have significant security vulnerabilities that

gave unauthorized program instructions access to protected data.

          2.      A CPU is the “brain” in every computer and mobile device and processes all of the

essential applications, including the handling of confidential information such as passwords and

encryption keys. Maintaining the security of confidential information is a fundamental function of

all CPUs that Plaintiffs and members of the Class relied upon Intel to provide. “Processor-level

security is foundational and can prevent the exploitation that software-based products can be prone

to.” 1 Indeed, the CPU “plays a fundamental role in security because of performance, hardware-

rooted trust, and the ability to provide security functionality, such as encryption, while exposing

minimal attack surface area.” 2

          3.      Although Plaintiffs and members of the Class relied upon Intel to design its CPUs to

ensure that private data remains secure from access by unauthorized parties, increased sales, and



1
    See John Abbott, Trusting in the CPU: Getting to the Roots of Security, June 2017 at p. 4.
2
    Id. at p. 9

    PAGE 1 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 3 of 279




thus increased profits, drove Intel to implement certain techniques, such as speculative execution

and out-of-order execution, in a manner that left users’ confidential information exposed and

vulnerable to unauthorized access.

       4.      In a nutshell, speculative execution allows a CPU to run instructions from software

programs or applications before knowing whether an instruction is required or whether access to

information is authorized. Intel’s defective implementation of “speculative execution” maintains

accessed user information, including confidential information, within the CPU (a fast memory

known as Cache, and several internal buffers including the Line Fill Buffers, Store Buffers, and

Writeback buffers associated with the Cache) in a vulnerable manner, and thus exposes user data to

a substantial security risk of exposure and theft by unauthorized third parties.

       5.      The exploits identified in 2018, generally dubbed “Meltdown,” “Spectre,” and

“Foreshadow” (and related variants), are part of a class of exploits that allow unauthorized third

parties to exploit Intel’s processor vulnerabilities to gain access to confidential information. The

exploits take advantage of design defects in Intel’s CPUs related to memory access protection and

speculative execution of computer program instructions, which made information that should

otherwise remain secure accessible to unauthorized use. Unbeknown to Plaintiffs and members of

the Class, when Intel’s processors engage in speculative execution, the processors make

information, which should remain secure and inaccessible to unauthorized use, accessible in the

processors’ unsecured subsystems. These undisclosed design defects, which Plaintiffs define herein

as “Unauthorized Access” and “Incomplete Undo” (the “Defects”), are exploited by an ever-

increasing number of exploits as hackers gain additional insight into the Defects.

       6.      As designed, Intel CPUs suffer from Unauthorized Access which allows program

instructions unauthorized access to protected data (e.g., secrets).          When Intel processors

 PAGE 2 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 4 of 279




speculatively execute instructions, Incomplete Undo allows protected data to remain in Intel’s

CPU’s unsecure subsystems (e.g., those instructions are not completely undone) when speculation

is wrong. Intel was aware that its processor design, which allowed secrets to be placed into the

CPU’s unsecure subsystems by unauthorized users, presented a substantial security risk to

consumers and could be exploited.

       7.      More troubling, Intel’s flawed processor design affects almost every x86-64 Core

processor CPU that Intel designed, manufactured, marketed, sold, and distributed in the last 20 years

(“Intel’s CPU(s)”).

       8.      Because Intel has failed and refused to address the underlying Defects in Intel’s

CPUs, additional exploits, dubbed “Fallout,” “RIDL,” and “ZombieLoad” (and related variants) by

the researchers (and referred to collectively by Intel as Microarchitectural Data Sampling (“MDS”))

as well as SwapGS and LazyFP were disclosed in 2019. Even more exploits, dubbed “Vector

Register Sampling,” “CacheOut,” and “Snoop-assisted L1 Data Sampling” were disclosed in 2020.

All of these exploits exploit the same undisclosed Defects in Intel’s CPU design and have been

discovered on an ongoing basis for over two years, with the most recent one reported in March 2020.

Undoubtedly, more exploits exploiting the Defects are expected and will continue to be disclosed.

Fallout, RIDL, ZombieLoad, SwapGS, LazyFP, Vector Register Sampling, CacheOut, Snoop-

assisted L1 Data Sampling, and the yet-to-be-disclosed exploits are referred to collectively with

Meltdown, Spectre, and Foreshadow as the “Intel CPU Exploits.”

       9.      The Defects that allow the Intel CPU Exploits are the direct result of Intel’s knowing

decision to sacrifice security in favor of speed to gain an edge in its ongoing competition with rivals

such as Advanced Micro Devices, Inc. (“AMD”). As with the Meltdown and Foreshadow exploits,

Fallout, RIDL, ZombieLoad, SwapGS, LazyFP, Vector Register Sampling, and CacheOut exploit

 PAGE 3 –                       CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 5 of 279




Intel-processor Defects. AMD has reported that its processors are not subject to Meltdown,

Foreshadow, Fallout, RIDL, ZombieLoad, SwapGS, LazyFP, Vector Register Sampling,

and CacheOut. Despite Intel’s efforts to mischaracterize the Defects and the Intel CPU Exploits as

industry-wide risks of chip manufacturers, the truth is that only Intel designed its CPUs in this

flawed manner and, because of its design choices, the Intel CPU Exploits are largely an Intel-only

problem.

       10.     Moreover, Intel’s decision to forego security for the sake of speed was contrary to

the public statements it made about the security of its processors. Although Intel publicly touted its

processors’ security, Intel kept its hardware design strictly confidential, within its exclusive

knowledge, and actively protected as a trade secret. Plaintiffs and members of the Class had no way

of knowing before their purchases that Intel disregarded a fundamental CPU function—data

security—and knowingly designed its CPUs to permit unprotected memory access during

speculative execution.

       11.     Executing the Intel CPU Exploits leaves no fingerprints or forensic trace and are thus

exceptionally hard to detect. “But [it is] suspect[ed] that for intelligence agencies and commercial

hacking groups, Meltdown and Spectre [as well as the other Intel CPU Exploits] are already parts

of their toolkits; they’re probably paired with fileless malware as an entry point. With fileless

malware, nothing is written to disk, and with Meltdown [and the other Intel CPU Exploits], there’s

reportedly no need for privilege escalation. The result is a super-stealthy exploit that is less likely




 PAGE 4 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 6 of 279




to trigger any alarms.” 3 Even Intel acknowledged that the Intel CPU Exploits could “be maliciously

exploited in the wild by highly sophisticated cyber-criminals.” 4

        12.    While programs without the requisite permission should not be allowed to read data

associated with other programs, unauthorized users can exploit the Defects to get hold of secrets

stored in the memory of other running programs. This might include confidential or personal

information such as passwords stored in a password manager or web browser, personal photos,

emails, instant messages and even business-critical documents. For example, by exploiting the

Defects, a web page in one browser tab could read a user’s online banking password from another

browser tab. Or, on cloud servers, one virtual machine could snoop on the data in other virtual

machines on the same system. This is not supposed to be possible.

        13.    Although it has yet to come forth with a full and candid description of all facts known

only to it concerning the unprecedented security Defects, what Intel has already admitted is

damning. According to Intel, “[t]hese side-channel leaks are particularly dangerous in environments

running large numbers of virtualized servers on shared host servers in the cloud. It is problematic

because it is possible for an unauthorized virtual machine to eavesdrop on a victim’s VM.”5

Acknowledging that its customers are “security conscious,” Intel has advised its customers to




3
   Mike Fong, Five Mobile Security Predictions For 2020, Forbes (Jan. 16, 2020),
https://www.forbes.com/sites/forbestechcouncil/2020/01/16/five-mobile-security-predictions-for-
2020/#56a5fb822cb6
4
  Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel,         The         Register          (Sept.      12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/
5
  Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel,         The         Register          (Sept.      12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/

    PAGE 5 –                    CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20     Page 7 of 279




“deploy only machines with the latest generations of processors inside”—which Intel claims include

the necessary security defenses “built in.” 6

        14.    Unbeknownst to Plaintiffs and members of the Class, Intel has known for years that

its proprietary CPU design (which permitted unauthorized memory access during speculative

execution) could be exploited by side-channel exploits. Furthermore, Intel has been aware of

various methods that would secure its CPUs, yet has failed to implement them. Indeed, research

shows that Intel purposefully implemented the Defects (and concealed them), which undermined

the security of Intel CPUs simply to achieve a performance advantage over AMD and other

competitors.

        15.    As the leader in the global CPU industry, Intel knows the critical importance of both

performance and protecting consumers’ sensitive data from unauthorized access. Intel also knows

the multitude of harms that foreseeably flow to individual consumers when sensitive data is stolen

by criminals, including, among other things, identify theft, fraud, credit and reputational harm,

erroneous tax claims, and extortion. Indeed, Intel’s success is largely based on the advertised speed

and security of its CPUs.

        16.    While some mitigations with microcode updates, operating system-level fixes, and

patches to applications like web browsers have become available to ostensibly eliminate the threat

of the publicly disclosed Intel CPU Exploits, the mitigations materially affect the performance of

Intel’s CPUs for all users and also have been shown to be inadequate in curing the Defects. Each

new exploit and each associated mitigation creates an additional layer of performance impact.



6
  Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel,         The         Register          (Sept.      12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/

    PAGE 6 –                     CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 8 of 279




        17.    Even worse, to minimize the risk of exploit, it is recommended that users disable key

Intel CPU performance functionality altogether, such as Hyper-Threading (which allows a single

physical CPU to appear as two logical CPUs to an operating system with the ability to share physical

execution resources). 7    That is why Google disabled hyperthreading on its Intel-based

Chromebooks.

        18.    In other words, every Plaintiff’s CPU now suffers reduced functionality and

performance as a direct result of downloading Intel’s mitigations for the Intel CPU Exploits. As a

consequence of the material post-mitigation performance and functionality degradation, Plaintiffs’

processors’ performance is essentially downgraded into the performance of slower lower cost

processors.

        19.    The only true fix is to exchange each defective CPU for a device containing a

processor not subject to the security and performance Defects. The fact that Intel has left variants

of MDS unpatched for more than 18 months is a byproduct of Intel’s piecemeal and incomplete

response to the Intel CPU Exploits.    Rather than prevent further exploits by correcting the root

cause of the exploits (i.e., the Defects), Intel merely provides a superficial patch for the specific

exploit as researchers demonstrate yet another variant of the Intel CPU Exploits. As long as Intel

continues to only respond with symptomatic fixes, additional exploits like the Intel CPU Exploits

will keep happening. As industry experts stress, “[r]esearchers find these things without even trying

very hard. And it probably means that other adversaries will find them, too.” 8



7
 Stephen Röttger, Escaping the Chrome Sandbox with RIDL, Google Project Zero (Feb. 15,
2020), https://googleprojectzero.blogspot.com/2020/02/escaping-chrome-sandbox-with-ridl.html.
8
 A. Greenberg, Intel is Patching the Patch for the Patch for Its ‘Zombieload’ Flaw, Wired (Jan. 27,
2020), https://www.wired.com/story/intel-zombieload-third-patch-speculative-execution/.

    PAGE 7 –                    CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 9 of 279




         20.    To be sure, given that Intel has dozens of CVEs 9 reflecting the status “RESERVED,”

it appears that numerous yet-to-be-disclosed Intel CPU Exploits are known to Intel and have been

embargoed for 6 months or more (characteristic of Intel’s practice of significantly delayed disclosure

of Intel CPU Exploits).

         21.    Intel’s mitigations are mere band-aids. The security Defects need to be fixed at the

CPU hardware level. As even Intel has acknowledged, “industry experts have long realised that

software only solutions simply will not cut the mustard, since they can ultimately be compromised

or bypassed in some way. Instead, security needs to be rooted in hardware capabilities that cannot

be altered or disabled by malicious code.” 10

         22.    Incredibly, even after Intel learned that the Intel CPU Exploits were taking advantage

of its design Defects, Intel unreasonably delayed disclosing the side-channel exploits for months,

thereby increasing exposure, risk, and injury to Plaintiffs and the other Class members. During this

delay and before any of the Intel CPU Exploits were made public (and patches made available), and

while Intel continued to advertise, market, and sell its known defective CPUs, former Intel CEO

Brian Krzanich exercised and sold off nearly 900,000 company shares and stock options—raking in

about $24 million—months after being informed of the significant security vulnerability in its

flagship CPUs but before Intel publicly disclosed the problem. The stock sale left Krzanich with

just 250,000 shares of Intel stock—the minimum that he is required to own under his Intel

employment agreement. By withholding the facts concerning the defective CPUs, Intel put its own



9
 “CVE” refers to Common Vulnerabilities and Exposures, a standardized, industry-endorsed list of
security vulnerabilities.
10
   Dan Robinson, Hardware-drive security in the hybrid cloud, The Register (Nov. 16, 2017),
https://www.theregister.co.uk/2017/11/16/hardwaredriven_security_in_the_hybrid_cloud/

     PAGE 8 –                    CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20   Page 10 of 279




interests ahead of the very consumers who placed their trust and confidence in Intel and benefitted

itself to the detriment of Plaintiffs and Class members.

       23.     Since the 1990’s, every computer or device sold with an Intel chip has displayed a

sticker with the slogan “Intel Inside,” to make consumers believe that they were buying a product

with the best, fastest and most powerful processor. And with its marketing and advertising, Intel

led consumers to believe that each new generation of processors it introduced was faster and higher

performing that the previous one. In fact, at the point of sale, whether online or in a brick-and-

mortar store, consumers are presented with the specific processer speed for the Intel CPU that is

inside. Plaintiffs and Class members had no reason to suspect and could not have reasonably

discovered that Intel had sacrificed security for speed, that the CPUs suffered from the Defects or

that their computers and devices would suffer significant performance degradation as a result of

implementing mitigations necessary to address the Defects.

       24.     Had Plaintiffs known about the Defects in Intel’s CPUs or that Intel’s mitigations

needed to address the Intel CPU Exploits would materially impact the CPUs’ functionality and

performance, they would have paid less for them based only on the CPUs’ post-mitigation

performance (not the promised pre-mitigation performance). Alternatively, because of the influx of

new disclosures and uncertainty surrounding future mitigations and burdens of additional

performance regressions, Plaintiffs would not have purchased the devices with Intel processors

altogether and instead would have purchased a device with AMD’s or other competitor’s processors

(which are reportedly largely immune from the Intel CPU Exploits).

                                 JURISDICTION AND VENUE

       25.     This Court has subject-matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in controversy

 PAGE 9 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI           Document 1     Filed 05/29/20     Page 11 of 279




exceeds the sum of $5,000,000, exclusive of interest and costs, and Intel is a citizen of a State

different from that of at least one Class member.

        26.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Intel transacts

business and may be found in this District.

                                              PARTIES

        27.     Each and every Plaintiff and each Class member has suffered a concrete and

particularized injury, including, but not limited to, loss of the benefit of the bargain and diminished

value of their processors, as a result of Intel’s concealment of known Defects in its processors and

the material performance regression associated with downloading mitigations in order to ameliorate

– but not cure – Intel’s deficient security and protect their sensitive information. The deterioration

in performance suggests an average reduction in value of 15-20% or more.

        28.     Plaintiff Blue Peak Hosting, LLC (“Blue Peak”) is organized under the laws of the

state of Utah and primarily does business there. Blue Peak provides website hosting and virtual

private server hosting to its clients.

        29.     Blue Peak maintains private, sensitive, and confidential information.

        30.     In making purchases and deciding to deploy devices containing Intel CPUs, Blue

Peak relied on Intel’s representations (both direct and indirect) that its CPUs would provide superior

performance, speed, and security and were fit for use in its servers, PCs, and other devices that store,

process or access sensitive, confidential, and personal information and data. Blue Peak paid for

processor performance it did not receive.

        31.     Blue Peak expected the processors to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processor would deliver such performance securely,



 PAGE 10 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 12 of 279




so that that data would not potentially be exposed to compromise. Any reasonable purchaser would

expect that the computing device being purchased would be secure and free from potential exploits.

       32.     Unknown to Blue Peak, at the time that it purchased the Affected Devices, those

Devices were equipped with Intel processors that contained undisclosed Defects that made

information, which should have remained secure and inaccessible to unauthorized parties.

       33.     Blue Peak purchased the Affected Devices on the reasonable, but mistaken, belief

that the processor would provide the performance promised, would do so securely, and would retain

all of its operating characteristics throughout its useful life. Had disclosures of the Defects in the

Intel CPUs, or that mitigations needed to address the Intel CPU Exploits would materially impact

the CPU’s functionality and performance, been displayed in Intel’s advertisements, brochures,

bulletins, and on its webpage, Blue Peak would have seen them and no doubt have taken them into

account in making its purchasing decisions. In particular, had Blue Peak known about the Defects

in Intel’s CPUs or that mitigations needed to address the Intel CPU Exploits would materially impact

the CPUs’ functionality, security, and performance, it would not have bought the Affected Devices

containing Intel processors or it would have paid less for them.

       34.     As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Intel CPU Exploits and in order to comply with its duty to protect confidential information and

documents, Blue Peak spent significant time and effort researching the Intel CPU Exploits and

implementing available mitigations. Additionally, Blue Peak has been injured because it incurred

and will continue to incur time and costs because it has been and will continue to be required to,

among other things: purchase on an accelerated schedule compared to normal business practices

more powerful processors to compensate for decreased performance resulting from disabling

hyperthreading; reconfigure its networks to provide increased security from internet accessibility

 PAGE 11 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 13 of 279




for those systems containing the most sensitive data; increase monitoring of the Affected Devices,

servers, and firewalls for security threats, attacks and breaches; and supplement its network and

computing security program(s) with additional security monitoring.

       35.     As a result of its research regarding the Intel CPU Exploits, Blue Peak understood

that to address the security vulnerabilities it must either install patches for its computers and servers

or disable hyperthreading on its computers and servers. Blue Peak’s research revealed that installing

patches would result in reduced processing speed. Accordingly, Blue Peak elected to disable

hyperthreading on its computers and servers. After disabling hyperthreading on its computers and

servers, however, Blue Peak experienced noticeable decreases in processing speed.

       36.     Blue Peak’s employees spent over 50 hours completing the tasks described above.

       37.     Based on these direct and indirect representations, Blue Peak has purchased and

continues to use a large number of products containing defective Intel processors, including servers

and desktop computers.

       38.     Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Blue Peak will continue to be injured by incurring these additional monitoring

costs as long as the Affected Devices are deployed as part of its IT infrastructure.

       39.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of Blue

Peak’s Intel processors, and Blue Peak did not receive the benefit of its bargain. As detailed in this

Amended Complaint, Blue Peak’s Affected Devices are worth less than what it paid for them.

Moreover, the Defects in the CPUs have increased Blue Peak’s costs of its IT operations.

       40.     Plaintiff Pamela Green is a resident and citizen of the State of California. On or

about February 4, 2015, Plaintiff bought a new Windows laptop which featured an Intel Core i5-

 PAGE 12 –                       CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 14 of 279




4200U as the computer’s CPU. Plaintiff bought the laptop from Fry’s Electronics store. Plaintiff

reviewed and relied on the information about the laptop and Intel processor that was displayed in

store. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard and/or read that Intel processors were the world’s fastest. Plaintiff expected the processor to

function as Intel advertised and represented. Implicit in Intel’s representations was that its processor

would deliver such performance securely, so that that data would not potentially be exposed to

compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

           41.      Plaintiff has used (and continues to use) the Intel device for multitasking—with

various applications open at the same time—between word processing, email, and general web

browser use. Plaintiff’s computer receives periodic updates that include the CPU patches released

to date.

           42.      Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Intel CPU Exploits, after January 2018 when the patches were

downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed.           Plaintiff has also experienced difficulty in multitasking, with the laptop slowing

significantly and taking several minutes to start up. In addition, as a result of the Defects in Intel’s

CPUs and Intel’s mitigations needed to address the Intel CPU Exploits, Plaintiff spent time and

effort researching the Intel CPU Exploits and implementing available mitigations on her Intel

device.

           43.      Plaintiff paid for processor performance that she did not receive.

 PAGE 13 –                           CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 15 of 279




       44.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       45.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Intel CPU Exploits would

materially impact the CPU’s functionality and performance, been displayed in store, Plaintiff would

have seen them, and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Intel CPU Exploits would materially impact the CPUs’ functionality and performance,

she would not have bought the laptop containing the Intel processor or would have paid less for it.

Plaintiff would have purchased a laptop containing an AMD or other competing processor (which

are reportedly immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering

the diminished post-mitigation performance (not the promised pre-mitigation performance).

       46.     Plaintiff Titi Ricafort is a resident and citizen of the State of Hawaii. On or about

July 16, 2015, Plaintiff bought a new Windows laptop which featured an Intel Core i3-5010U as the

computer’s CPU. Plaintiff bought the laptop from Best Buy online. Plaintiff reviewed and relied

on the information about the laptop and Intel processor that was displayed online. Plaintiff

 PAGE 14 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 16 of 279




purchased, and still owns, this device containing an Intel processor. Plaintiff has heard that Intel

processors were industry leaders in both performance and security. Plaintiff expected the processor

to function as Intel advertised and represented. Implicit in Intel’s representations was that its

processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

       47.     Plaintiff has used (and continues to use) the Intel device for multitasking between

various personal and business tasks, including web browsing, streaming media, storing photographs,

and using a virtual private network application. Plaintiff often will have multiple applications open

at the same time. Plaintiff’s computer receives periodic updates that include the CPU patches

released to date.

       48.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Intel CPU Exploits, after January 2018 when the patches were

downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed. Specifically, Plaintiff has experienced frequent freezing while using programs. In addition,

as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Intel CPU

Exploits, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations on her Intel device.

       49.     Plaintiff paid for processor performance that she did not receive.

       50.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

 PAGE 15 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 17 of 279




Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       51.      Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPU’s, or that mitigations needed to address the Intel CPU Exploits would

materially impact the CPU’s functionality and performance, been displayed online or in the store,

Plaintiff would have seen them and no doubt have taken them into account in making her purchasing

decision. In particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations

needed to address the Intel CPU Exploits would materially impact the CPUs’ functionality and

performance, she would not have bought the laptop containing the Intel processor or would have

paid less for it. Plaintiff would have purchased a laptop containing an AMD or other competing

processor (which are reportedly immune from the Intel CPU Exploits) or paid only for a device with

a CPU delivering the diminished post-mitigation performance (not the promised pre-mitigation

performance).

       52.      Plaintiff Margarite Sampson is a resident and citizen of the State of Louisiana. On

or about early 2015, Plaintiff bought a Windows desktop which featured an Intel Pentium 3825U as

the computer’s CPU. Plaintiff bought the desktop online from HSN.com. Plaintiff reviewed and

relied on the information about the desktop and Intel processor that was displayed HSN.com.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff read and heard

 PAGE 16 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1        Filed 05/29/20     Page 18 of 279




that Intel was an industry leader whose processors were the world’s fastest and consistently

outperformed competitors. Plaintiff was made aware of these claims via commercials she had seen

on TV and online advertisements on websites she frequented on her mobile device. Plaintiff

expected the processor to function as Intel advertised and represented. Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

         53.   Plaintiff has used (and continues to use) the Intel device to shop online, pay bills,

schedule medication delivery, and make Skype video calls. She has also used the device to listen

to gospel music, both online and on CD. Plaintiff has also used the desktop’s disc drive to watch

video DVDs. Plaintiff would and will frequently multitask while using the computer. Oftentimes,

she would and will listen to gospel music while performing other tasks on the device. Moreover,

Plaintiff rarely uses the device’s web browser on only one task. Instead, multiple tabs remain open,

one for online shopping and another for tracking bill payments, as plaintiff alternates between the

two. Plaintiff’s computer receives periodic updates that include the CPU patches released to date.

         54.   Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Intel CPU Exploits, after January 2018 when the patches were

downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed.    Specifically, Plaintiff has experienced unexpected freezes and difficulty starting. In

addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Intel

CPU Exploits, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

 PAGE 17 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 19 of 279




available mitigations on her Intel device and purchased antivirus software to protect against

malicious actors. Plaintiff currently experiences such significantly reduced processing speed that

she usually uses her phone for tasks, when possible.

       55.     Plaintiff paid for processor performance that she did not receive.

       56.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       57.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPU’s, or that mitigations needed to address the Intel CPU Exploits would

materially impact the CPU’s functionality and performance, been displayed online or in the store,

Plaintiff would have seen them and no doubt have taken them into account in making her purchasing

decision. In particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations

needed to address the Intel CPU Exploits would materially impact the CPUs’ functionality and

performance, she would not have bought the desktop containing the Intel processor or would have

paid less for it. Plaintiff would have purchased a desktop containing an AMD or other competing

processor (which are reportedly immune from the Intel CPU Exploits) or paid only for a device with



 PAGE 18 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 20 of 279




a CPU delivering the diminished post-mitigation performance (not the promised pre-mitigation

performance).

       58.      Plaintiff Michael Nelson is a resident and citizen of the State of Washington. On

or about September 1, 2010, Plaintiff bought a new Windows desktop which featured an Intel Core

i5-650 as the computer’s CPU. Plaintiff bought the desktop from Best Buy in the store. Plaintiff

reviewed and relied on the information about the desktop and Intel processor that was displayed.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard

and/or read that Intel processors were the world’s fastest processors, had advanced performance,

and were the industry performance leader. Plaintiff expected the processor to function as Intel

advertised and represented. Implicit in Intel’s representations was that its processor would deliver

such performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       59.      Plaintiff has used (and continues to use) the Intel device for personal use and for his

work as a college professor. Plaintiff multitasks on the computer, frequently running multiple

applications at the same time.       These include browsing the internet, using iTunes, editing

photographs, word processing, creating spreadsheets, communicating with people through Skype

and Zoom, and creating PowerPoint presentations. Plaintiff’s computer receives periodic updates

that include the CPU patches released to date.

       60.      Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Intel CPU Exploits, after January 2018 when the patches were

 PAGE 19 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 21 of 279




downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed. Specifically, Plaintiff has experienced sluggish performance, and freezing of his computer

while browsing the internet, requiring restarting. In addition, as a result of the Defects in Intel’s

CPUs and Intel’s mitigations needed to address the Intel CPU Exploits, Plaintiff spent time and

effort researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

       61.     Plaintiff paid for processor performance that he did not receive.

       62.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       63.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPU’s, or that mitigations needed to address the Intel CPU Exploits would

materially impact the CPU’s functionality and performance, been displayed in the store, Plaintiff

would have seen them and no doubt have taken them into account in making his purchasing decision.

In particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Intel CPU Exploits would materially impact the CPUs’ functionality and performance,

he would not have bought the desktop containing the Intel processor or would have paid less for it.

Plaintiff would have purchased a desktop containing an AMD or other competing processor (which

 PAGE 20 –                       CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 22 of 279




are reportedly immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering

the diminished post-mitigation performance (not the promised pre-mitigation performance).

           64.    Defendant Intel Corporation is a Delaware corporation with its principal place of

business located at 2200 Mission College Blvd., Santa Clara, California. At all relevant times, Intel

designed, manufactured, distributed, marketed, and sold the defective CPUs throughout the United

States.

                                           CHOICE OF LAW

           65.    The application of California law to this litigation is appropriate given Intel’s

connection to the State of California since the 1970s. As Intel itself states:

           We purchased our first piece of property—a 26-acre pear orchard on the corner of
           Coffin Road and Central Expressway in Santa Clara, California in 1970. Today,
           we have 15,000 employees across the state at three major sites in Santa Clara, San
           Jose, and Folsom, and at research and development sites in Irvine and San Diego.
           Santa Clara is home to Intel’s corporate headquarters and the flagship Intel
           Museum, which showcases five decades of Intel® innovations. 11

           66.    Intel boasts that it has “invested in California for five decades, since our founding in

Mountain View in 1968.” 12

           67.    But Intel’s connection to California does not end in Santa Clara. It has divisions

throughout the State of California, including in Folsom.

           68.    Intel states that its “Folsom site is a center of excellence for graphics, chipsets and

solid state drives, delivering innovative technology and support for a wide range of devices and




11
   Intel in California, https://www.intel.com/content/www/us/en/corporate-responsibility/intel-in-
california.html (as published Aug, 21, 2018).
12
     Id.

 PAGE 21 –                         CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI      Document 1       Filed 05/29/20     Page 23 of 279




client platforms. With close to 6,000 employees, Intel is Folsom’s largest private sector employer,

and one of the Sacramento region’s top 5 private employers.” 13

           69.   Intel’s Santa Clara site, however, is where the fraudulent conduct as described herein

originated. As Intel states, “The Santa Clara site is involved in engineering, design, research and

development, and software engineering, and houses several corporate organizations, including sales

and marketing, legal, supply chain, and human resources. With more than 6,500 employees, Intel

is one of the largest employers in Santa Clara.” 14

           70.   Intel’s own website even shows that nearly all of its available marketing jobs in the

United States—the very arm of the Company that would have been responsible for the consumer-

facing advertisements, representations, and even omissions—are located in the State of California.15

           71.   The State of California has a substantial interest in ensuring that corporations do not

misrepresent their products, omit security risks concerning those products, and otherwise engage in

business decisions that would harm consumers.

           72.   The application of California law to Intel—a California company that took

substantial actions in the State of California impacting Plaintiffs and the Class members in the State

of California—would be neither unfair nor unlawful; nor would it violate the Due Process Clause

of the Fifth and Fourteenth Amendments to the U.S. Constitution.




13
     Id.
14
     Id.
15
   Intel Job Openings for “Marketing” Positions, https://jobs.intel.com/ListJobs/All/Search/
jobtitle/marketing/ (as published Aug. 21, 2018).

 PAGE 22 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 24 of 279




                                  SUBSTANTIVE ALLEGATIONS

A.     General Background

               1.      Intel’s 8086 and x86 Instruction Set

       73.     Intel, a portmanteau of the words “integrated” and “electronics,” was founded by

Robert Noyce and Gordon Moore in 1968 for the purpose of designing and manufacturing memory

devices for computers utilizing silicon, a semiconducting material and one of the common elements

found on Earth. In 1971, the Company went public and its shares have been traded on the NASDAQ

continuously ever since.     That same year, Intel launched the first commercially available

microprocessor, the Intel 4004.

       74.     A microprocessor is an integrated electronic circuit that contains all the functions of

a CPU of a computer. The CPU is the “brains” of the computing device, performing all necessary

computations for each application (e.g., Microsoft Word) and each peripheral (e.g., a printer). Each

program communicates with the processor through instructions, with each instruction representing

a calculation or operation that the CPU must execute on behalf of the requesting application. For

each calculation, the CPU “fetches” the instruction from the computer’s memory, “decodes” it,

“executes” it, and, finally, “writes-back” the result. The time it takes a CPU to process instructions

is measured in “clock cycles.” Each step in the process—fetch, decode, execute, and write-back—

takes at least one clock cycle. The number of clock cycles a CPU completes per second is known

as the “clock rate.” “Clock speed” or “frequency” is a way to measure a CPU’s processing speed

and is usually expressed in megahertz (“MHz”) or gigahertz (“GHz”).




 PAGE 23 –                        CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20    Page 25 of 279




          75.     In 1978, Intel debuted the 8086 microprocessor. The 8086 was a 5 Mhz, 16-bit

processor, capable of handling up to 1 megabyte (“MB”) of data. 16 For the 8086, Intel designed an

“instruction set,” known as x86, and a “microarchitecture,” known as 8086. The instruction set

serves as an interface between a computer’s software and hardware. The microarchitecture governs

the various parts of the processor and how they work together to implement the instruction set.

          76.     In July 1981, IBM launched its first personal computer (“PC”), powered by Intel’s

8088 microprocessor, a more economical version of the 8086 microprocessor, also based on the x86

instruction set.       Because IBM allowed Original Equipment Manufacturers (“OEMs”; that is

computer manufacturers) to clone its PC design, IBM PCs and clones thereof soon dominated the

market. Each of these computers was powered by a processor that implemented Intel’s x86

instruction set. Today, the majority of all PCs, laptops, workstations, and servers are powered by

processors based on Intel’s x86 instruction set.

                  2.      Intel’s 80286 and the Introduction of Protected Mode

          77.     In 1982, Intel released its second-generation processor based on the x86 instruction

set, the 80286. Before the 80286, processors had one operation mode known as “real mode.” When

the computer operated in real mode, applications had unlimited and direct access to all of a

computer’s memory, including information stored in the “kernel.”

          78.     The kernel is the central part of the computer’s operating system (“OS”). Notable

OSs include Microsoft Windows, Linux, and Apple’s MacOS. As demonstrated in the graphic

below, the kernel acts as the intermediary between the CPU, memory, and any applications or

peripherals:



16
     A “bit” is the smallest unit of storage. A “byte” is equal to 8 bits.

 PAGE 24 –                          CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1    Filed 05/29/20     Page 26 of 279




         79.   When a computer is operating in real mode, it is possible for a malfunctioning or

malignant application to access the kernel and overwrite the OS, leading to catastrophic failure of

the computer. Today, such a failure could lead to “kernel panic” or, on a computer running

Windows, the feared “Blue Screen of Death,” which is displayed if the OS experiences a fatal system

error.

         80.   In order to minimize OS failures, Intel’s 80286 introduced the concepts of “protected

mode” and “virtual memory.” Protected mode allows the OS to remain in control of the computer

through the kernel. “Virtual memory” allows the computer to segment its physical memory into

separate spaces, including “kernel space,” where the computer runs and stores the critical kernel

code, and “user space,” where the computer runs and stores all of the other code needed to run the

applications and peripherals.

         81.   The relevant importance of the code is determined by utilizing the concept of

“protection rings.” As demonstrated in the graphic below, “Ring 0” includes the most privileged

information, which resides in the kernel, while “Ring 3,” includes the least privileged information,

which is accessible to virtually all applications:




 PAGE 25 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 27 of 279




       82.     Access to these spaces is controlled by a program’s “privilege level.” To protect the

computer’s most privileged information (Ring 0), engineers rely on the “principle of least privilege,”

meaning that every program only has access to the least amount of privileged information it needs

to perform its intended function. Typically, before a CPU fetches instructions or data requested by

an application, the computer must first determine whether that program has the requisite privilege

level to access that information. If the application does not have permission to access the requested

instructions or data, an exception occurs within the CPU and the request fails.

       83.     The privilege levels defined in the x86 instruction set are meant to ensure that

programs other than the kernel do not have direct access to a computer’s most privileged information

and that, if access is required, it is controlled by and is initiated through the kernel. This ensures

that no application can access a computer’s Ring 0 information or make changes to the OS without

involving the kernel.




 PAGE 26 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20     Page 28 of 279




       84.     With the launch of the 80386 processor in October 1985, the functionality of

protected mode and virtual memory was improved, and to this day all modern processors utilize

these functionalities to protect a computer’s most privileged information. 17

       85.     With virtual memory, each user process has its own virtual address space, which

creates the illusion that each user has a memory space much larger than the physical, hardware-

backed memory actually available on the machine. In fact, user processes are sharing the limited

physical memory, and portions of each program’s instructions or data may actually be located in

secondary storage (e.g., on disk).




       86.     The virtual address space allows each program to believe it is the only one (aside

from the kernel (OS)) that is running on the machine. This serves as a security function by isolating

processes from each other, and also helps prevent applications from. User applications should not

be able to access each other’s memory, or read or write to kernel memory, without permission. This


17
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).

 PAGE 27 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 29 of 279




allows multiple applications to run simultaneously on personal devices and multiple users to execute

processes on the same machine in the cloud.

       87.      When a processor seeks to access data or instructions from memory, a virtual address

has to be translated into a physical address to determine where the information is located. Page

tables are used to map the virtual to physical addresses, translating the virtual addresses seen by an

application into physical addresses used by the hardware.

                3.     Intel’s 80486 and the Introduction of Pipelines and On-Die Caches

       88.      Intel introduced the next generation of the x86-based processor, the 80486, in 1989.

The 80846 boasted twice the performance of the 80386, due in part to two key improvements to the

microarchitecture: pipelines and on-die caches. 18

       89.      Instruction Pipelining. Earlier iterations of Intel’s x86-based processors utilized

“sequential” processing, working through each step of the first instruction (e.g., fetch, decode,

execute, and write-back) before starting the next instruction. The following diagram reflects the

80386’s sequential processing. In this example, it takes eight clock cycles to complete two

instructions:




18
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).

 PAGE 28 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 30 of 279




       90.     The 80486 was a “pipelined” processor, meaning that the CPU began processing the

next instruction before it had completed processing the prior instruction. As reflected in the diagram

below, on Clock Cycle 2, the 80486 was able both to decode the instruction fetched during Clock

Cycle 1, and to concurrently fetch the next instruction. With pipelining, the 80486 could complete

six instructions in nine clock cycles, nearly tripling the work completed in the same amount of time:




       91.     Memory Hierarchy and On-Die Caches. A computer’s memory system, which

holds instructions and data for the CPU, is a hierarchy of storage devices with different capacities

and access times. When the CPU needs instructions or data to complete a task, it must fetch it from

memory. The following pyramid helps depict the basic memory hierarchy:




 PAGE 29 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20    Page 31 of 279




       92.     Data in the CPU registers can be operated on immediately during execution by the

CPU.

       93.     A computer’s physical memory space—known as “main memory”—is separated

from the CPU on the computer’s main circuit board or motherboard. Fetching instructions or data

from main memory is highly inefficient because main memory runs at a slower speed than the CPU

(the “performance gap”) and because of the time it takes for information and data to travel between

main memory and the CPU on the motherboard (“latency”).

       94.     In order to lessen the performance gap and the issue of latency, modern

microarchitecture designs rely on caches. A “cache” is a location between main memory and the

CPU that can be used to temporarily store information and data for the use of the CPU. Caches

typically operate at the same or similar speed as the CPU, shrinking the performance gap. Caches

 PAGE 30 –                     CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 32 of 279




also are located in closer proximity to the CPU, addressing the latency problem. As a result, when

a processor needs to fetch instructions or data, it can first check to see if the necessary information

has been stored in the cache. If the information is in the cache (a “cache hit”), the CPU avoids the

delay and associated performance penalty associated with fetching the information from main

memory. If the information is not in the cache (a “cache miss”), the CPU fetches it from main

memory. 19

       95.     Because caches help minimize delays associated with fetching information from

main memory, a processor with at least one cache typically is faster than a processor without any

caches. While prior generations of Intel’s x86-based processors included a first level or “L1” cache

between main memory (referred to as “DRAM” in the diagram below) and the CPU on the

motherboard, the 80486 brought the L1 cache onto the same “die” (or piece of silicon) as the CPU

and added a separate second level or “L2” cache to the motherboard:




19
   Worse yet, if not present in main memory, the data or instructions must be fetched from storage,
e.g., disk, which is even slower.

 PAGE 31 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 33 of 279




       96.     By placing the L1 cache directly on the CPU die, the 80486 further decreased the

time needed to fetch instructions and data, improving latency. By adding a second cache (L2), the

increased overall cache capacity made it more likely the CPU would find the information it needed

in one of the caches, without having to resort to fetching it from main memory.

       97.     Despite the 80486’s clear performance advantage, however, Intel struggled to

convince OEMs to launch PCs powered by the 80486 or to convince end-users that they needed one.

       98.     To make matters worse, at the end of 1990, Intel’s largest competitor, AMD launched

a clone of Intel’s 80386 microprocessor, the AM386, which was faster and cheaper than Intel’s

80386. Notably, this was not the first time that AMD had launched a faster clone of an Intel

processor. With the 80286, IBM required Intel to use AMD as a second supply source, effectively

forcing Intel to give to its competitor a license to the 80286 code. This was not a good development

for Intel: AMD’s 80286 clone, the AM286, could run as fast as 25 MHz, while Intel’s 80286

processors clocked between 6 MHz and 12 MHz. 20 As a result, when Intel subsequently launched

the 80386, the Company refused to grant AMD a license.

       99.     In response to the success (and speed) of the AM386, Intel sued AMD and launched

a $250 million multi-media “Intel Inside”-based campaign to push the end-users to demand from

the OEMs PCs powered by Intel’s new 80486 microprocessor. Intel had started its “Intel Inside”

campaign in 1989 by asking PC makers, including IBM, to place “Intel Inside” stickers on the

computers themselves to generate brand-loyalty among the end-users. 21 The goal of the campaign



20
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).
21
  Intel Launches a Huge Advertising Campaign: *Technology: The $250-million blitz is aimed at
cutting down the competition and selling its next-generation 486 microprocessors, Los Angeles


 PAGE 32 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20     Page 34 of 279




was to cultivate in consumers the belief as to the reliability and superior performance of Intel-

branded processors and to ensure that they could differentiate between an Intel processor and a clone

made by one of its competitors. As Intel’s former CEO, Andrew Grove described it, “Intel Inside”

drove home the point “that the identity and class of the computer were determined more than

anything else by the microprocessor within.” 22

       100.    The campaign worked. Not only did customer pressure lead to OEMs announcing

new PCs powered by Intel’s 80486, but many of the manufacturers agreed to use the “Intel Inside”

branding in their own marketing efforts. By 1997, 1,500 OEMs were incorporating the “Intel

Inside” theme into their marketing efforts. 23 By 2000, Intel was the second-best-known industrial

brand (after Coca-Cola) in the world. 24

               4.      Intel’s P5 Microarchitecture

       101.    In 1993, Intel introduced its fifth-generation microarchitecture based on the x86

instruction set, known as P5. Intel launched the “Pentium”-branded processors based on P5.

       102.    The P5-based processors were significantly faster due to their superscalar design.

Whereas pipelining allowed a CPU to process different aspects of multiple instructions at the same

time, a superscalar design allowed the CPU to fetch two instructions at the same time, decode two

instructions at the same time, and so forth. A pipelined superscalar design, such as the P5-based



Times (Nov. 2, 1991), http://articles.latimes.com/1991-11-02/business/fi-797_1_advertising-
campaign.
22
  Andrew S. Grove, Only the Paranoid Survive: How to Exploit the Crisis Points That Challenge
Every Company (1988).
23
    Intel Corp., AdAge Encyclopedia (Sept. 15, 2013), http://adage.com/article/adage-
encyclopedia/intel-corp/98721/.
24
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).

 PAGE 33 –                      CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI      Document 1      Filed 05/29/20     Page 35 of 279




Pentium processor, allowed the processor to decode Instructions 1 and 2, while fetching Instructions

3 and 4:




           103.   As compared to a sequential processor (e.g., the 80386 at two instructions in eight

clock cycles), and a pipelined processor (e.g., the 80486 at six instructions in nine clock cycles), a

superscalar pipelined processor could complete eight instructions in eight clock cycles.

           104.   Intel used its “Intel Inside” campaign to make “Pentium” a household name. The

success of the campaign, however, became a curse once Intel discovered, in the summer of 1994,

that Pentium had a design flaw. Intel initially decided not to publicly disclose the defect because it

believed very few customers would be impacted. The flaw, though, was later uncovered by a North

Carolina professor in October 1994, ultimately leading to intense media scrutiny. The Wall Street

Journal’s principal technology columnist, Walter Mossberg, described the scandal as worse than

Watergate. IBM, in turn, suspended shipment of all Pentium-powered PCs on December 12, 1994,

because its independent research confirmed the flaw was more serious than Intel had represented. 25




25
     Id.

 PAGE 34 –                        CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 36 of 279




           105.   At first, Intel resisted public pressure to conduct a full recall, continuing to sell the

flawed Pentium and agreeing only to issue replacements if consumers could demonstrate that they

were likely to encounter the flaw. On December 19, 1994, however, just one week after IBM

suspended shipments of Pentium-powered PCs, Intel finally agreed to a full recall. On January 17,

1995, Intel announced that it would spend $475 million to replace the flawed processors and that,

going forward, that it would immediately disclose any and all defects in its future microprocessors. 26

                  5.     Intel’s P6 and the Introduction of Dynamic Execution

           106.   Intel introduced its P6 architecture in November 1995. Makers of large computers,

servers, and workstations quickly embraced the P6-based Pentium Pro processors. 27 In 1997, Intel

also successfully launched the Pentium II processor, a more consumer-oriented processor based on

the P6 architecture.

           107.   In a number of ways, the P6 microarchitecture represented a break from Intel’s prior

x86-based designs. As explained by Intel on its launch, the P6 “microarchitecture was tuned to what

was proven performance,” “[o]ptimizing CPI [clock per instruction] and [f]requency” to achieve a

“50% frequency gain,” and, ultimately, a “37% performance gain.”                       In designing the

P6 microarchitecture, Intel determined that “Dynamic Execution,” which included the concepts of

“out-of-order execution,” “speculative execution,” and “branch prediction” was “required for higher

performance.” 28




26
     Id.
27
     Id.
28
   David Papworth, Optimizing the P6 Pipeline, Presentation at 1995 Hot Chips Conference,
https://www.hotchips.org/wp-content/uploads/hc_archives/hc07/2_Mon/HC7.S2/HC7.2.1.pdf.

 PAGE 35 –                         CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 37 of 279




        108.     Out-of-Order Execution. Every application or program has a set of instructions

that it wants the CPU to execute in order (“program order”). These instructions require the CPU to,

for example, engage in arithmetic or logical functions.

        109.     Instructions can be “data dependent,” meaning that the instruction needs the data

produced by a preceding instruction in order to execute. For example, suppose the CPU needs to

add four numbers together: 1, 32, 75, and 89. Instruction 1 can add the first two numbers (1+32=33)

and Instruction 2 can add the second two numbers (75+89=164). Instruction 3, however, is a data

dependent instruction because the CPU needs the results of Instruction 1 (33) and Instruction 2 (164)

to execute it.

        110.     Instructions also can be “conditional” expressed as, “if X, then Y.” For instance,

Microsoft Word has an autocorrect feature that determines whether a word is spelled correctly after

it is typed. If the word is spelled incorrectly, the program fixes it. In that scenario, the conditional

instruction is, “If a word is misspelled (X), then fix it (Y).” With Word’s autocorrect feature, there

are two possibilities or “branches”—there is a misspelling that needs to be fixed, or there is no

misspelling and the CPU can move on to another instruction. A conditional instruction has to be

resolved before the CPU can determine the next step or branch to take. For this reason, such

conditional instructions are sometimes called “branch instructions.”

        111.     Data dependent and conditional instructions (among others) can take a number of

clock cycles to execute, leading the CPU to “stall” while it waits for the necessary data or branch it

should follow to execute the next instruction. The diagram below shows “in-order” execution in an

80486 pipelined processor where the CPU is stalled with respect to Instructions 2-6. When

Instruction 1 takes six clock cycles, only three instructions are complete at the end of eight clock

cycles, as compared to five instructions after eight clock cycles where there is no CPU stall.

 PAGE 36 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 38 of 279




       112.    Out-of-order execution (“OoOE”) addresses this problem. Instead of executing each

instruction in “program order,” the CPU executes instructions based on “dataflow order,” or, in other

words, the CPU executes instructions based on an order determined by what data is available to it

at any given time. Dataflow order is akin to what students are taught to do with standardized tests—

complete questions for which the answer is known first, before going back to those questions for

which the answer is not immediately clear.

       113.    The following diagram shows OoOE in the P6 microarchitecture. In Steps 1 and 2,

the instructions are fetched, decoded, and moved to the Reservation Station. In Step 3, the

Reservation Station sends instructions in dataflow order to the Execution Units. During Step 4, the

Execution Units execute the instructions and send the results to the Reorder Buffer. Information

necessary to execute these instructions is held in the processor’s cache. The Reorder Buffer puts

the instructions back into “program order” (Step 5) and sends them to be retired in order (Step 6).




 PAGE 37 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 39 of 279




       114.    With OoOE, P6-based processors can overcome the CPU stall generated by

Instruction 1 in the image below and execute five instructions in eight clock cycles, eliminating the

performance penalty and speeding up the processor.




       115.    Ultimately, Intel concluded that OoOE was helpful because it “allowed higher clock

frequency without CPI [average clock cycles per instruction] degradation” and “provid[ed] more

performance per square mil of datapath.” 29




29
   David Papworth, Optimizing the P6 Pipeline, Presentation at 1995 Hot Chips Conference,
https://www.hotchips.org/wp-content/uploads/hc_archives/hc07/2_Mon/HC7.S2/HC7.2.1.pdf.

 PAGE 38 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 40 of 279




       116.    Branch Prediction and Speculative Execution.             While OoOE improves the

performance of a processor by mitigating CPU stalls generated by data dependent instructions, only

branch prediction and speculative execution ameliorate the performance impact of conditional

instructions on the CPU. When the CPU fetches and decodes a conditional instruction, the processor

predicts the “branch” based on prior results and then speculatively executes instructions down that

branch until the conditional instruction is executed and the branch is resolved.

       117.    The following diagram demonstrates branch prediction and speculative execution in

the P6 microarchitecture. If a conditional instruction is fetched and decoded (Steps 1 and 2), then

the Branch Prediction Unit (Step 3) is queried, with the resulting guess going to the Instruction Fetch

Unit in Step 4. From there, the processor decodes and speculatively executes the instructions down

the predicted branch (Steps 5-7). Meanwhile, the information for these speculatively executed

instructions is stored in the processor’s caches.




       118.    When the CPU eventually executes the conditional instruction, the processor checks

whether its prediction was correct. If the Branch Prediction Unit has guessed correctly, the

processor has performed useful work and the results are written to memory (Step 9, above). If the

CPU has guessed incorrectly—a “mispredicted branch”—the processor “flushes” its pipeline of the


 PAGE 39 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 41 of 279




impact of the speculatively executed instructions and proceeds to execute the instructions from the

correct path. Critically, and as further explained in Section B, according to Intel’s microarchitecture

design, the CPU does not flush its cache after a mispredicted branch and so the information

associated with the speculative execution down the incorrect branch remains in the processor.

       119.    Research shows that Intel’s P6 architecture did not permit unauthorized access by

programs to protected memory. In other words, the P6 did not implement the Unauthorized Access

Defect to allow instructions to access the read value (and instead returned a random number similar

to AMD’s CPUs). 30

               6.      The Netburst Microarchitecture Disaster

       120.    The speed at which a CPU performs is a material attribute for consumers purchasing

a desktop, laptop, workstation, or server powered by an Intel processor.           Without sufficient

processing speed, a CPU will be unable to effectively and efficiently run the device’s OS and

applications, or to utilize connected hardware and peripherals. As a result of Intel’s various direct-

to-consumer marketing campaigns, including “Intel Inside,” consumers look to and rely upon the

processor’s advertised clock speed to measure a CPU’s performance. Intel’s focus on clock speed

in its marketing led to the “Megahertz Wars,” followed by the “Gigahertz Wars,” during which Intel

and its main competitor, AMD, battled to see which company could achieve the fastest clock speed.

       121.    After successfully cloning the 80286, 80386, and 80486, AMD launched its own

x86-based microarchitecture design, K5, in 1995. Like Intel’s P6, AMD’s microarchitecture designs

relied upon OoOE, speculative execution, and branch prediction to achieve performance increases




30
   See H. Wong, The Microarchitecture Behind Meltdown, StuffedCow.net (May 18, 2018),
http://blog.stuffedcow.net/2018/05/MELTDOWN-MICROARCHITECTURE/

 PAGE 40 –                      CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI      Document 1      Filed 05/29/20     Page 42 of 279




over earlier generations of processors. In July 1999, AMD took the “speed crown” from Intel with

the launch of its K7-based Athlon-branded processors. 31 Thereafter, the title of the fastest processor

changed hands several times.

           122.   Then in March 2000, AMD successfully launched the first processor that could reach

1 GHz. Desperate to also reach the coveted goal of 1 GHz, Intel resorted to introducing the 1 GHz

P6-based Pentium III processor just two days later, well before the Company was ready to ship these

processors, as well as the previously announced 850, 866, and 933 MHz P6-based Pentium III

processors to consumers. Intel quickly followed this much-derided “paper launch” by announcing

a 1.13 GHz Pentium III processor in July 2000. 32

           123.   Problems, however, with the 1.13 GHz Pentium III on the test bench led tech

reviewers to publicly conclude that Intel had serious production issues with its 1.13 GHz CPU. After

a third outlet, AnandTech, came forward, confirming these reports, Intel recalled the 1.13 GHz

Pentium III in August 2000, approximately one week after the first shipments of these processors

had reached customers.

           124.   Hoping to outrun the negative press that it had generated over the last year, Intel

announced its newest microarchitecture, Netburst and Netburst-based Pentium 4 processors in

November 2000. According to Intel, Netburst-based CPUs “feature[d] significantly higher clock

rates and world-class performance.”

           125.   Although the original Pentium 4 processors clocked at just over 1 GHz, Intel

designed the Netburst microarchitecture with room to allow successive processors to reach clock


31
  Anand L. Shimpi, Intel’s 1.13GHz CPU Recalled_Is Intel resorting to desperate measures?,
AnandTech (Aug. 29, 2000), https://www.anandtech.com/show/613/2
32
     Id.

 PAGE 41 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 43 of 279




speeds of up to 10 GHz. To reach these speeds, Netburst included an improved cache subsystem,

featuring larger, faster caches, a deeply pipelined design (doubling the number of pipeline stages),

and “hyper-threading” technology, to ensure that the CPU was effectively and efficiently taking

advantage of all available resources to achieve increased frequency and performance benchmarks.

       126.    Intel designed the first Netburst-based processors, Pentium 4s code-named

“Willamette,” to reach clock speeds of 1.5 GHz. The Willamette processors, though, could not

outscore the P6-based Pentium IIIs or AMD’s Athlon processors in commercially available

benchmark testing. In a lawsuit filed in 2002 in California state court, styled Skold v. Intel Corp.,

No. 1-05-CV-039231 (“Skold”), consumers who ultimately purchased computers powered by the

Willamette processors alleged that the “Pentium 4’s scores were so bad that Intel [internally]

deemed it ‘not competitive’ with AMD’s Athlon processor or . . . [the] Pentium III processor, noting

that most benchmark tests showed a ‘negative or zero performance gain.’”

       127.    According to the plaintiffs in Skold, the Willamette processors performed poorly due

to “design flaws” in the Netburst architecture, which “Intel admitted . . . were so serious and so

pervasive that they would significantly impair any computer’s performance by dramatically slowing

its ability to process the computer’s instructions.” These flaws were the result of “a ‘complete

failure’ of the design process,” requiring “a dramatic change in [Intel’s] engineering” process and a

redesign that would prevent Intel from releasing a new processor for another two years.

       128.    With AMD already taking market share, Intel could not wait until 2002 to launch a

competitive processor.    Through its “Intel Inside” campaign, the Company had conditioned

consumers to look to computers containing Intel processors for superior performance and reliability.

By focusing on processing speed and commercial benchmarking, Intel likewise had conditioned the

market to focus on clock speed to measure a processor’s performance and determine which

 PAGE 42 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 44 of 279




computer to purchase. Moreover, critically, Intel priced its processors based on the market’s

perception of their performance. In fact, Intel was able to garner a premium for its processors

throughout the 1990s.

       129.    If, however, Intel released the Willamette processors, the public would soon learn

what the Company already had discovered internally: the Pentium 4 was an overpriced dud. As

reported in Skold, “Intel solved its problem by making it appear as if the [Willamette processor]

outscored the Pentium III and AMD Athlon processors” (emphasis in original) by inflating its

performance scores after it publicly launched the processor. This strategy included surreptitiously

developing a new, purportedly independent benchmark and altering another purportedly

independent benchmark to fool consumers into thinking that Intel’s Willamette processor

outperformed the Pentium III and AMD processors. Intel also disabled features on the Pentium III,

hobbling its performance so that the Willamette processors would appear faster by comparison.

OEMs like HP were incentivized to help Intel with its deception in order to sell more computers.

       130.    Ultimately, Intel settled the Skold lawsuit in 2014, agreeing to pay a 49-state class of

consumers who had purchased a computer powered by a Willamette processor $15 per device.

               7.       Intel’s Core Microarchitecture

       131.    After the Willamette debacle, Intel tried several times (without success) to release a

number of processors based on the Netburst microarchitecture in response to AMD’s successful

products, including dual-core Athlon and Opteron processors. In a last-ditch attempt to make

Netburst work, Intel designed, tested, and launched (in just nine months) “Smithfield,” a dual-core,

high-end Netburst-based processor. By August 2005, as reported by PCWorld, Intel publicly




 PAGE 43 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20     Page 45 of 279




admitted that its “first dual-core [processor] was a hastily concocted design that was rushed out the

door in hopes of beating rival … [AMD] to the punch.” 33

       132.    The failed Smithfield launch made it clear that Intel had hit a wall. Where Intel was

once able to announce materially increased clock speeds with each new processor, now it was lucky

if it could eke out a single-digit percentage increase. Intel’s designs could not handle the heat

generated by higher clock speeds (the “thermal wall”) or support the power necessary to materially

increase clock speeds with each new processor (the “power wall”). The last Netburst-based

processor, Prescott, never clocked higher than 3.8 GHz. As a result, Intel scrapped Netburst and

designed its next microarchitecture, known as “Core,” to achieve higher performance through more

efficient design.

       133.    Released in 2006, Core rejected Netburst’s reliance on a deeply pipelined, single-

core processor, in favor of dual- or multi-core processors with cache subsystems. Work on Core

started in 2001, after Intel had lost the speed crown to AMD and the initial failure of Netburst in the

Willamette Pentium 4 processors. 34 Intel went back to its P6 microarchitecture design, and enlisted

a team of engineers, who had designed the first microarchitecture for mobile computers (e.g.,

laptops), Pentium M, based on P6. 35

       134.    Core-based processors relied on techniques, including OoOE, speculative execution,

and branch prediction, to address stalls, misses, mispredictions, and other taxes on a processor’s



33
   Tom Krazit, First Dual-Core Pentium 4 a Rush Job, Intel Says, PC World (Aug. 17, 2005),
https://www.pcworld.com/article/122236/article.html.
34
  Glenn Hinton, Key Nehalem Choices, Intel Fellow Nehalem Lead Architect Presentation (Feb 17,
2010), https://www.slideshare.net/parallellabs/10intelnehalemdesignslides.
35
  Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware, (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.

 PAGE 44 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20      Page 46 of 279




overall performance. On its release, Intel heralded Core as “a new foundation for Intel architecture-

based desktop, mobile, and mainstream server multi-core processors,” explaining that it had been

“[d]esigned for efficiency and optimized performance across a range of market segments and power

envelopes.”

        135.    With Core, Intel expanded its use of Dynamic Execution (OoOE, speculative

execution, and branch prediction) to enable delivery of more instructions per clock cycle. Intel

designed each “core” or independent processing unit within the processor, often called a “processing

element” or a “core,” such that it could fetch, dispatch, execute, and retire up to four full instructions

simultaneously. Intel increased the instruction buffers (similar to the Reservation Station in the P6

design) for greater execution flexibility.

        136.    Intel also attempted to enhance the Branch Prediction Unit. According to Intel,

“branch prediction” is among the processors’ functions that have “the greatest leverage for

improving overall performance” because of the penalty associated with recovering from an

incorrectly predicted branch. As Intel explained, “more efficient branch prediction gives better

efficiency with no other changes to the machine.” 36

        137.    Additionally, Core featured a redesigned memory and cache subsystems. With

“Smart Memory Access,” Intel purported to improve the processor’s performance by more

effectively utilizing the current system of buffers and cores to hide latencies created by accessing

main memory. Intel also imbued each execution core with the ability to speculatively load data for




36
   The Next Generation of Intel Core Microarchitecture, Intel Technology Journal, Volume 14, Issue
3 (2010) https://www.intel.com/content/dam/www/public/us/en/documents/research/2010-vol14-
iss-3-intel-technology-journal.pdf (emphasis in original). All quotes unless otherwise specified are
from this source.

 PAGE 45 –                       CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI         Document 1   Filed 05/29/20    Page 47 of 279




instructions prior to execution. With “Advanced Smart Cache,” Intel created a large shared L2

cache accessible by both cores on a chip.

         138.    Intel’s renewed reliance on Dynamic Execution, including branch prediction, and

efficient memory and cache access led to reports of increased performance in processors based on

the Core architecture. Core-based desktop and server processors boasted 40% and 80% increased

performance, respectively, over similar processors based on Netburst. 37       Furthermore, these

performance increases came at decreased clock speeds—the 2.66 GHz Core Duo 2 achieved 40%

greater performance over a 3.6 GHz Netburst-based Pentium D processor. 38 With Core, Intel

stabilized its market share 39 and won back the performance crown 40.

         139.    Unbeknown to Plaintiffs and members of the Class, however, research revealed that,

unlike Intel’s P6 architecture, Intel’s Core architecture permitted unauthorized access by programs

to protected memory.        In other words, the Core architecture purposely implemented the

Unauthorized Access Defect to allow instructions to access the read value (instead of returning a

random number similar to Intel’s P6 and AMD’s CPUs). 41 Intel accomplished this in secret in order

achieve superior performance over AMD’s processors. Indeed, the Defects were consciously

designed and implemented by Intel as undisclosed performance features.




37
     2006 Intel Annual Meeting Slides.
38
   Jack Dowek, Inside Intel Core Microarchitecture, Intel, https://www.hotchips.org/wp-
content/uploads/hc_archives/hc18/3_Tues/HC18.S9/HC18.S9T4.pdf (last visited May 5, 2020).
39
     2006 Intel Annual Meeting Slides.
40 40
    Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.
41
   See H. Wong, The Microarchitecture Behind Meltdown, Stuffedcow.net (May 18, 2018),
http://blog.stuffedcow.net/2018/05/MELTDOWN-MICROARCHITECTURE/.

 PAGE 46 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 48 of 279




               8.      “Tick/Tock” and the Nehalem Architecture

       140.    Beginning with Core, Intel made “[p]erformance . . . an integral part of production

definition and success.” To that end, “Intel set[] very aggressive performance targets to deliver

products with compelling performance to the end user.” 42 Intel also “employ[ed] significant time

and effort to ensure that the processor performance me[t] expectations at every stage of the product

development cycle from concept to silicon arrival to product launch. All design decisions [we]re

weighed against performance impact.”

       141.    With the introduction of Core in 2006, Intel announced “an ambitious plan to return

to evolving its processor architectures at a rapid pace, as [it] had done in the mid-1990s” known as

“Tick-Tock.” 43 Each “Tick” represented Intel’s effort to optimize the current microarchitecture

design for a new manufacturing process or, in other words, shrinking the processor to fit on a smaller

piece of silicon. The first “Tick” after Core was the Penryn microarchitecture, which optimized

Core for the 45-nanometer (nm) manufacturing process. Each “Tock” represented Intel’s effort to

redesign its microarchitecture. Under this product cycle, Intel utilized parallel design teams and

committed to releasing either a Tick or a Tock each year.

       142.    The “starting point” for the first Tock following Core—known as Nehalem—was the

previous Tick, the Penryn microarchitecture. 44 As Intel reported, with Penryn-based processors,


42
   The Original 45-nm Intel Core 2 Processor Performance, Intel Technology Journal, Volume 12,
Issue                          3                         (Oct.                          2008),
https://www.intel.com/content/dam/www/public/us/en/documents/research/2008-vol12-iss-3-intel-
technology-journal.pdf.
43
   Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.
44
   “The Next Generation of Intel Core Microarchitecture,” Intel Technology Journal, Volume 14,
Issue 3 (2010), The Next Generation of Intel Core Microarchitecture,” Intel Technology Journal,
Volume 14, Issue 3 (2010). All quotes unless otherwise specified are from this source.

 PAGE 47 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 49 of 279




“Intel delivered a product with record-breaking performance on a wide range of client and server

applications” by implementing “[f]requency improvements,” “a larger L2 cache,” and other

“microarchitectural enhancements.” 45 With the Nehalem microarchitecture design Intel sought “a

greater utilization of the possible peak performance” of the processor.

        143.   Work had begun on Nehalem in 2003. While most of the microarchitecture decisions

were made in 2004, the major engineering work was done between 2005-07. 46 Because Intel was

forced to get Core out the door quickly to stop the fallout from the Netburst fiasco, Core was not

fully optimized for all types of processor use cases. 47 Whereas Core supported up to two cores,

Nehalem was designed to effectively and efficiently support multiple cores and for use in laptops,

desktops, and servers alike. 48 Or, as Intel told shareholders at its 2006 Annual Meeting, “One Micro-

Architecture for all High Volume Segments.”

        144.   To accomplish this, and eliminate a perceived “performance bottleneck,” Intel

implemented branch prediction in Nehalem’s OoOE engine that sought to feed the engine “code and

data at an unprecedented rate.” As Ars Technica explained, “to imagine that the [Penryn-based

processor’s] thirsty execution engine has been separated from the pools of code and data that lay in

main memory by relatively thin pipes (the frontside-bus and cache hierarchy)” by “replacing the


45
  The Original 45-nm Intel Core 2 Processor Performance,” Intel Technology Journal, Volume 12,
Issue                          3                             (Oct.                            2008),
https://www.intel.com/content/dam/www/public/us/en/documents/research/2008-vol12-iss-3-intel-
technology-journal.pdf. All quotes in this section unless otherwise specified are from this source.
46
  Glenn Hinton, Key Nehalem Choices, Intel Fellow Nehalem Lead Architect Presentation (Feb 17,
2010), https://www.slideshare.net/parallellabs/10intelnehalemdesignslides..
47 47
    Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.
48
   Glenn Hinton, Key Nehalem Choices, Glenn Hinton Intel Fellow Nehalem Lead Architect
Presentation (Feb 17, 2010), https://www.slideshare.net/parallellabs/10intelnehalemdesignslides.

 PAGE 48 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 50 of 279




plumbing with very wide pipes and beefing up the pump in order to take full advantage of all this

new capacity,” Nehalem’s design allows the processor to “get much closer to reaching its full

potential.” 49 Intel also enlarged the “out-of-order” window (e.g., where instructions are executed in

dataflow order) by 33% and increased the size of the load, store, and reorder buffers in order to

make room for more instructions form predicted branches.

       145.    Intel also attempted to “deliver a per core performance increase” in Nehalem-based

processors. To that end, Intel added a Level 3 or L3 cache that was shared between all of the

processors’ cores. In prior iterations of Intel’s architecture, customers had “to choose between high-

performance when all cores [were] active or high performance when only some cores [were] being

used.” “Having such a shared cache allow[ed] the entire cache to be used by any subset of the cores,

in line with [Intel’s] goal of not penalizing applications that cannot take advantage of all cores.”

       146.    In addition to addressing per-core performance, Intel designed Nehalem to address

the Company’s shortcomings in the server space.           For instance, Intel re-introduced “hyper-

threading” technology in processors. A form of simultaneous multithreading technology, Intel’s

Hyper-Threading Technology (or HT) allows a CPU to duplicate certain of its resources virtually in

order to increase the number of independent instructions in its pipeline. In the server space, HT

allows a number of virtual machines to operate seamlessly (and separately) on the same physical

server. Accordingly, Intel designed the Nehalem architecture to “further increase the utilization of

the [architecture] design” and “to improve the throughput of the core for multi-threaded software

environments.”




49
   Jon Stokes, What you need to know about Intel’s Nehalem CPU, ArsTechnica (Apr. 9, 2008),
https://arstechnica.com/gadgets/2008/04/what-you-need-to-know-about-nehalem/2/.

 PAGE 49 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI          Document 1       Filed 05/29/20      Page 51 of 279




        147.    Following the major advances of Core and the Nehalem architectures, Intel continued

releasing either a Tick or Tock every 12-18 months until 2016 as follows:




        148.    With each Tock, Intel sought to enhance its Dynamic Execution (OoOE, speculative

execution, and branch prediction) and cache subsystem in pursuit of increased performance of each

successive processor. With each Tick, Intel implemented a new manufacturing process known as a

process or die shrink. During a process shrink (e.g., moving from 45 nm to 32 nm), the CPU, and

in particular, its transistors, are scaled down to fit on a smaller piece of silicon.

        149.    A process shrink can make a CPU both more powerful and efficient. Smaller

transistors mean that more transistors can be packed onto the die, increasing the available power.

Less space between the transistors means that information can flow more efficiently, increasing the

performance. At the same time, however, the higher number and concentration of transistors also

generates more heat. As a result, when it optimized its “Tick” microarchitecture for a new

manufacturing process, Intel relied upon shared resources (e.g., shared L3 caches) in an attempt to



 PAGE 50 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 52 of 279




balance power, efficiency, and thermal output in its processors, including, in particular, its multi-

core processors.

       150.    In 2016, Intel retired “Tick/Tock” in favor of a new product cycle known as Process-

Architecture-Optimization. Under the new product cycle, Sky Lake (formerly a Tock) is now an

“Architecture” improvement, with the follow-on microarchitectures, Kaby Lake (2017) and Coffee

Lake (2018), considered “Optimizations” of Sky Lake.

               9.      Intel’s Claimed Focus on Security with Core Tick/Tocks

       151.    Intel understood and appreciated that “protecting the confidentiality of secret or

sensitive information is a major concern for users of computer systems.” 50

       152.    Computer processors are supposed to carry out program instructions in a way that is

secure – preventing access to confidential information as they run through the system. Data security

is supposed to protect against access to and misuse of personal information, customer’s information,

business intel and much more.

       153.    Plaintiffs and absent Class members expected Intel to take adequate security

measures and relied on Intel processors to protect and safeguard sensitive and confidential

information.   Indeed, Enterprise Entities entrusted with sensitive third-party data have legal

obligations and duties to protect that data from unauthorized access. Enterprise Entities such as

those named as Plaintiffs herein have been and continue to be required to engage in costly mitigation

techniques to secure their IT infrastructures because of their statutory and non-statutory duties.




50
   Z. Wang & R. Lee, New Cache Designs for Thwarting Software Cache-based side channel
attacks, ISCA (2007) at p.1, https://dl.acm.org/doi/pdf/10.1145/1250662.1250723.

 PAGE 51 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 53 of 279




       154.    In particular, healthcare-oriented Enterprise Entities are subject to obligations under

the Health Insurance Portability and Accountability Act (“HIPAA”), the American Recovery and

Reinvestment Act (“ARRA”), and attendant regulations and other bodies of law.                  HIPAA

establishes a national standard that requires health care providers and their business associates to

develop and follow procedures ensuring the confidentiality and security of protected health

information (“PHI”), including electronic PHI (“ePHI”), when it is transferred, received, handled,

or shared. Healthcare providers are subject to fines of up to $1.5 million by the Office of Civil

Rights (“OCR”) of the United States Department of Health and Human Services (“HHS”) for

violations of HIPAA. ARRA requires healthcare providers to make “meaningful use” of electronic

health records to engage patients and family and to maintain privacy and security of patient health

information.

       155.     Enterprise Entities also have various other statutory and non-statutory legal

obligations and duties to protect and safeguard third party data and information. For example, the

Gramm-Leach-Bliley Act (“GLB Act”) requires financial institutions – including companies that

offer consumers financial products or services (like loans, financial or investment advice, or

insurance) – to protect a consumer’s nonpublic personal information (“NPI”). Among other things,

the GLB Act requires that financial institutions ensure the security and confidentiality of customer’s

NPI, protect against any anticipated threats or hazards to the security or integrity of customer’s NPI,

and protect against unauthorized access to or use of customer NPI that could result in substantial

harm or inconvenience to any customer.

       156.    The Enterprise Plaintiffs routinely use Intel CPUs in their servers, PCs, and other

devices that are deployed as part of their IT infrastructure to generate, analyze, and store electronic

health records (“EHR”), PHI, ePHI and other confidential or protected information. Healthcare

 PAGE 52 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 54 of 279




providers also utilize medical devices manufactured by third parties that include Intel CPUs and that

gather, analyze, store, and disseminate EHR, PHI, and ePHI. Many healthcare providers also

contract with third party cloud-based entities that maintain servers with Intel CPUs that store and

disseminate patients’ EHR, PHI, ePHI, and other confidential or protected information.

       157.    Intel clearly understood the importance of security to entities that are subject to

HIPAA and other patient privacy laws. Intel’s website, for instance, states: “Protection of personal

health information is a critical priority. Intel®-based technologies can support the need for

compliance with local regulation of health care information such as the HIPAA privacy and security

rule.” That same web page warned that “[t]he financial impact from security breaches in the United

States averaged more than USD 5.2 million per event in 2011.”

       158.    Moreover, beginning with Westmere, the “Tick” following Nehalem, and continuing

with each successive Tick/Tock, Intel touted the security of its processors through its vPro offering,

often with the tagline, “Secure to the Core.”

       159.    Launched in 2007, vPro included Intel’s Active Management Technology (“AMT”)

and a suite of security technologies for commercial uses of Intel processors including, among others,

Intel Trusted Execution Technology (“TXT”) and Intel Data Protection Technology (e.g., Intel

Advanced Encryption Standards—New Instructions (“AES-NI”)). In particular, in Service Security

and Compliance in the Cloud, Intel Technical Journal, Volume 16, Issue 4, 2012 (“ITJ”), Intel

recognized that “[s]ecurity is a key barrier to the broader adoption of cloud computing” (id. at 35),

and that a fundamental security challenge facing cloud computing is the ability of an unauthorized




 PAGE 53 –                      CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI        Document 1     Filed 05/29/20    Page 55 of 279




user to launch a side-channel exploit to extract information from VMs running on the same system.51

Intel described TXT as embedded hardware technology in its vPro chips to secure against such risks.

           160.   TXT is a “hardware-based” technology intended “to protect sensitive information

from software-based attacks.”        To that end, TXT purportedly provided “[h]ardware-assisted

methods that remove residual data at an improper [measured launch environment] shutdown,

protecting data from memory-snooping software and reset attacks.” 52 According to Intel, TXT

“addresse[d] the increasing and evolving security threats across physical and virtual infrastructures”

and was one of the “building blocks” through which Intel was “setting an industry benchmark for

secure processing in data centers.” 53

           161.   Intel also intended TXT to allow for “[p]rotected execution,” whereby an application

can “run in [an] isolated environment so that no unauthorized software on the platform can observe

or tamper with the operational information.” 54 Based on these features, Intel described TXT as a

key ingredient for building trusted platforms that allow IT administrators the ability to control

virtualized or cloud-based machines able to withstand attacks, including (according to Intel)

firmware, rootkit, and side-channel exploits.


51
  In connection with its statements, Intel cited to “Ristenpart, T., Tromer, E., et al., Hey, You, Get
Off of My Cloud: Exploring Information Leakage in Third-Party Compute Clouds” CCS’09,
Chicago, Illinois, in which the authors warn of the risks of side channel attacks in a VM
environment. The authors further noted that these side channel attacks exploit time-shared caches
“which appear to be particularly conducive to attacks.” Id., ¶ 8.5.
52
          Intel       Trusted         Execution         Technology        White        Paper,
https://www.intel.com/content/www/us/en/architecture-and-technology/trusted-execution-
technology/trusted-execution-technology-security-paper.html.
53
     Id.
54
  Service Security and Compliance in the Cloud, Intel Technology Journal, Vol. 16, Issue 4 (2012),
https://www.intel.com/content/dam/www/public/us/en/documents/research/2012-vol16-iss-2-intel-
technology-journal.pdf.

 PAGE 54 –                        CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 56 of 279




       162.    AES-NI refers to new instructions that Intel developed to provide “hardware

support” for the Advanced Encryption Standard. Adopted by the U.S. Government in 2001, AES

relies on cryptography to ensure the confidentiality of communications through an insecure or

public/shared channel. Cryptographic functions, though, are traditionally seen as too complex and

“computationally costly” to execute efficiently. As Intel explained in a 2010 white paper, “[i]t is

expected that when encryption is turned on, performance will degrade.” 55 Intel touted AES-NI’s

ability “to protect data” stored on hardware resources (e.g., processors) shared by several virtual

machines in a data center from unauthorized access, use, or alteration through encryption, while

removing “the main objection to using encryption to protect data: the performance penalty.” In

particular, Intel asserted that AES-NI “help[ed] prevent software side-channel attacks.” 56

       163.    In launching “Haswell” in 2014, the fourth generation of the Core microarchitecture,

Intel touted vPro’s ability to “protect the OS kernel” from incursions. Intel maintained that its CPUs

contained “intelligent security [that] senses when threats are near…. [and] automatically guard[s]

your company’s data from viruses and malicious attacks with the hardware-assisted technology[.]”

       164.    What Intel failed to disclose, however, was that the privileged information typically

stored within the OS kernel (or other information sufficient to identify the privileged information)

was not secure and could be leaked through side-channel exploits on the unsecured caches within

Intel’s processors.




55
   Leslie Xu, Securing the Enterprise with Intel AES-NI, Intel White Paper (Sept. 2010) at p. 9,
https://www.intel.com/content/dam/doc/white-paper/enterprise-security-aes-ni-white-paper.pdf
56
   Leslie Xu, “Securing the Enterprise with Intel AES-NI” Intel White Paper (Sept. 2010) at p. 5,
https://www.intel.com/content/dam/doc/white-paper/enterprise-security-aes-ni-white-paper.pdf.

 PAGE 55 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 57 of 279




       165.    Intel represented to consumers that its CPUs were “secure to the core.” It fully

appreciated and recognized that many information security standards and regulations require “the

protection of sensitive data” and asserted that Intel’s processors “stand out” by “extending protection

outside the operating system and into the hardware layer.” 57 For example, Intel touted its hardware-

based security to protect against malicious attacks:




       166.    According to Intel, “[i]f you own a business, you’re at risk…. Virus protection and

other software solutions—though useful and necessary—only get you so far …. So what can you

do to stay safe? Don’t rely on software alone. You need your hardware to do the heavy lifting.”58



57
     Intel Product Brief, Building A Secure Digital Learning Environment, Intel
https://www.intel.com/content/dam/www/public/us/en/documents/brochures/authenticate-product-
brief-english.pdf (last visited May 5, 2020).
58
   Could Your Old PCs Be Putting Your Business at Risk?, Intel IT Peer Network (Feb. 16, 2016),
https://itpeernetwork.intel.com/could-your-old-pcs-be-putting-your-business-at-risk/#gs.60gfpu.

 PAGE 56 –                      CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI     Document 1       Filed 05/29/20   Page 58 of 279




Intel assured consumers that “Intel Core processors ha[d] hardware-enhanced security features that

allow hardware and software to work together, protecting your business from malware and securing

the important, private data and content you create and share: 59




59
     Id. (emphasis added).

 PAGE 57 –                      CLASS ACTION ALLEGATION COMPLAINT
     Case 3:20-cv-00863-SI   Document 1   Filed 05/29/20   Page 59 of 279




PAGE 58 –              CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 60 of 279




       167.    With the launch of “Skylake” in 2015, the sixth generation of the Core

microarchitecture, Intel touted the CPUs’ “cutting-edge security,” 60 claiming “[t]he Skylake

architecture has been designed to enable better security” 61 not just for enterprise consumers through

the vPro platform 62 but all consumers “at home.” Intel asserted consumers were “safe and secure

at home” “knowing all of [their] pictures, videos, and personal files [were] securely stores at home.”

The “6th gen Intel Core processors with hardware-based security features help keep your system and

data free from malware, hacking, viruses, and prying eyes.” 63

       168.    Similarly, prior to January 2018, Intel recognized that cyber-attacks were “moving

down the computing stack, traversing from software to hardware, threatening devices in homes,

cars, businesses, networks and cloud,” making it such that “[t]he legacy model of software

protecting software can’t keep up with advancing threats against digital security, safety and

privacy.” To address this known threat, Intel designed “hardware-enabled security capabilities”


60
  Top Reasons to Modernize Your Agency with the 6th Gen Intel Core vPro Processor Family, Intel,
https://www.intel.com/content/dam/www/public/us/en/documents/sales-briefs/modernize-with-
6th-gen-core-vpro-brief.pdf (last visited May 5, 2020).
61
   Intel Sets New Standard for Computing with 6th Gen Intel Core Processor Family and Intel Xeon
Processors for Mobile Workstations – Intel’s Best Processors Ever, Intel News Fact Sheet,
http://download.intel.com/newsroom/kits/core/6thgen/pdfs/6th_Gen_Intel_Core-Intel_Xeon_
Factsheet.pdf (last visited May 5, 2020).
62
   Intel News Fact Sheet, Intel Sets New Standard for Computing with 6th Gen Intel Core Processor
Family and Intel Xeon Processors for Mobile Workstations – Intel’s Best Processors Ever, Intel
http://download.intel.com/newsroom/kits/core/6thgen/pdfs/6th_Gen_Intel_Core-
Intel_Xeon_Factsheet.pdf (last visited May 15, 2020),
63
         Safe      and       Sound       at       Home          with      Desktop       PCs,      Intel
https://www.intel.com/content/www/us/en/desktops/desktop-storylines-security-infographic.html
(last visited Aug. 24, 2018) Note: since the filing of Plaintiffs’ Consolidated Class Action Allegation
Complaint, Intel has removed this advertisement infographic from its website. Archived versions
are                        available                         at                       web.archive.org,
http://web.archive.org/web/20170423053311/http://www.intel.com/content/www/us/en/desktops/d
esktop-storylines-security-infographic.html.

 PAGE 59 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 61 of 279




directly into its processor, thereby allowing the CPU to protect the computing ecosystem “against

evolving and modern threats.” 64 Ultimately, although Intel touted its “leading edge security,” its

decision to sacrifice security in its implementation of speculative execution led Intel’s CPUs to be

uniquely exposed to several major categories of exploits—Meltdown, Foreshadow, Fallout, RIDL,

ZombieLoad, SwapGS, LazyFP, Vector Register Sampling, CacheOut, L1D Snoop Sampling, and

likely numerous yet-to-be-disclosed exploits.

B.     Intel’s Processors Are Defective

               1.      Security Vulnerabilities Created by Intel’s Use of Speculative
                       Execution and an Unsecured Cache Subsystem Lead to Confidentiality
                       Security Breaches

       169.    Ensuring the “confidentiality” of secret, sensitive, or private information by

preventing its disclosure to an unauthorized entity is one of the most basic security properties, and

an obligation Intel and its competitors in the industry acknowledged and accepted when designing

new CPUs to release in the market.

       170.    Hardware plays a central role in security. “Fundamental to almost any security

question is the idea of a secret. Whether a secret is cryptographic key, or merely a hidden certificate,

a secure processor must be able to generate, protect, and share that secret with the outside world.”65




64
   Hardware – Enabled Security Powered by Intel Technology, Strengthening Security Protection,
WaybackMachine                         (Apr.                      7,                   2017),
https://web.archive.org/web/20170407073442/https://www.intel.com/content/www/us/en/
security/hardware/hardware-security-overview.html (last visited May 5, 2020).
65
  G. E. Suh, et al., Design & Implementation of the AEGIS Single-Chip Secure Processor Using
Physical Random Functions (2005), p. 1, http://csg.csail.mit.edu/pubs/memos/Memo-483/Memo-
483.pdf.

 PAGE 60 –                       CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 62 of 279




           171.   One way to protect the confidentiality of sensitive information is by controlling

access to the information such that only authorized users can read or modify it. 66 Since 1985, Intel

microarchitecture designs have relied upon protected mode and virtual memory to ensure that

sensitive information is protected from unauthorized access.

           172.   A “security attack” or exploit is a specific action that can cause a “security breach”

or an event that violates a basic security property. It is characterized by a detailed description of the

vulnerability exploited, the path of attack, and the subject of the exploit. Critically, exploits that

breach confidentiality are hard to recover from because once the information is disclosed, it is

already too late. 67 A “security vulnerability” is a weakness in the system that can be exploited in a

security attack. 68

           173.   Unbeknown to Plaintiffs and members of the Class, Intel intentionally sacrificed

security, defied well-settled architecture design principles, and permitted unauthorized program

instructions to access protected memory—all to achieve increased speed. Specifically, and as

explained herein, Intel’s implementation of Dynamic Execution created security vulnerabilities

within its CPUs, rendering them defective. For example, Intel undermined the security of its

processors by implementing OoOE and speculative execution in a way that (i) created windows of

time during which an unauthorized user could have the processor make unnecessary or unauthorized

memory accesses to copies of sensitive or privileged information (i.e., Unauthorized Access) and

(ii) allowed that information (or critical data about the location or contours of that information) to




66
     Ruby B. Lee, Security Basics for Computer Architects (2013).
67
     Id.
68
     Id.

 PAGE 61 –                         CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI           Document 1       Filed 05/29/20     Page 63 of 279




remain in the CPUs’ caches after the mistaken or unauthorized access (e.g., an exception) was

discovered (i.e., Incomplete Undo).

        174.       Intel likewise undermined the security of its processors by implementing a shared

cache design that did not (i) include any mechanism to ensure that sensitive or privileged

information (or data concerning that information) was flushed once the processor determined it had

unnecessarily or improperly accessed memory, or (ii) provide any protection against side channel

exploits that use the cache to siphon out data that remains in the cache after a processor completes

its tasks.

        175.       As explained below, Intel knew that its processors, and in particular, the CPUs’ cache

subsystems, were vulnerable to side-channel exploits, and that side-channel exploits could be used

to “leak” confidential information that was exposed as a result of Intel’s implementation of OoOE

and speculative execution in its CPUs.

                   2.     Intel Knew That Its Architecture Was Susceptible to Side-Channel
                          Exploits

        176.       Leaking information through covert or side-channels is one type of security exploit

that can lead to a confidentiality security breach. In a side-channel exploit, an unauthorized actor

exploits a security vulnerability to access or monitor information about the implementation of a

computer system for the purpose of learning about or accessing otherwise privileged information.

In this way, private information is deduced from observing the side-effects of operations. Such

exploits need not depend on software bugs. Instead, as described here, they can exploit hardware

vulnerabilities.

        177.       In a “timing” side-channel exploit, an unauthorized actor exploits a security

vulnerability with the express purpose of obtaining information about how long it takes the computer


 PAGE 62 –                          CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 64 of 279




to complete a task, in order to infer something about otherwise privileged information. If someone

can determine how long it takes a CPU to fetch instructions or data it needs to complete its

operations, he can infer where the information is located within the system, and, ultimately, the

substance of the information.

       178.    In particular, it takes less time to access data that resides in a processor’s cache

subsystem than data that must be retrieved from main memory. By measuring the amount of time

it takes for a processor to fetch instructions or data, an unauthorized user can learn whether the

requested information is in the cache or in main memory. If certain data is stored within the cache

subsystem or “cached,” an unauthorized user then knows that it has been accessed recently. Once

an unauthorized user has access to these measurable differences in the amount of time it takes to

access different kinds of information, he can discern the underlying information.

       179.    Consider the following analogy. An individual (e.g., the unauthorized user) goes to

a library (e.g., the computer) to read a book (e.g., data) from a special collection the individual does

not have permission to access (e.g., kernel memory). The individual asks the librarian to retrieve

“Special Book #1 and the Sue Grafton novel that corresponds to the first letter of page 1 of Special

Book #1,” (e.g., a program instruction). The librarian retrieves (e.g., fetches) Special Book #1 from

the special collection and determines (e.g., decodes) that the first letter on page 1 of that book is

“C,” requiring the librarian to also retrieve “C is for Corpse,” by Sue Grafton. The librarian returns

to the front desk with Special Book #1 and “C is for Corpse” by Sue Grafton. Before the librarian

shows the individual the requested books, she checks his library card. If the librarian determines

that the individual does not have permission to access books in the special collection, she will put

the books on a cart to be re-shelved (e.g., the cache) without showing them to the individual.



 PAGE 63 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI          Document 1       Filed 05/29/20      Page 65 of 279




        180.    Knowing that the Sue Grafton book with the title corresponding to the first letter on

the first page of Special Book #1—the book the individual wants to read but does not have

permission to access—is now on the cart, the individual begins methodically requesting Sue Grafton

books, starting with “A is for Alibi.” If the librarian responds to this request with “please wait while

I go and retrieve that book,” the individual knows that book is not on the re-shelving cart and the

first letter on the first page of Special Book #1 is not A.

        181.    When the individual requests “C is for Corpse,” however, the fact that the librarian

is able to quickly retrieve it from the re-shelving cart reveals to the individual that the first letter on

page 1 of the Special Book #1 is “C.” If it takes nanoseconds to complete these tasks (as it would

within a CPU), the individual could determine fairly quickly the contents of Special Book #1 without

ever actually seeing the book itself. In the same way, a timing side-channel exploit on a CPU cache

allows an unauthorized actor to gather enough data about where sensitive or privileged information

is located within the computer to deduce the precise contours of that sensitive or privileged

information.

        182.    Although unknown to the consuming public, the susceptibility of Intel’s cache design

to side-channel exploits was described by researchers and academics in highly technical research

papers concerning early iterations of its processors. In fact, discussions of the fundamental problems

that underlie the vulnerabilities appear in computer science literature from the early- to mid-1990s.

For example, Olin Sibert et al., The Intel 80x86 Processor Architecture: Pitfalls for Secure Systems

(1995), identified exploitable weaknesses in Intel’s microarchitecture and explained that caches may

be used as covert timing channels to leak sensitive information. Id., § 3.10 (citing Wray, An Analysis

of Covert Timing Channels (1991)). The authors of the article emphasized that the imbalance in

scrutiny of hardware security had already become “untenable” and “increasingly difficult to justify.”

 PAGE 64 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 66 of 279




Id., §§ 1, 2. 69 Intel’s design response and associated micro-architectural changes to address these

and other expressed security concerns have been largely confidential.

       183.    In a 2010 white paper entitled, Securing the Enterprise with Intel AES-NI (Sept.

2010), Intel described an on-going problem with AES cryptographic keys, noting that “in multiple

processing environments . . . a piece of malicious code running on the platform could seed the cache,

run cryptographic operations, then time specially crafted memory accesses to identify changes in

the cache. From these changes, the unauthorized user could determine portions of the cryptographic

key value” 70 which can then be used to defeat AES encryption. To solve this problem, Intel

launched AES-NI, see supra, which protected AES cryptographic keys from side-channel exploits

by ensuring that this information was never stored in the CPU’s caches. Despite knowing that the

root cause of the side-channel exploit against AES was an unauthorized user’s ability to “seed the

cache” and “identify changes in the cache,” Intel did not secure the cache subsystem from side-

channel exploits. Though Intel implemented AES-NI to help avert cache timing side-channel

exploits against AES by eliminating the use of cache for AES calculations, it did nothing to address

Intel’s fundamental defective design choices.

       184.    The vulnerability created by Intel’s decision to leave the cache subsystem unsecured

is exacerbated when the cache is shared among the CPU’s threads and cores. For over a decade,



69
   See also Paul C. Kocher, Timing attacks on implementations of Diffie-Hellman, RSA, DSS, and
other systems. Advances in Cryptology—CRYPTO, Vol. 1109 Lecture Notes in Computer Science,
104-113 (1996) (a seminal work on timing attacks, which noted the potential to exploit timing
measurements from vulnerable systems to find entire secret keys, and specifically referenced RAM
cache      hits   as    a     source     of     such     exploitable     timing       differentials),
https://www.paulkocher.com/doc/TimingAttacks.pdf.
70
   Leslie Xu, Securing the Enterprise with Intel AES-NI, Intel White Paper (Sept. 2010), at p. 5-6,
https://www.intel.com/content/dam/doc/white-paper/enterprise-security-aes-ni-white-paper.pdf.

 PAGE 65 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 67 of 279




Intel knew, or reasonably should have known, that unauthorized users could exploit a CPU resource

(such as a cache or buffer) that is shared by two processes running simultaneously on the CPU. In

effect, one process may “spy” on the other by examining changes made to that shared resource by

the other process.

       185.    Computer security researcher Colin Percival demonstrated one exploit of this kind in

late 2004. Percival showed that on Intel CPUs with a “Hyper-Threading” design, where multiple

threads (i.e., processes) are scheduled to run simultaneously on the same processor, the use of shared

memory caches allowed an unauthorized process to make deductions about the other program’s

behavior and steal information, in this case, cryptographic keys. Percival described having caches

shared between threads as a vastly dangerous avenue of attack. He notified Intel of this problem in

early 2005, prior to presenting his paper describing the exploit, Cache Missing for Fun and Profit

(2005). 71 At approximately the same time, another group of researchers published a work that

similarly showed exploitation of the shared cache through two techniques. 72

       186.    The exploit Percival detailed is one variation of the same basic theme—an

unauthorized actor exploiting the changes a process causes to the micro-architectural state of a CPU



71
   See Colin Percival Daemonic Dispatches Blog, Some thoughts on Spectre and Meltdown,
Daemonlogy.net, http://www.daemonology.net/blog/2018-01-17-some-thoughts-on-spectre-and-
meltdown.html (last visited May 5, 2020); see also Colin Percival, Hyper-Threading Considered
Harmful, Daemonlogy.net, http://www.daemonology.net/hyperthreading-considered-harmful/ (last
visited May 5, 2020).
72
   In Osvik, et al., Cache Attacks and Countermeasures: the Case of AES (2005), the group
explained that unauthorized users could mount a powerful attack by determining which cache sets
had been accessed by a victim program. First, in an attack known as Evict + Time, and unauthorized
user measures how execution time is influenced by evicting a chosen cache set to see whether a
particular cache set was used by a victim. Second, in a Prime + Probe attack, the unauthorized user
can get better accuracy by measuring cache access times directly rather than indirectly through
execution time. https://www.cs.tau.ac.il/~tromer/papers/cache.pdf.

 PAGE 66 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI          Document 1       Filed 05/29/20      Page 68 of 279




(in particular, a shared memory cache) in order to acquire another’s information. In fact, any time

a resource is shared, there is a possibility information can leak. For example, if one CPU core asks

whether certain data is present in the L3 cache, the answer, a binary yes or no, provides some useful

information about the current work the CPU is engaged in. If an unauthorized actor can access that

information and analyze it, it could lead the actor directly to secret or privileged information thought

to be protected in other parts of the computer.

        187.    In a 2006 paper, Covert and Side Channels Due to Processor Architecture, Dr. Ruby

Lee and Zhenghong Wang, examining a different Intel processor family, presciently highlighted a

new “speculation-based covert channel,” arising from the fact that when Intel allows a load

instruction to execute speculatively in the IA-64, although a bit is set in the register if the speculative

load instruction would cause an exception, the exception is not handled right away. Instead,

“[c]ontrol speculation allows deferral of the exception,” including exceptions such as access

violations, thereby opening the door for unauthorized users to leak information via a side-channel

exploit. Id., § 3.4.

        188.    Dr. Lee has emphasized that software-based solutions still left the “crown jewels of

primary key material” susceptible to attack and that “[a]ll current processors with caches are

vulnerable—from embedded devices to cloud servers.” 73 In a paper published in 2007, in which

Lee and Wang discuss thwarting side-channel exploits at the root, the authors cautioned that

“[c]ache-based side channel attacks can be very dangerous” and “very effective.” 74


73
    R. Lee, University Research in Hardware Security, Hotchips.org (Aug. 10, 2014),
https://www.hotchips.org/wp-content/uploads/hc_archives/hc26/HC26-10-tutorial-epub/HC26.10-
tutorial1-HW-Security-epub/HC26.10.155-6_Lee_UniversityResearch_go.pdf.
74
  Wang et al., New cache Designs for Thwarting Software Cache-based Side Channel Attacks § 7
(2007).

 PAGE 67 –                        CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 69 of 279




       189.    At approximately the same time that Dr. Lee’s paper was published, an analogous

side-channel exploit that exploited speculative execution and a shared CPU resource called the

Branch Target Buffer (or “BTB”), used in branch prediction, was described. See Acıiçmez et al.,

Predicting Secret Keys via Branch Prediction (2006). Using the described exploit, an unauthorized

actor could determine private cryptographic keys used in the target user’s computer.

       190.    Later, in 2013, Yuval Yoram demonstrated a cache-based side-channel exploit that

showed that the unauthorized user and victim process need not share the execution core. See Yoram

et al., Flush+Reload: A High Resolution, Low Noise, L3 Cache Side-Channel Attack (2013). In this

cross-core attack, as long as the processes had shared use of the cache, the unauthorized user could

identify the target’s access to specific memory. 75 The crux of the exploit is a weakness in Intel’s

X86 architecture; specifically, the lack of permission checks before permitting use of an instruction

that allows an unauthorized user to evict specific memory lines from cache. As the researchers

observed, “Not restricting the use of the instruction is a security weakness of the Intel

implementation of the X86 architecture,” which “requires a hardware fix.” 76 The authors cautioned

that “[g]iven the strength of the attack, . . . the memory saved by sharing pages in a virtualized

environment does not justify the breach in the isolation between guests.”




75
   This could be accomplished through a “Flush + Reload” technique in which (1) the unauthorized
user flushes a memory line from the cache, then (2) waits to give the victim an opportunity to access
the memory line, and then (3) the unauthorized user reloads the memory line, which will be quick
if the victim did in fact access the line (since it is now back in cache) or will be significantly longer
if the victim did not access the line, which then needs to be brought in from main memory.
https://eprint.iacr.org/2013/448.pdf.
76
   The authors note that ARM architecture also includes an instruction to evict cache lines but that
it can only be used when the processor is in an elevated privilege mode.
https://eprint.iacr.org/2013/448.pdf.

 PAGE 68 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI              Document 1   Filed 05/29/20   Page 70 of 279




        191.    That same year, researchers described a side-channel exploit for deducing

information about privileged address space layout which can be used to defeat a common memory

management security technique called kernel address-space-layout randomization (“KASLR”). 77

Those exploits against Intel x86-based processors (specifically, Intel i7-870, Intel i7-950, and Intel

i7-2600) are enabled because “hardware (such as caches and physical memory) are shared between

privileged and non-privileged code” and “the nature of the cache facilities still enables an

unauthorized user to indirectly measure certain side-effects.” Hund at 195 (emphasis in original).

        192.    By 2015, Intel knew, or reasonably should have known, that an unauthorized user

could mount a cache side-channel without the need to install code on a victim’s machine. In Oren,

et al., The Spy in the Sandbox: Practical cache Attacks in Javascript and their Implication (2015),

the authors described a cache side-channel exploit that ran entirely in a web browser. Thus, “the

victim needs only to browse to an untrusted webpage that contains attacker-controlled content” to

facilitate an attack. Id. at Abstract. 78

        193.    Thus, research papers describe cache side-channel exploits that exploit Intel’s

decision to lessen the security of its CPUs—while seeking additional performance to further

marketing claims—and thus gain access to kernel memory and other privileged information.

        194.    The types of highly technical/academic research papers that reported on side-channel

exploits, however, are not commonly viewed by the general public buying Intel’s CPUs and




77
  See Hund et al., Practical Timing Side Channel Attacks Against Kernel Space ASLR (2013)
(“Hund”), https://www.ieee-security.org/TC/SP2013/papers/4977a191.pdf.
78
  Using their Javascript-based cache side channel attack, the authors were able to map more that
50% of a victim’s cache in as little as one minute and gain access to the victim’s mouse movements
and network activity (i.e., websites visited).

 PAGE 69 –                         CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 71 of 279




products containing them, given the sophisticated and specialized nature of the papers. Rather, these

types of research papers are often aimed at industry insiders, such as Intel, and academics.

          195.   Moreover, while Intel hid from Plaintiffs and members of the Class that these

vulnerabilities pose a severe security threat, in various patent filings Intel acknowledged the security

risks caused by cache side-channel timing exploits. Intel was aware that its hardware design could

be used to leak privileged information, and even claimed knowledge and awareness of means to

modify its chip designs to prevent such exploits. See Mitigating Branch Prediction and Other

Timing Based Side Channel Attacks, U.S. Patent No. 8,869,294 B2 (filed Dec. 5, 2007) (the “'294

patent”) (“New mitigations to side channel attacks are needed to deter attempts to subvert the

security of a computer system.”) col. 1, lines 45-46; Protecting Private Data From Cache Attacks,

U.S. Patent No. 8,516,201 (Dec. 5, 2007) (the “'201 patent”) (“Cache-based side channel attacks

have recently become a concern for applications that perform cryptographic operations . . . . Side

channel attacks are also possible when two applications share the same cache.”) col. 1, line 63-col.

2, line 5; Protected Cache Architecture and Secure Programming Paradigm to Protect Applications,

U.S. Patent No. 8,341,356 B2 (filed May 3, 2011) 79 (the “'356 patent”) (proposed invention “to

prevent a so-called side channel attack in which an attacker program and a victim program . . . both

use the same physical cache.”) col. 2, lines 5-8; Obscuring Memory Access Patterns in Conjunction

with Deadlock Detection or Avoidance, U.S. Patent No. 8,407,425 B2 (filed Dec. 28, 2007) (the

“'425 Patent”) (“side-channel attacks exploit aspects of multi-threading environments where two

concurrent threads share computing resources” and “[o]ther exploits that use this type of information

leakage may be readily envisioned”) col. 1, lines 18-26.



79
     The provisional application No. 60/873,051 was filed Dec. 5, 2006.

 PAGE 70 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 72 of 279




       196.    As such, Intel’s CPUs are materially defective—and Intel knew it. When Intel’s

processors engaged in speculative execution, the processors rendered information that should have

remained secure and inaccessible to unauthorized use, accessible in the processors’ unsecured cache

subsystem. In so doing, Intel’s processors created a vast security vulnerability that could be

accessed through a number of different exploits.

       197.    Incredibly, despite its knowledge of the risk of side channel attack and its flawed

processor design, Intel concealed that it had implemented the Unauthorized Access Defect and failed

to redesign to make its CPUs safer or revert to the security it had implemented in the P6 architecture

but subsequently removed to achieve increased performance. As ordinary consumers, Plaintiffs and

members of the Class did not know (and had no way of learning) that Intel had permitted

unauthorized access to protected data—which was directly contrary to the message about the

security of its hardware security that Intel touted.

               3.      Intel Knew That Permitting Unprotected Memory Access During
                       Speculative Execution Could Be Exploited

       198.    Intel’s implementation of speculative execution in its processors created a window

of time during which an unauthorized user could make unnecessary or unauthorized requests to

access memory for information. As alleged and explained above, when a processor engages in

speculative execution it fetches information it needs to execute instructions out of program order,

allowing the CPU to avoid performance penalties when it encounters data dependent or conditional

instructions. These requests could be legitimate, e.g., the application requests access to information

that is not itself privileged, but unnecessary (i.e., the information ultimately will not be utilized by

the processor). These requests also could be illegitimate—e.g., the application requesting access to

privileged information is not authorized to do so. Irrespective of the necessity or legitimacy of the


 PAGE 71 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 73 of 279




request to access memory, the information fetched from memory was stored in the CPU’s caches

and buffers (a type of cache that assists the processor in transporting information from one process

to another) until it was needed.

       199.    Intel designed its processors to avoid taking any action to address unauthorized

(e.g., exceptions) or unnecessary (e.g., mistakes) memory requests until such time as the processor

was ready to retire the instructions in program order. This allowed the CPU to defer action on any

mistakes or exceptions encountered during out-of-order or speculative execution until the end of the

process to enhance the processor’s performance. Intel’s decision to defer these actions, however,

allowed, without permission, sensitive or privileged information (or data about that information) to

be transferred to and maintained in the CPU’s caches or buffers.

       200.    Intel’s implementation of out-of-order or speculative execution created a window

that remained open until the instruction necessitating out-of-order or speculative execution in the

first instance was complete—e.g., in the case of a conditional instruction (if X, then Y), when the

CPU determines the correct branch direction and target. It was only after the window closed that

Intel’s processors addressed any mistakes (e.g., a mis-predicted branch where the memory access

was legitimate but unnecessary) or exceptions (e.g., an application accessing data with insufficient

privileges) that occurred while the CPU was engaged in out-of-order or speculative execution, and

then flushed its pipelines of any impact from the related instructions.

       201.    The information fetched for instructions executed out-of-order or speculatively,

however, remained behind in the CPU’s caches and buffers. In other words, while its processors

should have rolled back any impacts of executing unnecessary or improper instructions on the

computer, Intel allowed the raw materials the CPU fetched to execute these instructions to remain

in the processors’ caches or buffers, and thus vulnerable to unauthorized access.

 PAGE 72 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 74 of 279




       202.    Intel relied on speculative execution to increase the performance of its processors

even though it knew that, as Dr. Lee and her co-author, Wang, explicitly warned as early as 2006,

the deferral of exceptions “can be exploited to facilitate information leakage.” 80 Six years later,

Wang again warned of the risks of speculation-based side-channel attacks in his doctoral thesis,

Information Leakage Due to Cache and Processor Architectures (Nov. 2012), on which Dr. Lee

was the advisor, stating, “[w]e wish to emphasize the severity of this channel before real damage is

done.” Id. at 81.

       203.    Intel likewise knew through at least two other instances that the Company’s decision

to permit unchecked memory accesses in its processors presented a serious security vulnerability,

exploitable by unauthorized users siphoning information out of the processor cache through a side-

channel attack—the “Prefetch Side Channel Attack” and the “TSX Side Channel Attack.”

       204.    Prefetch Side-Channel Attack. Intel’s processors include a function known as

“prefetch,” with which a software program can direct the CPU to fetch data before it is needed.

According to Intel, the prefetch instruction “can hide the latency of data access in performance-

critical sections of application code by allowing data to be fetched in advance of actual usage.”

Because prefetch “merely provides a hint to the hardware,” its usage “generally does not generate

exceptions or faults” in the CPU. As explained in Prefetch Side-Channel Attacks: Bypassing SMAP

and Kernel ASLR (2016), though, “[p]refetch instructions on Intel CPUs ignore privilege levels and

access permissions” making it possible for any unauthorized user to use prefetch to access

“inaccessible kernel memory” and then execute a cache-based timing side-channel exploit to access




80
    Wang, et al., Covert and Side Channels due to Processor Architecture (2006),
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.190.1003&rep=rep1&type=pdf.

 PAGE 73 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 75 of 279




the data put in the cache by the prefetch function. Id. § 3.2. The authors of Prefetch Side-Channel

Attacks noted that Intel reference manuals from 2014 (and, indeed, by as early as 2012) reflect that

the “prefetch” command could be used to access illegal or unprivileged memory space without

generating any exceptions.

        205.   TSX Side-Channel Attack. In 2016, researchers revealed a timing side-channel

exploit that exploited an Intel hardware feature called Transactional Synchronization Extension

(TSX). As researchers explained:

        One surprising behavior of TSX, which is essentially the root cause of this security
        loophole, is that it aborts a transaction without notifying the underlying kernel even
        when the transaction fails due to a critical error, such as a page fault or an access
        violation, which traditionally requires kernel intervention.

Jang et al., Breaking Kernel Address Space Layout Randomization with Intel TSX (Oct. 2016)

(“Jang”) at 380.

        206.   In other words, with TSX, the processor allowed a thread to perform a sequence of

operations inside a transaction and if an exception due to unprivileged access occurs, the OS will

not be notified. Instead, the exception will be suppressed, meaning, as stated in Intel’s September

2016 manual, transactional execution would abort and it will be as though the exception or fault had

never    occurred.        See    https://www.intel.com/content/dam/www/public/us/en/documents/

manuals/64-ia-32-architectures-software-developers-manual.pdf. The authors noted that because

TSX suppresses exceptions, such as an access violation that is caused by accessing kernel space

from a user process, TSX “exposes a clear, stable timing channel.” Jang at 382. Jang went on to

describe a side-channel attack exploiting the suppression of exceptions by TSX that can “extract the

executable and non-executable bit of every kernel page and defeats KASLR (“Kernel Address Space

Layout Randomization”). Id. Thus, the TSX side-channel exploit, like the Prefetch Side-Channel


 PAGE 74 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20     Page 76 of 279




Attack, is another instance in which Intel’s suppression of exceptions was exploited by a timing

side-channel exploit to gain access to kernel information.

        207.    Intel knew, or should have known, that just as its suppression of exceptions under

Prefetch and TSX could be exploited by a timing side-channel exploit, the decision to defer taking

action on memory access violations under speculative execution could also be exploited by side-

channel exploits. This is precisely what occurred in Meltdown, Foreshadow, and Spectre.

                4.      “Meltdown”

        208.    In July 2017, researchers identified “Meltdown” or “Rogue data cache load” (CVE-

2017-5754), also known as “Variant 3,” and informed Intel of this particular type of side-channel

exploit. The exploit was nicknamed “Meltdown” by researchers due to its ability to effectively

dissolve the informational barrier that protects privileged data, allowing an unauthorized user to

read sensitive information like passwords, login keys, and encryption keys.

        209.    Meltdown takes advantage of both the Unauthorized Access and Incomplete Undo

Defects inherent in Intel’s CPUs.

        210.    Specifically, speculative execution fetches data before enforcing a privilege check to

confirm that the user is authorized to read such data. Intel designed its CPUs to forgo this critical

privilege check so that its chips could run faster. If it turns out that the user attempting to access the

data possesses the appropriate privilege level, allowing access to the data “speculatively” (i.e.,

without first checking and enforcing access permissions) saves time. On the other hand, if the user

lacks the appropriate privilege level, an error or “exception” occurs and the user should be denied

access to the privileged data. Intel’s defective CPUs, however, defer enforcement of the exception

thereby creating a window of time where an unauthorized actor can gain unauthorized access to



 PAGE 75 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 77 of 279




privileged information (or secrets) present in the operating system’s “kernel” memory, which is the

most protected memory on a computer.

       211.    By engineering a system that permits access to privileged information/secrets in a

manner that allows a user to win a “race condition” between the instruction execution and the

delayed enforcement of a privilege check, the unauthorized user gains a window of time to deploy

a side-channel exploit to infer the privileged information/secrets from data contained in the cache.

This is Meltdown in a nutshell.




               https://www.computerhope.com/jargon/m/meltdown-and-spectre.htm.

       212.    The first step in a Meltdown exploit is to run instructions that attempt to load the

cache with an address that the unauthorized user has rights to and that depends on secret data, which

ordinarily triggers an exception:



 PAGE 76 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20    Page 78 of 279




                             https://meltdownattack.com/meltdown.pdf.

       213.    Because of speculative execution, the subsequent instructions to move the

inaccessible address are executed speculatively and out of order, before the exception is handled,

thereby loading the secret value into the cache without enforcing the privilege check on the user:




                             https://meltdownattack.com/meltdown.pdf.

       214.    In order to ensure that all of the necessary instructions to complete the exploit are

speculatively executed before the exception is triggered, a Meltdown exploit may exploit “exception

handling” or “exception suppression” techniques that prevent the OS from terminating the program

as soon as the exception is triggered. Once the exception is handled, the program is terminated, but

the secret data remains in the cache and is not flushed.

       215.    Finally, a Meltdown exploit uses a side-channel exploit, such as “Flush+Reload,” to

repeatedly probe the contents of the cache by flushing and reloading its contents while monitoring

small differences in the time it takes to access the loaded cache block. Through this process, an


 PAGE 77 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 79 of 279




unauthorized user can determine where in the cache the privileged memory was stored and deduce

the contents of that memory. For example, assuming the secret data is the value “15,” the

unauthorized user will probe cache blocks 1-15. If the timing differences in flushing and reloading

the cache indicate that block 15 is present, the unauthorized user can infer that the secret data is 15.

       216.    By repeating these steps, an unauthorized user can read not only “kernel” memory,

but because all major operating systems also typically map the entire physical memory into the

kernel address space, an unauthorized user can also read the entire physical memory of the target

machine. 81 The result is that a bad actor can entirely bypass the privilege-mode isolation on a

machine to access its most sensitive and confidential information, like secret passwords, without

detection.

       217.    Meltdown is extremely similar to the Prefetch Side-Channel Attack. For instance,

both the Meltdown and Prefetch Side-Channel Attack “melt down” the boundary between user space

and kernel space and exploit Intel’s failure to enforce privilege checks and access permissions prior

to granting access to kernel memory. Additionally, the team that discovered Meltdown used the

exception suppression “feature” of TSX to carry out their Meltdown exploit. See Lipp et al.,

Meltdown: Reading Kernel Memory from User Space, at p. 6.




81
   Kernel memory addresses are mapped in the user process’s virtual address space and
corresponding page table (along with the user’s own virtual memory addresses). This is done so
that when a switch into kernel mode is required, e.g., because of either a system call (i.e., asking OS
to do something) or an interrupt happens, the switch to kernel mode can be done quickly since the
kernel addresses are already mapped in the page table for the user’s address space. Kernel memory
address ranges are marked as non-accessible so that the user program itself cannot read or write to
those spaces of kernel memory. Unfortunately, as Meltdown demonstrates, Intel CPUs speculate
past those protections, making that data obtainable by unauthorized actors.

 PAGE 78 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 80 of 279




       218.    Significantly, because of differences in AMD’s (and other competitors’) architecture

and implementation of speculative execution, their CPUs are not vulnerable to Meltdown side-

channel exploits. This is an issue exclusive to Intel’s CPUs and stems from Intel’s misplaced design

decisions.

       219.    In order to mitigate Meltdown, Intel recommended that operating system developers

implement Kernel Page Table Isolation (“KPTI”), which separates kernel and process page tables

into two. As Intel knows, this separation has the effect of increasing the time it takes for instructions

to be processed because the Translation Lookaside Buffer (“TLB”) is flushed each time the OS

kernel is involved and when control is transferred back to the user process. Thus, whereas a process

may take eight CPU cycles to complete prior to Intel’s recommended KPTI mitigation for

Meltdown, that same process would take 26 times that amount of time to complete the same process

with Intel’s KPTI mitigation.

               5.       “Foreshadow” or “L1 Terminal Fault”

       220.    In January 2018, a group of researchers discovered another exploit that takes

advantage of both the Unauthorized Access and Incomplete Undo Defects inherent in Intel’s CPUs

as a result of Intel’s flawed Intel’s implementation of speculative execution. After the first variant

(which targeted Intel’s SGX technology) was identified, Intel’s subsequent investigation uncovered

two closely related exploit variants. The first variant has been dubbed “Foreshadow,” and the latter

two variants have been dubbed “Foreshadow-NG” (for “Next Generation”) by researchers; Intel

refers to the exploits collectively as L1 Terminal Fault (or “L1TF”).             Like Meltdown, the

Foreshadow exploits are based on the fact that Intel CPUs execute speculatively and defer




 PAGE 79 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 81 of 279




permission checks thereby creating a window of time during which an unauthorized process can

steal sensitive information.

       221.    Relevant Computer Architecture Background. The L1 (level 1) data cache is a

memory resource shared between all software running on the same core. Therefore, the ability to

speculatively access data left in the L1 cache can have serious security consequences. Even worse,

modern Intel processors with Hyper-Threading also share the L1 cache between sibling cores. As

alleged more fully below, disabling Hyper-Threading is one necessary mitigation for government

and commercial enterprise servers and cloud services using Intel CPUs.

       222.    Generally, and as discussed previously, to achieve a secure computer system, each

process has its own separate virtual address space. When a process accesses a memory location in

its virtual address space, the hardware translates the address into the corresponding physical address.

One process should not be able to access another process’s physical address space (unless the two

processes are explicitly sharing data, e.g., to communicate with one another). The operating system

keeps track of data access permissions by mapping virtual to physical addresses through page tables.

The page tables are used to translate each process’s virtual addresses to the physical addresses

corresponding to its memory locations.

       223.    During a page table check or “walk,” the CPU will perform the translation and will

also check whether the page is actually “present” in main memory. Non-present entries can exist

when a virtual page that has not been used recently is “swapped” or moved out to disk and the

corresponding page table entry is then marked to show that process’s page is not present. When

access to that absent memory location is requested, a page fault (a type of exception) will occur,

which will cause the address translation process to terminate, and the missing data must be located

on disk and pulled back into physical memory.

 PAGE 80 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1    Filed 05/29/20     Page 82 of 279




       224.    But to speed performance, Intel CPUs continue to speculate forward and allow

instructions to execute despite the page fault. Specifically, Intel CPUs are designed so that if the

address translation process is prematurely terminated through a page fault, the L1 cache lookup is

still performed based on the physical address pointed to in the page table (which is no longer the

physical memory of the requesting process). This enables speculative instructions, that do not

otherwise have the requisite permissions, to gain unauthorized access to data stored in the cache.

The Foreshadow exploits are also referred to as “L1 terminal fault” because they cause the

translation process to prematurely terminate through a page fault, while, dangerously, data is still

being passed from the L1 cache to subsequent instructions.

       225.    Finally, as with Meltdown, unauthorized users can use the “Flush+Reload” technique

to establish the secret information.

       226.    Foreshadow-OS (CVE-2018-3620).             This variant allows an unprivileged

application to access kernel memory. An unauthorized application can simply wait for the OS to

clear the “present” bit in a page table entry (which happens when a memory page that has not been

used recently is swapped out of memory to disk). The unauthorized actor then inputs a virtual

address, which must be translated through the page table. Since the bit is marked not present in the

page table, the translation process is terminated. Because of Intel’s implementation of speculative

execution, the unauthorized actor can then use speculative instructions to read any cached contents

pointed to by the physical address from the page table entry.

       227.    Foreshadow-VMM (CVE-2018-3646).             In a “virtualized” environment, where

multiple guest operating systems run on the same machine, (e.g. cloud computing), the mapping and

translation process is slightly modified. The Foreshadow-VMM variant allows an unauthorized



 PAGE 81 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 83 of 279




guest virtual machine to access memory belonging to other guest virtual machines and the

hypervisor (which is the software that manages the virtualized environment).

       228.    In a virtualized environment, two translations may occur by using “extended” page

tables. First, the guest machine’s virtual address is translated to a guest “physical” address through

its guest page table. Second, the guest “physical” address is translated to the underlying machine’s

host-physical address using the host page table.

       229.    An unauthorized guest has control over the guest page table and therefore can directly

clear the “present” bit in that page table. That triggers the page fault, which terminates the

translation process, eliminating the host address translation step.          Due to Intel’s flawed

implementation of speculative execution, it is the guest “physical” address that is passed to the L1

data cache. Notably, because in this variant the guest has control over the guest page table and thus

controls the “physical” address, the unauthorized guest can speculatively read any cached memory,

including secret data belonging to other virtual machines or the hypervisor itself. 82

       230.    Foreshadow-SGX (CVE-2018-3615). Intel’s Software Guard eXtensions (“SGX”),

introduced in 2013, allow users to allocate private regions of memory called “enclaves,” which are

intended to allow secure execution on an adversary-controlled machine. With SGX, an additional

level of checks is supposed to be performed after the address translation process is completed in

order to enforce strict access control for enclaves. In the SGX variant, unauthorized users can

exploit the L1TF behavior described above to terminate the address translation process so that any




82
   Whereas the Meltdown attack described above was limited to reading privileged supervisor data
mapped within an unauthorized user’s virtual address space, the Foreshadow-type attacks directly
expose cached physical memory contents to unauthorized actors from locations that are not mapped
in the a unauthorized user’s physical address space.

 PAGE 82 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 84 of 279




cached enclave secrets are passed to speculative instructions before SGX protections are enforced.

Additionally, as with Meltdown, unauthorized users can leverage the TSX exception suppression

“feature” to carry out the exploit.

       231.    Ironically, although Intel stated that SGX was “designed to increase the security of

application code and data,” see https://software.intel.com/en-us/sgx, SGX is itself vulnerable to the

Foreshadow side-channel exploits. See https://arxiv.org/pdf/1709.09917.pdf.

       232.    As with Meltdown, AMD’s and other competitors’ CPUs are not vulnerable to

Foreshadow side-channel exploits. Foreshadow is exclusively an Intel CPU problem and the result

of Intel’s flawed implementation of speculative execution.

       233.    In order to prevent Foreshadow exploits on Intel’s defective CPUs, Intel must

redesign its CPU hardware to eliminate the Defects. Short of that, mitigating Foreshadow requires:

(a) OS modification of page table entry of not present pages to refer to invalid addresses, and (b)

Intel’s removal of microcode from the L1 data cache during privilege transitions. These mitigations

increase L1 data cache misses, slowing the processor down.

       234.    In addition, for commercial and government enterprise servers and cloud services

(e.g., Amazon Web Services, also known as “AWS”) using Intel’s processors, Foreshadow

mitigations require the complete disabling of Hyper-Threading. Without Hyper-Threading, CPU

cores are no longer shared between processes which results in a substantial degradation of

performance.

               6.      SwapGS

       235.    In 2018, researchers revealed SwapGS (CVE-2019-1125). Researchers first alerted

Intel to this exploit on August 7, 2018. Intel initially responded that it was already aware of the

SwapGS exploit but did not intend to do anything to address it in affected CPUs. The researchers

 PAGE 83 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20     Page 85 of 279




who had discovered SwapGS continued to insist that the SwapGS exploit was problematic and, on

March 29, 2019, provided an additional concern – a SwapGS exploit could be used to leak kernel

memory. The existence of the SwapGS exploit was not disclosed publicly until August 6, 2019 –

nearly a year from the date Intel was first made aware of its existence.

       236.     Relevant Computer Architecture Background. Intel processors have special

instructions to allow a program fast access to data structures that support concurrent execution

within the CPU and switching between tasks executing on the CPU. One of these instructions,

SwapGS, from which the exploit derives its name, facilitates the fast switching between kernel mode

and user mode. Depending on the particular special instruction utilized by the unauthorized user, a

SwapGS exploit can leak data from the FS or GS registers. A “register” is a quickly accessible

memory location within a CPU, consisting of a small amount of fast storage.

       237.    Utilizing the SwapGS exploit, an unauthorized user can take advantage of the Intel-

designed speculative execution process to allow an unauthorized process to leak stale data from

another process maintained in the FS or GS registers. Specifically, the unauthorized user starts by

launching a “speculative segment write,” by writing data to either the FS or GS register in the wrong

format. The incorrect format will cause the unauthorized user program to be aborted triggering a

fault. Due to Intel’s defective design (Unauthorized Access), however, this will create a window in

time during which the unauthorized user may read data maintained the FS or GS registers to which

the unauthorized user otherwise would not have permission to access. These unauthorized accesses

can be exploited in a manner similar to the Meltdown and Foreshadow exploits. Because, however,

the patches for Meltdown and Foreshadow do not fix the root cause for generating the fault or assist

(Unauthorized Access), the patches for Meltdown and Foreshadow do not affect an unauthorized

user’s ability to launch this kind of SwapGS exploit.

 PAGE 84 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 86 of 279




       238.     Because the SwapGS exploit leaks data stored in general use registers, the data stored

there could be virtually anything stored in the CPU or memory, including kernel memory. This data

can then be leaked from the CPU (Incomplete Undo) through a flush+reload attack.

       239.     There also is a version of the SwapGS exploit that involves the use of branch

prediction to leak information from the kernel space. This form of the SwapGS exploit is similar to

certain Spectre variants that exploit intentional branch (mis) prediction to trick the kernel into

leaking data.    Despite these similarities, however, the patches for Spectre do not stop an

unauthorized user from launching this kind of SwapGS exploit.

       240.     It is reported that only Intel-designed CPUs are susceptible to a SwapGS exploit.

                7.      MDS Exploits

       241.     In 2018, researchers revealed a new series of exploits, dubbed by Intel as

microarchitectural data sampling or MDS exploits. MDS exploits “leak arbitrary data across address

spaces and privilege boundaries (e.g., process, kernel, SGX, and even CPU-internal operations),”

each of which exploits Intel’s proprietary implementation of speculative execution. 83 These exploits

are “powerful.”      Researchers alerted Intel to key aspects of what became known as

Microarchitectural Data Sampling Uncacheable Memory (“MDSUM”) (CVE-2019-11091), as early

as March 28, 2018. 84

       242.     Subsequent discoveries both within Intel and by independent researchers led to the

identification of multiple MDS exploits, including Microarchitectural Fill Buffer Data Sampling



83
  Stephan van Schaik et al., RIDL: Rogue In-Flight Data Load, at 1 (2019, updated Jan. 27, 2020),
https://mdsattacks.com/files/ridl.pdf.
84
   Michael Schwarz et al., ZombieLoad: Cross-Privilege-Boundary Data Sampling (2019),
https://zombieloadattack.com/zombieload.pdf.

 PAGE 85 –                       CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI      Document 1       Filed 05/29/20     Page 87 of 279




(“MFBDS”) (CVE-2018-12130), Microarchitectural Load Port Data Sampling (“MLPDS’) (CVE-

2018-12127), and Microarchitectural Store Buffer Data Sampling (“MSBDS”) (CVE-2018-12126)

in June 2018, 85 Transactional Synchronization Extensions Asynchronous Abort (“TAA”) (CVE-

2019-11135) in September 2018, 86 L1D Eviction Sampling (“L1DES”) (CVE-2020-0549) in April

2019, 87 and Vector Register Sampling (“VRS”) (CVE-2020-0548) in October 2019. 88

           243.   Researchers consider the implications of MDS exploits “worrisome” because, among

other things, these exploits “bypass[] all existing ‘spot’ mitigations [i.e., patches] in software . . .

and hardware . . . and cannot easily be mitigated even by more heavyweight defenses.” 89 Indeed,

MDS exploits likely ensure that “spot” mitigations, such as those employed by Intel and software

companies, are not “sustainab[le]” as new forms are revealed, and that more “fundamental

mitigations are needed to contain ever-emerging speculative execution attacks.” 90

           244.   As in the case of the discovery of Meltdown, Foreshadow, and Spectre, though, Intel

again embargoed information, which prevented disclosure about these attacks for significant periods

of time. Consequently, the MDS exploits were disclosed on May 15, 2019 (MDSUM, MFBDS,

MLPDS, and MSBDS), November 12, 2019 (TAA), and January 27, 2020 (L1DES and VRS).


85
   Intel registered each of these exploits with the CVE database on June 11, 2018. However, this
date “[t]his date does not indicate when the vulnerability was discovered, shared with the affected
vendor,        publicly       disclosed,      or      updated       in      CVE.”               See
https://cve.mitre.org/about/faqs.html#date_entry_created_in_cve_entry (last accessed April 26,
2020).
86
     Researchers reported the TAA exploit to Intel on September 29, 2018.
87
     Researchers reported L1DES exploit to Intel on April 24, 2019.
88
     Researchers reported VRS exploit to Intel on October 1, 2019.
89
  Stephan van Schaik, et al., RIDL: Rogue In-Flight                           Data     Load,    at    1,
https://mdsattacks.com/files/ridl.pdf (last visited Apr. 6, 2020).
90
     Id. at 1.

 PAGE 86 –                        CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI            Document 1   Filed 05/29/20     Page 88 of 279




Researchers were not allowed to disclose TAA until November 12, 2019, despite Intel having been

provided proof of TAA in September 2018.

        245.    The MDS exploits have a variety of nicknames generated by the researchers who

have publicly reported them:         RIDL (Rogue Inflight Data Load), ZombieLoad, Fallout, and

Cacheout. The team that publicly reported and named RIDL reports that all of the MDS exploits,

including Zombieload, Fallout, and Cacheout, are variants of RIDL. These researchers named these

exploits “RIDL” because the source of the leakage of in-flight data was, at first, a mystery or riddle,

and to acknowledge that the RIDL exploits follow Meltdown, which Intel formally named RCDL

or rogue data cached load.

        246.    The team that discovered Zombieload attaches that moniker to the following MDS

exploits (each of which also are claimed variants of RIDL): MFBDS (CVE-2018-12130), TAA

(CVE-2019-11135), and LIDES (CVE-2020-0549).               Zombieload refers to the speculatively

executed loads that are a hallmark of these exploits, which resurrect decarded in-flight data, and the

fact that the exploit is difficult to “kill.”

        247.    The researchers that identified MSBDS (CVE-2018-12126) dubbed it “Fallout”

because this exploit is the direct consequence of the Meltdown exploit and fallouts are typically the

results of meltdowns. Moreover, like the Meltdown exploit, Fallout requires “software fixes with

potentially significant performance overheads are still necessary to ensure proper isolation between

the kernel and user space.” 91




91
    Claudio Canella et al., Fallout: Leaking Data on Meltdown-resistant CPUs, at 1,
https://mdsattacks.com/files/fallout.pdf (last visited Apr. 6, 2020).

 PAGE 87 –                         CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI      Document 1       Filed 05/29/20      Page 89 of 279




       248.     The researchers that identified LIDES (CVE-2020-0549) dubbed it “Cacheout”

because “cache” is a homophone for “cash” and the exploit allows the unauthorized user to force

data out of the caches into a buffer and subsequently leak it.

       249.     Relevant    Computer      Architecture     Background.      While     the   Meltdown,

Foreshadow, and Spectre exploits leak data stored in the CPU’s caches, MDS exploits leak in-flight

data. CPUs perform instructions as a series of steps. An instruction is said to have “committed”

once all steps have been completed. While a CPU is processing an instruction, the data utilized by

that instruction is “in-flight.” Because CPU caches can perform only a few of the steps necessary

to complete instructions each clock cycle, the CPU relies on a variety of “buffers” and “ports” within

the CPU, including “line fill buffers,” “load ports,” and “store buffers” to temporarily hold in-flight

data until the instruction that requires it has either been completed or cancelled.

       250.     The MDS exploits described below read unsecured “in-flight” data, as opposed to

data stored in memory locations, and thus differ from Meltdown, Spectre, and Foreshadow. Further,

because Intel has failed to fix the underlying undisclosed Defects (the root cause of the Intel CPU

Exploits), none of the mitigations to combat the Meltdown, Spectre, and Foreshadow exploits

prevent MDS exploits. In contrast, processors designed by Intel’s competitors, including those

designed by AMD, are immune to an MDS exploit, further confirming Intel’s defective design

choices.

       251.     MFBDS (CVE-2018-12130). Intel’s CPU design allows an unauthorized user to

deploy the MFBDS exploit to leak data stored within the line fill buffers by inducing speculative

execution. Specifically, Intel’s design allows the line fill buffers to hold on to in-flight data even

after they have been copied to their destination (e.g., the Level 1 cache). The stale in-flight data in

the line fill buffers can be read by speculatively executed loads under conditions generated by an

 PAGE 88 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 90 of 279




unauthorized user. Intel’s CPU design also allows data retrieved by one program to be read by

another program from the line fill buffers without authorization.

        252.    In an MFBDS exploit, an unauthorized user first triggers a condition that causes

repeated speculative execution within the CPU by generating exceptional events, including “faults”

and assists.” Because Intel’s CPU design does not require any checks to determine whether a

program has permission to access data in the event of a fault or an assist (Unauthorized Access), in-

flight data temporarily stored within the line fill buffer can be “read” by the unauthorized user.

Normally, programs need to have authorization to access data that is not theirs. By exploiting this

vulnerability in Intel processors, unauthorized users can gain access to any data that is present in the

line fill buffers, including data used by programs that they normally would not have access to. This

data can include critical information such as passwords, cryptographic keys used for disk encryption

or logins, browser history, browser authentication cookies, or other information that can aid or

enhance other attack methods.

        253.    Once the in-flight data temporarily stored within the line fill buffer has been read by

the unauthorized user, it can be leaked from the CPU utilizing a covert communication channel

using the CPU’s unsecured cache (Incomplete Undo) to leak the in-flight data, the most popular of

which is the flush+reload method.

        254.    Because leaking in-flight data can quickly result in the extraction of voluminous

data/information, the MFBDS exploit also employs a filtering technique to intelligently sample the

in-flight data. This filtering technique allows the unauthorized user to look for a particular data

sequence of interest, e.g., a user password that is stored in a file and leak that data.

        255.    According to AMD, the MFBDS exploit is not successful against its CPUs because

AMD designed its processors to ensure that the translation lookaside buffer (or TLB) always checks

 PAGE 89 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 91 of 279




the permissions of speculatively executed loads to determine whether these loads should be given

access to data in the fill buffer. Intel, however, sacrificed security and proper microarchitecture

design by failing to enforce permission checks prior to speculative execution, and by failing to clear

the line fill buffer once the data temporarily held within has been written to the data cache.

       256.       MSBDS (CVE-2018-12126). Intel’s CPU design allows an unauthorized user to

deploy the MSBDS exploit to leak data stored within the “store buffers” by inducing speculative

execution. Store buffers temporarily hold values before they are written to memory. A function of

a store buffer is to “forward” data to memory locations when appropriate, i.e., when the requesting

application has authorization to read the data maintained in the store buffer. Intel’s CPU design

allows the store buffers to forward data held therein without fully checking if the requesting

application has the authorization to read that data (Unauthorized Access). This issue is compounded

when the CPU is operated in hyperthreaded mode. In that instance, stale data from one thread

maintained in the store buffers can be accessed by another thread that does not have permission to

read that data.

       257.       The MSBDS exploit can be used against Intel-designed store buffers as described in

¶¶251-52 above. Effectively, the unauthorized user forces the CPU to engage in speculative

execution leading to store-to-loading leakage. Because the Intel-designed CPU does not check the

permissions of an application to access data within the store buffer once an assist or fault is generated

(Unauthorized Access), an unauthorized user can access this data and then utilize a flush+reload

exploit to leak out that information through the CPU’s L1 cache (Incomplete Undo). With the

MSBDS exploit, an unauthorized user can gain any information that is left over in the store buffers.

Given that all data that is used for the “write” processing step goes through the store buffers of a



 PAGE 90 –                        CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 92 of 279




CPU, this essentially means that an unauthorized user can access any value written by a victim

thread, including keys, secrets, passwords, and cookies.

        258.    The fact that an unauthorized user can access stale—but highly private and

valuable—data left in the store buffers with MSBDS “has profound consequences for defenses, as

merely draining outside stores by serializing the instruction stream . . . does not suffice to fully

mitigate store buffer leakage.” 92

        259.    The MSBDS exploit does not work on AMD processors because AMD designed its

processors to prevent an unauthorized application from reading data maintained in the store buffers

when there is an assist or fault. In search of speed and marketing claims, Intel, however, deferred

privilege checks when faced with an assist or fault, and further failed to clear out the store buffers

of stale information.       Implementing such steps—important elements of sound and secure

microarchitecture design—would have jeopardized the performance claims that Intel chose to

prioritize over security.

        260.    MLPDS (CVE-2018-12127). Intel’s CPU design allows an unauthorized user to

deploy the MLPDS exploit to leak data stored within the buffers in the “load ports” by inducing

speculative execution. Load ports are a set of wires that carry information across different blocks

of the CPU. In a CPU, a load port holds results of “reads” from the data cache and the buffers in the

load ports hold cache lines that are spilled from the L1 data cache.

        261.    Intel’s load ports design allows the data maintained in these ports to be forwarded to

speculatively executed instruction when there is a fault or an assist without first checking whether

that instruction has permission to access the data within the load port (Unauthorized Access).


92
    Claudio Canella et al., Fallout: Leaking Data on Meltdown-resistant CPUs, at 1,
https://mdsattacks.com/files/fallout.pdf (last visited Apr. 6, 2020).

 PAGE 91 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 93 of 279




Specifically, the MLPDS exploit can be used against Intel-designed load ports as described in

¶¶251-52 above. Effectively, the unauthorized user forces the CPU to engage in speculative

execution leading to faults or assists. Because the Intel-designed CPU does not check the

permissions of an application to access data within the load port once the fault or assist is generated

(Unauthorized Access), an unauthorized user can access this data and then utilize a flush+reload

attack to leak out that information through the CPU’s L1 cache (Incomplete Undo). With the

MLPDS exploit, an unauthorized user can gain any information that is left over in the load ports.

Notably, the MLPDS exploit does not work on AMD processors.

       262.    Through the use of sound and secure microarchitecture design, Intel could have

prevented MLPDS exploits—i.e., by clearing the buffers in the load ports after they have been used

or tagging the information held within the load buffers with ownership information that prevents

data in the load port from being speculatively accessed across programs.

       263.    MDSUM (CVE-2019-11091). Intel’s CPU design allows an unauthorized user to

deploy the MDSUM exploit to leak data, specifically, uncacheable data, stored within the “write

buffers” by inducing speculative execution. Uncacheable data is any data that a programmer

determines can be stored only in main memory, requiring it to bypass all caches when utilized by a

CPU. Typically, data that is not frequently used by the program is deemed uncacheable and is not

stored in cache to ensure that there is more space in the CPU’s caches for data that is frequently

utilized. Uncacheable data is maintained in temporary buffers until it can be written to memory.

       264.    The MDSUM exploit can be used against Intel-designed temporary buffers as

described in in ¶¶251-52 above to access uncacheable data stored therein. Specifically, because the

Intel-designed CPU does not check the permissions of an application to access uncacheable data

within the temporary buffers once the fault or assist is generated (Unauthorized Access), an

 PAGE 92 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 94 of 279




unauthorized user can access this data and then utilize a flush+reload attack to leak out that

information through the CPU’s L1 cache (Incomplete Undo). Notably, the MDSUM exploit does

not work on AMD processors.

       265.    TAA (CVE-2019-11135). The TAA exploit takes advantage of one of Intel’s

proprietary TSX hardware feature to efficiently mount an MDS exploit even on allegedly non-

vulnerable Intel CPUs (e.g., CPUs with hardware mitigations meant to address MDS exploits).

According to Intel, “[t]he [TAA] vulnerability affects the same microarchitectural structures as [the]

MDS [exploits] but uses a different mechanism for the exploit.” 93

       266.    TSX refers to an Intel-specific set of instructions for its CPUs which, when

implemented, are meant to improve the performance of parallel programs on the same CPU.

Specifically, TSX are transactional memory instructions that allow a programmer to group together

a set of instructions to execute in an all or nothing manner when programming an application. If

there is an interruption while this set of instructions is executing, the transaction (i.e., the set of

instructions set to execute together), is aborted and retried at a later time. This abort-and-retry

mechanism is automatically performed by the hardware due to TSX and is unique to Intel CPUs.

       267.    Intel’s TSX allows an unauthorized user to exploit both the Unauthorized Access and

Incomplete Undo Defects to read secret “in-flight” data by using an “abort and retry” mechanism to

create a window of time during which data can be read from many intermediate CPU buffers,

including the line fill buffer. Specifically, an unauthorized person creates a transaction, which is

then intentionally aborted by flushing the cache to a particular memory address (i.e., a Flush +



93
    Side Channel Vulnerabilities: Microarchitectural Data Sampling and Transactional
Asynchronous     Abort,     Intel,    https://www.intel.com/content/www/us/en/architecture-and-
technology/mds.html (last visited Apr. 28, 2020).

 PAGE 93 –                      CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20      Page 95 of 279




Reload side-channel attack). The flushed instruction from the cache then allocates space in the line

fill buffer, allowing the transaction to speculatively access the data in the fill buffer. Put simply, the

TAA exploit allows old (yet still private) data from the line fill buffer containing sensitive

information to be read by the unauthorized transaction.

        268.    As with other MDS exploits, the TAA exploit allows an unauthorized user to exploit

Intel’s CPU defective design choices to gain access to virtually any data present in the line fill

buffers of the CPU, including data used by programs the unauthorized person would ordinarily have

no access to and, most critically, data such as passwords, cryptographic keys used for disk

encryption and logins, browser history, and browser authentication cookies. To be sure, one

researcher took just 30 seconds to use TAA to trick a target machine into revealing a hash of an

administrator’s password. 94

        269.    Indeed, in order to protect Intel’s CPUs from the TAA exploit, it is recommended

that two of the important components and marketing features of Intel’s CPUs – Hyperthreading

(SMT) and TSX – be completely disabled, which are used to, among other things, speed up

execution of multi-threaded software and make parallel programming easier. Critically, the TAA

exploit does not impact AMD processors because AMD processors do not have TSX instructions

implemented in them.

        270.    VRS (CVE-2020-0548). Intel’s CPU design allows an unauthorized user to deploy

the VRS exploit to leak in-flight data stored within the CPU’s vector registers after certain

operations are completed. Like buffers and ports, registers are data holding locations within the

CPU that maintain in-flight data, specifically operands used for operations or results of the


94
 Andy Greenberg, Intel Failed to Fix a Hackable Chip Flaw Despite a Year of Warnings, WIRED
(Nov. 12, 2019), https://www.wired.com/story/intel-mds-attack-taa/

 PAGE 94 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 96 of 279




operations. Vector instructions, i.e., program instructions that require the CPU to employ the vector

registers to complete an operation, are used to speed up rendering graphics, to efficiently process

strings of text, or to efficiently perform complicated cryptographic operations.

       271.    The VRS exploit allows an unauthorized user to gain access to sensitive information

in a CPU’s registers by executing speculative code that moves data in the vector register into the

CPU’s memory. While “in-flight,” from the vector register to the CPU’s memory, the data is

maintained in the store buffer. The VRS exploit then removes the data from the store buffer using

TSX instructions. This exploit can then be used against Intel designed store buffers as described in

¶¶251-52. Notably, the VRS exploit has been reported in Intel CPUs with microcode patches to

address the Fallout exploit, demonstrating that those mitigations were insufficient to address the

undisclosed Defects in Intel’s CPU design.

       272.    L1DES (CVE-2020-0549). Intel’s CPU design allows unauthorized users to utilize

the L1DES exploit to push data within the L1 data cache into one of the CPU buffers and leak that

data through the use of speculative execution. Specifically, the L1DES exploit takes advantage of

TSX instructions—proprietary Intel instructions—to position cached data into a buffer and leak it

through an MDS exploit, as described above in ¶¶251-52.

       273.    The L1DES exploit demonstrated that Intel’s mitigation plan for other MDS exploits

was incomplete because, even with those mitigations, researchers were able to force a victim’s

sensitive data out of the L1 data cache into the microarchitectural buffers after the operating system

clears them, which could then be leaked to obtain the victim’s data utilizing the L1DES exploit. In

order to mitigate the L1DES exploit, it is necessary both to overwrite the buffers and to flush the L1

data cache in the CPU before switching across security domains (or in many cases, between the

operating system and a virtual machine), which materially degrades CPU performance. Because

 PAGE 95 –                      CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI     Document 1      Filed 05/29/20     Page 97 of 279




L1DES exploits Intel’s defective CPU design, as well as its proprietary TSX instruction set, L1DES

does not impact AMD CPUs. Notably, this exploit has been reported in Intel processors with

microcode patches meant to fix the original RIDL and Zombieload variants, demonstrating that

those mitigations were insufficient to address Intel’s defective CPU design.

       274.     Snoop Assisted L1D Sampling (CVE-2020-0550). Intel’s CPU design allows an

unauthorized user to deploy the Snoop Assisted L1D Sampling to push data from Intel’s L1 data

cache into a buffer via a TSX instruction which, as designed by Intel, is vulnerable to an MDS

exploit.

       275.     Bus “snooping” or “monitoring” refers to a “cache-coherence mechanism” used by

the CPU to ensure the “coherence” of information stored in a variety of caches, particularly when a

CPU is used for multi-threaded, parallel applications. Having multiple copies of shared information

within the CPUs caches improves the overall performance of the processor; this information,

however, must be the same in each cache. To ensure this “coherence,” caches are accessed via a

microarchitectural element that is shared among the systems—a “bus connection”—which is then

monitored by cache controllers to ensure that the consistency of the copied data across the CPU’s

caches. For instance, if a transaction modifies the memory location used by one of these copies, the

bus will share that information with each cache so that the copied data is updated, and coherence is

maintained.

       276.     With a Snoop-assisted L1D sampling exploit, an unauthorized user utilizes a version

of the TAA exploit to push data from the L1 data cache into the CPU buffers where it is then

vulnerable to an MDS exploit as described in ¶¶251-52 above. Importantly, Intel has advised OS

developers that “Snoop-assisted L1D sampling could be mitigated by flushing the L1D cache before

executing potentially unauthorized applications, which would require changes to the OS scheduler

 PAGE 96 –                      CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 98 of 279




when hyperthreading is enabled and could impact the performance of system transitions.” 95 AMD

processors are not impacted by Snoop-assisted L1D.

          277.   Load Value Injection (CVE-2020-0551). The LVI exploit utilizes in-flight data

obtained during an MDS exploit to trick an Intel-designed CPU to turn on itself and leak its

privileged data during a fault or assist generated by speculatively executed instructions

(Unauthorized Access and Incomplete Undo)

          278.   There are at least two variants of the Load Value Injection exploit: LVI Stale Data

and LVI Zero Data. LVI Stale Data takes advantage of stale in-flight data within the buffers and

LVI Zero Data takes advantage of the mitigation for Meltdown and Foreshadow that inserts a 0

value when there is a fault or assist during speculative execution. In other words, a mitigation for

certain aspects of the Unauthorized Access Defect has exposed Intel-designed CPUs to LVI exploits,

demonstrating that these mitigations were insufficient to fix the undisclosed Defects in Intel’s CPU

design.

                 8.     “Spectre”

          279.   Beginning in April 2017, researchers discovered the first in a series of related

security exploits or exploits known as Spectre. Spectre gets its name from “speculative execution.”

Intel was aware of the first two Spectre variants by June 1, 2017, but the public did not become

aware of Spectre or the security vulnerability that it exploited until January 3, 2018.

          280.   Generally speaking, a Spectre exploit takes advantage of the security vulnerabilities

created by Intel’s reliance upon speculative execution and, in particular, the branch prediction unit,



95
      Snoop-assisted     L1 Data        Sampling    /    CVE-2020-0550     /   INTEL-SA-00330
https://software.intel.com/security-software-guidance/software-guidance/snoop-assisted-l1-data-
sampling (last visited Apr. 28, 2020).

 PAGE 97 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 99 of 279




and an unsecured cache subsystem to achieve increased performance. Spectre allows unauthorized

users to gain access to memory locations but only within the same process (e.g., another tab in a

web browser). But unlike Meltdown and Foreshadow, the Spectre exploit uses Intel CPUs’ branch

predictor to enable the unauthorized access.

       281.    Spectre trains the branch predictor to make a wrong prediction. Critically, it is

difficult to detect the execution of a Spectre exploit, in part because the CPU does not recognize

that its “mis-speculation” was, in fact, coerced, and cache-timing side-channel exploits generally

leave no readily discernible trail to indicate that the caches have been improperly accessed. Thus,

the unauthorized user can compromise Intel’s CPU and obtain sensitive information without leaving

any “fingerprints” behind.

       282.    Each Spectre exploit involves several steps. First, the unauthorized user uses a “leak

gadget” to coerce the CPU to speculatively execute instructions that are not a normal part of the

processor’s operation. Second, unaware that it is under attack, Intel’s CPU fetches and stores within

its caches the data needed to execute the coerced instructions. Third, still unaware that it is under

attack, Intel’s CPU determines that it has “mis-speculated,” or speculatively executed incorrect

instructions, and proceeds to flush its pipelines—but not its caches—of the effects of the incorrect

instructions. Finally, the unauthorized user uses a “transmit gadget” to execute an exploit on Intel

CPU’s caches and surreptitiously transmit the information that remains after the processor’s mis-

speculation. By July 10, 2018, researchers had identified six Spectre variant exploits as follows:




 PAGE 98 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 100 of 279




                                  Date 1st     Date 1st
        Name of Variant                                           Key Attributes of Variant
                                 Identified   Reported
 Variant 1, Bounds Check                                   Exploits the speculative operations that
 Bypass (CVE-2017-5753)                                    occur when CPUs execute certain
                                                           conditional branch instruction—e.g.,
                                 June 2017     1/3/2018
                                                           whether an input is “in bounds”—to
                                                           engage in otherwise unauthorized or
                                                           unnecessary memory accesses.
 Variant 1.1, Bounds Check                                 Exploits speculative stores and how the
 Bypass on Loads (CVE-2018-                                CPU addresses speculative buffer
 3693)                                                     overflows to bypass mitigations
                                              7/10/2018    implemented for earlier Spectre variants.
                                                           This variant uses a form of “stack
                                                           smashing,” a common method of
                                                           capitalizing on a buffer overflow.
 Variant 1.2, Read-only                                    Exploits speculative stores and how the
 Protection Bypass                                         CPU addresses speculative buffer
                                                           overflows where the processor doesn’t
                                              7/10/2018
                                                           enforce read/write protections to bypass
                                                           mitigations implemented for earlier
                                                           Spectre variants.
 Variant 2, Branch Target                                  Exploits the part of the CPU that directs
 Injection (CVE-2017-5715)                                 what operations need to be speculatively
                                 June 2017     1/3/2018    executed (the “indirect branch
                                                           predictor”) to allow unauthorized code
                                                           to be speculatively executed.
 Variant 3a, Rogue System                                  Exploits the “read system register”
 Register Read (CVE-2018-                                  function to allow an unauthorized user
 3640)                                        5/23/2018    to improperly access information about
                                                           the state of the CPU’s system register
                                                           (similar to a cache).
 Variant 4, Speculative Store                              Exploits the CPU’s ability to
                                              5/23/2018
 Bypass (CVE-2018-3639)                                    speculatively load data into its caches.



       283.    On July 23, 2018, a team of security experts from the University of California,

Riverside disclosed a new Spectre exploit, SpectreRSB. 96 In a SpectreRSB exploit, an unauthorized



96
   E.M. Koruyeh, et al.¸Spectre Returns! Speculation Attacks using the Return Stack Buffer
https://arxiv.org/pdf/1807.07940.pdf (last visited May 10, 2020).

 PAGE 99 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 101 of 279




user exploits a different component of Intel’s CPU microarchitecture utilized in speculative

execution—the return stack buffer or RSB. The purpose of an RSB in a processor employing

speculative execution is to predict where Intel’s CPU should go to, or the “return address,” once its

current operation is complete. Like the other variants of Spectre, SpectreRSB involves utilizing a

“leak gadget” to “poison” the RSB, which has the effect of either mis-training or “polluting” the

branch prediction unit so as to force it to speculatively execute certain instructions.

C.     Intel Was Aware of Numerous Methods That Would Have Mitigated Side-Channel
       Exploits

       284.    Intel at all times treated (and continues to treat) its CPU design files as highly

confidential trade secrets and does not disclose such information to consumers. Plaintiffs and

members of the Class did not have access to Intel’s proprietary chip and microarchitecture designs,

and thus could not reasonably discover the Defects on their own.

       285.    At all relevant times, Intel has had exclusive knowledge concerning its defective

hardware design that deferred privilege checks and permitted unauthorized memory access, thus

compromising security.

       286.    But, as many of its patent filings show, Intel was fully aware of the vulnerability of

its architecture to side-channel exploits and the steps it could have taken to plug the security holes

in its leaky microarchitecture and architecture design. In addition, Intel was aware of many research

papers that proposed various solutions to issues with speculative execution generally, but it did

nothing.

       287.    As previously discussed, Intel had previously implemented safeguards in its P6

architecture that would have largely protected against the Intel CPU Exploits. That is why AMD’s

CPUs are reported to be immune from all of the aforementioned exploits, except for Spectre. Unlike


PAGE 100 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 102 of 279




Intel, AMD did not remove well-accepted security. Thus, to fix the Unauthorized Access Defect,

Intel would need to disable hardware that allows transient instructions to receive unauthorized data

(e.g., return a dummy value such as 0 or a random number)—which is what AMD CPUs do and

what Intel’s earlier P6 architecture did.

       288.    Intel knew that its CPUs left data insecure and thus vulnerable to exploit. It failed to

disclose that, in designing its CPUs, it had sacrificed security for speed and specifically chose to

allow unauthorized access to users’ privileged data—all in an effort to secure a performance

advantage over AMD and other competitors.

       289.    As previously discussed, side-channel exploits, such as the Intel CPU Exploits,

require fine-grain time measurements to time cache accesses to leak information. Intel includes in

the x86 Instruction Set a Read Time-Stamp Counter instruction (or RDTSC), which provides high

resolution CPU timing information. RDTSC is the instruction used to collect timing information in

virtually all cache side-channel exploits.

       290.    In the ‘294 patent, Intel recognized the role that RDTSC played in cache side-channel

exploits. In particular, Intel acknowledged that “[d]isabling counters almost guarantees that timing-

based attacks cannot be executed by Ring 3 [user privilege level] spies.” Id. at col. 3, l. 14-15. Intel

then proposed limiting access to the RDTSC instruction based on privilege, “leaving it to the OS

[operating system] to determine which applications have the privilege to read timestamp and

performance counters.” Id. at col. 4, l. 19-20.

       291.    Furthermore, in 2012, Intel was presented with a solution that further restricted

access to the fine-grain timekeeping needed to carry out timing side-channel exploits. In Martin et

al., Timewarp: Rethinking Timekeeping and Performance Monitoring Mechanisms to Mitigate Side-

Channel Attacks (2012), the authors provided a comprehensive solution that would “limit the fidelity

PAGE 101 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 103 of 279




of fine grain timekeeping and performance counters, making it difficult for an unauthorized user to

distinguish between different microarchitectural events, thus thwarting attacks.” Id. at Abstract.

        292.   Intel has proposed other protections to prevent cache side-channel exploits. In the

‘356 patent, Intel described a scenario that again foreshadows the exploits at issue here and noted

that to thwart such an exploit, one could prevent repeated evictions from the cache of the victim’s

data, which is a critical step used in cache side-channel exploits. 97 Intel went on to propose a

protected cache design in which a cache controller handles access to, and eviction of, given cache

line data based on protection data stored in the cache that controls access to the corresponding cache

line.

        293.   Another mitigation that Intel was aware of from at least 2010 98 are the cache designs

presented by Dr. Lee in Lee et al., New cache Designs for Thwarting Software Cache-based Side

Channel Attacks (2007). Dr. Lee proposed a cache design that “can defend against cache-based side

channel attacks . . . with very little performance degradation and hardware cost.” Her cache design

incorporates a cache partition mechanism, called PLcache, that creates “a flexible ‘private

partition’” so that “cache lines cannot be evicted by other cache accesses not belonging to this

private partition.” Id. at 4.1. Dr. Lee also a described a cache design, called RPcache, which



97
  In the described attack, two threads use the same cache such that “when the attacker program is
swapped into the processor state in place of the victim program, the data of the victim program in
the cache is evicted and vice-versa. [W]hen the attacker program is being swapped in again, it can
identify which parts of its own data was evicted by observing the latency of its read operations. By
repeating that process, the attacker can infer information about the access patterns of the victim and
expose a private key associated with the victim program, thus enabling the attacker program to
access the private data of the victim.” ‘356 patent at col.2, l.9-19.
98
   Intel participated in the Hot Chips 26 conference where Dr. Lee presented her cache design. See
Hot Chips: A Symposium on High Performance Chips (Aug. 10-12, 2014)
https://www.hotchips.org/archives/2010s/hc26/ (last visited May 5, 2020).

PAGE 102 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 104 of 279




employs dynamic random mapping to deny an unauthorized user information about where potential

victim code exists in the cache. Id. at 4.2. 99

       294.    In sum, Intel was fully aware that its leaky cache design posed a substantial security

risk from increasingly effective side-channel exploits. Though Intel was aware of techniques or

designs that could mitigate or thwart variants of such exploits. Intel failed to do so.

       295.    It was only after Meltdown and Spectre were disclosed, and it had a proverbial “gun

to its head,” that Intel acquiesced to prospectively change its hardware design to deal with

vulnerabilities inherent to its defective design.

       296.    Even then, however, Intel failed to fix the underlying Defects in its CPU design that

allowed the authorized memory access, and as a result numerous additional exploits were disclosed

on an ongoing basis for over two years since, with the most recent one found in March 2020.

D.     The Intel CPU Exploits Are Both Weaponized And Untraceable.

       297.    The Intel CPU Exploits are not merely theoretical threats. They are real-world

threats that are weaponized “in the wild.”

       298.    As of January 30, 2018, Fortinet, a prominent manufacturer of enterprise network

hardware, reported that it had found dozens of malware samples that have started taking advantage

of the proof-of-concept codes for Meltdown and Spectre. In the span of two weeks after the

vulnerabilities were disclosed, security research teams found 119 malware samples associated with




99
   Dr. Lee has received a patent, Cache Memory Having Enhanced Performance And Security
Features, U.S. 8,549,208, issued Oct. 1, 2013 and published Jul 15, 2010, that describes her secure
cache design. She also filed a patent application, Systems and Methods for Random Fill Caching
and Prefetching for Secure Cache Memories, Pub. No. U.S. 2016/0170889 A1 (filed Dec. 14, 2015),
that proposes additional security enhancements.

PAGE 103 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20    Page 105 of 279




Meltdown and Spectre. After analyzing the samples, Fortinet discovered they were all based on the

previously released proof of concept. 100

       299.    As of February 1, 2018, the number had grown to 139 malware samples. 101

       300.    Alex Ionescu, a security architect and consultant expert in kernel development,

security training, and reverse engineering at CrowdStrike, Inc., confirmed in a tweet that he had

“weaponized” Meltdown. 102

       301.    Even Intel admitted that the Intel CPU Exploits can “be maliciously exploited in the

wild by highly sophisticated cyber-criminals.” 103

       302.    The Intel CPU Exploits “leave[] no trace that would make in-the-wild attacks

detectable.” 104 The well-known cybersecurity company McAfee advised that the Intel CPU Exploits




100
    See Meltdown/Spectre Update, Fortinet (Jan. 30, 2018), https://www.fortinet.com/blog/threat-
research/the-exponential-growth-of-detected-malware-targeted-at-meltdown-and-spectre.html ; see
also Lucian Armasu, Hundreds of Meltdown, Spectre Malware Samples Found in the Wild, Toms
Hardware (Feb. 1, 2018) https://www.tomshardware.com/news/meltdown-spectre-malware-found-
fortinet,36439.html .
101
    See Andy Patrizio, Researchers find malware samples that exploit Meltdown and Spectre,
NetworkWorld.com (Feb. 8, 2018), https://www.networkworld.com/article/3253898/researchers-
find-malware-samples-that-exploit-meltdown-and-spectre.html .
102
          See      @aionescu,        Twitter    (Jan.      10,       2018,      8:59          PM),
https://twitter.com/aionescu/status/951272403853717504 (last visited May 5, 2020).

103
   Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Inte”,         The          Register          (Sept.      12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/.
104
   Andy Greenberg, Intel is Patching the Patch for the Patch for Its ‘Zombieload’ Flaw, Wired
(Jan. 27, 2020), https://www.wired.com/story/intel-zombieload-third-patch-speculative-execution/.

PAGE 104 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 106 of 279




“are exceptionally hard to detect as they do not leave forensic trace or halt program execution. This

makes post-infection investigations and attack attribution much more complex.” 105

E.     The Intel CPU Exploits Are An Intel Problem; Not An Industry-Wide Problem.

       303.    Only Intel implemented the flawed CPU microarchitecture and architecture,

including both Defects (Unauthorized Access and Incomplete Undo).

       304.    AMD does not appear to be vulnerable to the vast majority of Intel CPU Exploits.

As noted, the Intel CPUs at issue are subject to a large number of the Intel CPU Exploits and related

variants (see chart at Paragraph 318 below); whereas the CPUs manufactured by Intel’s principal

competitor, AMD, are at risk of only Spectre.

       305.    In the face of this reality, Intel has continued to mischaracterize the exploits as an

industry-wide problem. For example, in response to story by Computer Business Review, which

reported that the Intel CPU Exploit SWAPGS bypasses all known mitigation mechanisms

implemented in the wake of the disclosure of Meltdown and Spectre, “Intel’s US PR agency told

Computer Business Review in an email that this is ‘not an Intel-specific issue. We would appreciate

if you could update your article to note that this is an industry-wide issue that affects both Intel and

AMD.’”

       306.    In response to Intel’s email, Computer Business Review contacted AMD. “AMD

reject[ed] that claim, saying ‘based on external and internal analysis, AMD believes it is not

vulnerable to the SWAPGS variant exploits because AMD products are designed not to speculate

on the new GS value following a speculative SWAPGS. For the exploit that is not a SWAPGS



105
    See Decyphering the Noise Around ‘Meltdown’ and ‘Spectre’, McAfee Advanced Threat
Research     (Jan.    4,    2018),    https://securingtomorrow.mcafee.com/other-blogs/mcafee-
labs/decyphering-the-noise-around-meltdown-and-spectre/.

PAGE 105 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 107 of 279




variant, the mitigation is to implement our existing recommendations for Spectre variant 1.’ (i.e., no

new mitigations have been required.).”

       307.    In short, in side by side safety analyses between Intel and AMD processors, industry

experts have concluded that AMD’s CPUs are safer and more secure than Intel’s CPUs. It is

reported that, consistent with sound CPU microarchitecture and architecture design principles,

AMD—unlike Intel—designed its CPUs with security in mind. 106

       308.    As a result, AMD has been “outselling Intel in the desktop category with its third-

generation Ryzen processors. Intel is stumbling, rushing out new processors, slashing prices by as

much as half, and struggling to work out how to compete against AMD[.]’” 107

       309.    Indeed, it has been reported that numerous OEM and cloud providers have

transitioned from systems employing Intel processors to those powered by AMD processors.

Following Google’s Project Zero security team’s disclosures concerning the Meltdown and Spectre

CPU exploits, Google has reportedly grown increasingly dissatisfied with Intel’s processors.108




106
   Lucian Armasu, Intel vs AMD Processor Security: Who Makes the Safest CPUs?, Tom’s
Hardware (Nov. 4, 2019), https://www.tomshardware.com/features/intel-amd-most-secure-
processors.
107
   Rich Edmonds and Richard Devine, Intel spent much of this decade all alone churning out mino
CPU upgrades, but we take a look at how AMD managed to claw its way back onto the field,
Windows Central (Dec. 23, 2019), https://www.windowscentral.com/decade-in-review-amd-ryzen-
intel-2010s; see also https://www.techspot.com/news/80614-report-intel-cut-desktop-cpu-prices-
10-15.html
108
   Lucian Armasu, AMD’s Epyc Potential Win: Google May Ditch Intel, Tom’s Hardware (July 30,
2019),              https://www.tomshardware.com/news/google-switch-intel-server-cpus-amd-
epyc,40045.html.

PAGE 106 –                      CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI      Document 1     Filed 05/29/20      Page 108 of 279




Google confirmed the rumors and announced it was moving to systems powered by AMD

processors for internal workloads as well as for Google Cloud customers. 109

            310.   At the same time, Twitter confirmed it was moving to AMD-powered computing

systems for its data centers as well. 110

            311.   Backblaze has also stated it may move to AMD-powered systems. 111 This news

comes after Backblaze openly said that Meltdown and Spectre were causing them to consider

alternatives to Intel-powered systems. 112

            312.   The switch to AMD CPUs is not limited to cloud services. Among others, Microsoft

announced plans to use AMD processors instead of Intel processors for its upcoming Surface laptop

line. 113

            313.   In addition to placing its financial interests ahead of the best interests of its

customers, Intel placed its interests ahead of national security. Notably, although it notified a group



109
   Bart Sano and Brad Calder, AMD EPYC processors come to Google- and to Google Cloud
Google Cloud (Aug. 7, 2019), https://cloud.google.com/blog/products/compute/amd-epyc-
processors-come-to-google-and-to-google-cloud.
110
    Ari Levy, AMD shares surge 16% after Google and Twitter say they’re using the chipmaker’s
nw processor, CNBC (Aug. 8, 2019), https://www.cnbc.com/2019/08/08/amd-shares-surge-
14percent-after-google-and-twitter-sign-on-with-epyc-chips.html; Tom Warren, Inside Microsoft’s
New Custom Surface Processors with AMD and Qualcomm, The Verge (Oct. 2, 2019),
https://www.theverge.com/2019/10/2/20888999/microsoft-surface-pro-x-laptop-3-custom-
processor-qualcomm-amd.
111
    Andy Klein, Petabytes on a Budget: 10 Years and Counting, Backblaze (Sept. 24, 2019),
https://www.backblaze.com/blog/petabytes-on-a-budget-10-years-and-counting/.
112
   Cloud companies consider Intel rivals after the discovery of microchip security flaws, CNBC
(Jan. 10, 2018), https://www.cnbc.com/2018/01/10/cloud-companies-consider-intel-rivals-after-
security-flaws-found.html.
113
   Matt Hanson, Microsoft could ditch Intel for AMD with its Surface Laptop 3, TechRadar (Sept.
16, 2019), https://www.techradar.com/news/microsoft-could-ditch-intel-for-amd-with-its-surface-
laptop-3.

PAGE 107 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 109 of 279




of international private technology firms—including some in China—Intel did not disclose the

Meltdown and Spectre exploits to customers in the U.S. government, such as the National Security

Agency or the Department of Homeland Security. Both of these agencies learned of the Meltdown

and Spectre exploits the same way that the consuming public did—through news reports on or after

January 3, 2018. As a result, the federal government could not assess the national security

implications of the hardware exploits or take steps to defend federal computer systems against them

during the months that researchers and private companies grappled with the crisis behind the scenes.

       314.    By not informing the U.S. government about the hardware exploits, Intel gave

international interests an unimpeded advantage at improperly accessing U.S. systems. “It’s really

troubling and concerning that many if not all computers used by the government contain a processor

vulnerability that could allow hostile nations to steal key data sets and information,” New Hampshire

Senator Maggie Hassan said during Congressional hearings. It is even more troubling that Intel

knew about these exploits for nearly a year without notifying the federal government.

F.     Intel’s Interim Patches Have Impacted The Performance Of The CPUs And Still
       Leave The CPUs Vulnerable To Exploit

       315.    Plaintiffs and absent Class members have been harmed, injured, and damaged by,

inter alia, Intel’s acts, omissions, and practices in connection with its inherently and materially

defective CPUs, which allow unauthorized users to steal confidential, valuable, and sensitive data.

Furthermore, Intel’s mitigation efforts to date have slashed the promised CPU performance and also

failed to eliminate the ongoing security vulnerabilities of its CPUs. Having disregarded security

considerations for years in connection with its design and development of Intel’s CPUs (as described

above), Intel has so fully integrated the Defects into its CPU-design that the only way to eliminate

the security vulnerabilities is for Intel to redesign the defective portions of its CPUs.


PAGE 108 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20      Page 110 of 279




        316.    Despite its knowledge of the Defects, Intel has been unable or unwilling to repair the

Defects without substantial performance degradation, or offer Plaintiffs and Class members a non-

defective Intel CPU or reimbursement for the cost of such defective CPUs and the consequential

damages arising from the purchase and use of the defective CPUs.

        317.    Intel rushed initial fixes out, which resulted in many adverse consequences.

Operating system patches were released, but these caused unacceptable data corruption and loss,

and were quickly withdrawn. CPU microcode updates were released, but this resulted in disabled

servers (causing many customers to steer clear of these risky updates). Intel, meanwhile, promised

that future CPUs without the Defects would be “available soon”—which, of course, did nothing to

address the millions and millions of vulnerable devices already in the market and in use.

        318.    Worse still, the available patches not only dramatically degrade the CPUs’

performance, they do not even fix the Defects.

        319.    Indeed, the existing mitigations leave the door wide open for further exploits that

take advantage of the same core Defects involving Intel’s speculative execution, processor-caching

and memory usage. Because the mitigations fail to address the underlying Defects and are only

limited to the specifics of a particular exploit, further exploit variations that exploit the Defects will

continue to emerge. In fact, since the Meltdown and Spectre exploits were publicly disclosed in

January 2018, almost two-dozen new exploit variations have been identified, including the

following:


             INTEL CPU EXPLOIT               CVE                     ALIASES


             Foreshadow                   2018-3615      L1 Terminal Fault-SGX



PAGE 109 –                       CLASS ACTION ALLEGATION COMPLAINT
     Case 3:20-cv-00863-SI    Document 1     Filed 05/29/20   Page 111 of 279




        INTEL CPU EXPLOIT          CVE                  ALIASES


        Foreshadow-NG           2018-3620    L1 Terminal Fault-OS/ SMM


        Foreshadow-NG           2018-3646    L1 Terminal Fault-VMM


                                             Store Buffer Data Sampling
        Fallout                 2018-2126
                                             Microarchitectural Data Sampling


                                             Load Port Data Sampling
        RIDL/ZombieLoad         2018-2127
                                             Microarchitectural Data Sampling


                                             Fill Buffer Data Sampling
        RIDL/ZombieLoad         2018-2130
                                             Microarchitectural Data Sampling


        SwapGS                  2019-1125


                                             Data Sampling Uncacheable
                                             Memory
        RIDL/ZombieLoad         2019-1091
                                             Microarchitectural Data Sampling


                                             Transactional Synchronization
                                             Extensions Asynchronous Abort
        RIDL/ZombieLoad         2019-1135
                                             Microarchitectural Data Sampling


        Vector Register Sampling 2020-0548




PAGE 110 –                CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 112 of 279




           INTEL CPU EXPLOIT               CVE                     ALIASES


           CacheOut                     2020-0549     L1D Eviction Sampling


           Snoop-assisted         L1D
                                        2020-0550
           Sampling


           Load Value Injection         2020-0551



       320.    Despite the continuous discovery of security vulnerabilities and the impact that

corresponding mitigations have on performance, Intel continues to advertise and tout its processors’

performance without regard to how future patches could affect processor performance and, thus, the

central functionality of its CPUs.

       321.    The only way for Intel to put an end to this vicious security attack/mitigation patch

cycle is for it to redesign its CPU microarchitecture and eliminate the Defects, and otherwise

safeguard processor-caching and memory usage from side-channel attacks. Until then, Plaintiffs

and absent Class members are left with the unappealing choice of spending money on a whole new

computer that uses a rival CPU that does not contain the Defects, or continuing to use their Intel

CPU-based computer which exposes them to substantial security risk and/or significant performance

degradation (by as much as 40 percent) if the necessary mitigation patches are applied.

G.     Intel’s Failed Mitigation Attempts Have Resulted in Significant Negative
       Consequences

       322.    Even after the date that Intel claims it first learned of Meltdown and Spectre, it

intentionally delayed disclosing the vulnerability for months, thereby increasing the exposure, risks,



PAGE 111 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 113 of 279




and injury to Plaintiffs and Class members. Yet, even with such substantial lead-time, Intel was

very slow to provide patches. The mitigations came nearly two months after the CPU vulnerabilities

were first exposed publicly and nearly nine months after they were first reported to Intel.

        323.    Then, when it finally did deploy patches, albeit months too late, Intel’s patches

caused systems to reboot unexpectedly and led to data loss and corruption. Intel even advised

consumers not to download its patches until better versions were deployed. Intel EVP Neil Shenoy

stated that “[w]e recommend that OEMs, cloud service providers, system manufacturers, software

vendors, and end users stop deployment of current versions on specific platforms as they may

introduce higher than expected reboots and other unpredictable system behavior.” 114 Intel then

buried a warning in its latest financial results that its buggy firmware updates could lead to “data

loss or corruption.” 115

        324.    Moreover, while it attempted to patch the exploits caused by its Defects in certain

CPUs, Intel chose to ignore numerous systems affected by the Intel CPU Exploits and leave them

vulnerable to exploit. CPU families that Intel will not patch include Bloomfield, Clarksfield,

Gulftown, Harpertown Xeon C0, Harpertown Xeon E0, Jasper Forest, Penryn/QC, SoFIA 3GR,

Wolfdale C0 and M0, Wolfdale E0 and R0, Wolfdale Xeon X0, Wolfdale Xeon E0, Yorkfield, and

Yorkfield Xeon. 116


114
   Joe Osborne, Don’t download Intel’s latest Spectre and Meltdown patch, Intel Warns, TechRadar
(Jan. 22, 2018), https://www.techradar.com/news/dont-download-intels-latest-spectre-and-
meltdown-patch-intel-warns.
115
   Tom Warren, Microsoft issues emergency Windows update to disable Intel’s buggy Spectre fixes,
The Verge (Jan. 29, 2018), https://www.theverge.com/2018/1/29/16944326/microsoft-spectre-
processor-bug-emergency-windows-update-reboot-fix
116
   Liam Tung, Intel: We now won’t ever patch Spectre variant 2 flaw in these chips, ZDNet.com
(Apr. 4, 2018), https://www.zdnet.com/article/intel-we-now-wont-ever-patch-spectre-variant-2-
flaw-in-these-chips/.

PAGE 112 –                      CLASS ACTION ALLEGATION COMPLAINT
           Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 114 of 279




H.     Intel’s Interim Patches Have Come at a Significant Cost to the CPUs’ Processing
       Speed and Performance

       325.       The Intel CPU Exploits, including the Meltdown, Foreshadow, RIDL, ZombieLoad,

Fallout,     L1     Data    Eviction    Sampling,    Vector    Register    Sampling, L1D      Snoop

Sampling, Transactional Asynchronous Abort, Load Value Injection, and Spectre, which exploit

the Defects in Intel’s CPUs, are not just extraordinary issues of security, but also performance.

Intel’s mitigations cause substantial performance degradation, with some researchers, including

those at Apple, claiming in excess of 40% loss in performance. 117

       326.       The purported fixes carry performance costs, in part because the cache side-channel

techniques exploit Intel’s implementation of speculative execution, which as described above is a

physical feature built into the Intel CPUs to speed up operations. Thus, safeguarding against attacks

compromises marketed features and diminishes the speed and performance on which Intel

distinguished its CPUs.

       327.       For example, to mitigate the Meltdown exploit, Intel recommends disabling key

performance functionality through changes to operating system kernel code, including increased

isolation of kernel memory from user-mode processes. This mitigation is often referred to as kernel

page-table isolation (“KPTI,” which is also referred to as KAISER). The protection is based on

complete separation of kernel and user page tables. As a result, kernel and user programs exist in

separate address spaces, effectively mitigating Meltdown, but not the other side-channel exploits.

KPTI effectively mitigates Meltdown because user applications no longer can perform speculative




117
  How to enable full mitigation for Microarchitectural Data Sampling (MDS) vulnerabilities,
Apple Support (June 7, 2019), https://support.apple.com/en-gb/HT210108.

PAGE 113 –                        CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI      Document 1      Filed 05/29/20    Page 115 of 279




memory accesses to kernel address space because the kernel is completely unmapped, as depicted

below:




         328.   KPTI protection, though, comes at a substantial performance cost. The performance

impact (often referred to as “overhead”) of the KPTI patches alone was measured by Dave Hansen,

a Linux kernel developer who works at Intel, to be anywhere from 5% to 30%, even with the PCID

optimization 118; for database engine PostgreSQL the impact on read-only tests on an Intel Skylake

processor was 7% to 17% (or 16% to 23% without PCID), 119 while a full benchmark lost 13% to

19% (Coffee Lake vs. Broadwell-E). 120




118
   Communication from Dave Hansen, Patch 00/30 v.3 KAISER: unmap most of the kernel from
userspace page tables, LWN.net (Nov. 10, 2017), https://lwn.net/Articles/738997/.
119
    Communication from Andrews Freund, headsup: Fix for intel hardware bug will lead to
performance regressions, PostgreSQL (Jan. 1, 2018), https://www.postgresql.org/message-
id/20180102222354.qikjmf7dvnjgbkxe%40alap3.anarazel.de.
120
    Michael Larabel, Initial Benchmarks Of The Performance Impact Resulting From Linux’s x86
Security           Changes,             Phoronix          (Jan.           2,          2018),
https://www.phoronix.com/scan.php?page=article&item=linux-415-x86pti&num=2.

PAGE 114 –                      CLASS ACTION ALLEGATION COMPLAINT
       Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 116 of 279




       329.     KPTI patches, however, do not protect from any variation of the Foreshadow and

Spectre exploits or when Meltdown is performed within the same address space, for example in the

case of software modules protected with software fault isolation techniques.

       330.     To mitigate the Foreshadow exploits, Intel recommends implementing microcode

and operating system updates and hypervisor changes (for cloud guests). Foreshadow mitigations

enable a new feature called the ESXi Side-Channel-Aware Scheduler, also referred to as the ESXi

SCA Scheduler. This scheduler will schedule the hypervisor and VMs on only one logical processor

of an Intel Hyper-Threading-enabled core. This means the ESXi Side-Channel-Aware Scheduler

will not make use of all the Hyper-Threading cores presented.

       331.     Like the KPTI patches, the Foreshadow mitigation techniques have a significant

adverse impact on performance.         For example, the performance impact observed in test

environments for enterprise class workloads after implementing Foreshadow patches and enabling

the ESXi Side-Channel-Aware Scheduler was as high as 32%. 121

 Application Workload / Guest OS            Performance Degradation After Enabling
                                            Foreshadow Mitigations
 Database OLTP / Windows                    32%
 Database OLTP / Linux (with vSAN)          32%
 Mixed Workload / Linux                     25%
 Java / Linux                               22%
 VDI / Windows                              30%

       332.     Incredibly, aware that the performance impacts of mitigating this severe vulnerability

created by its own flawed microarchitecture design decisions would be substantial for many



121
   VMware Performance Impact Statement for ‘L1 Terminal Fault-VNM’ (L1tf-VMM) mitigations:
CVE-2018-3646 (55767), VMWare Knowledge Base (last updated Apr. 18, 2020),
https://kb.vmware.com/s/article/55767#q=performance.

PAGE 115 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1     Filed 05/29/20     Page 117 of 279




consumers, Intel attempted to impose a licensing restriction in order to prevent owners of its CPUs

from using benchmark software to assess the extent of the performance overhead associated with

patching their CPUs to prevent a Foreshadow exploit. 122

       333.    To mitigate the MDS exploits (including MDSUM, MFBDS, MLPDS, MSBDS,

TAA, L1DES and VRS exploits), Intel recommends fixes to operating systems, virtualization

mechanisms, web browsers, and microcode patches that flush intermediate processor buffers when

switching to a lower privileged level.

       334.    Intel has also recommended that users disable Hyper-Threading or employ a group

scheduler. Intel describes Hyper-Threading as a technique for improving processor efficiency:

“Simultaneous multithreading (SMT) is a technique for improving the overall efficiency of

superscalar CPUs with hardware multithreading. SMT permits multiple independent threads of

execution to better utilize the resources provided by modern processor architectures. Intel® Hyper-

Threading technology (Intel® HT) is Intel’s implementation of SMT.” Intel has claimed that Hyper-

Threading results in performance improvements of close to 30%. 123

       335.    To mitigate TAA exploits, Intel recommends disabling transactional memory

extensions, or applying all the mitigations used to mitigate RIDL, ZombieLoad, Fallout, and Vector

Register Sampling exploits.     Disabling transactional memory exploits, though, can result in

significant performance degradation for workloads that use transactional memory, especially when

Hyper-Threading is disabled. It is well known that transactional memory makes it simpler for

programmers to write high performance parallel code. A paper published by Intel researchers


122
      Software License for Intel Memory Latency Checker (Intel MCL), Intel
https://software.intel.com/en-us/protected-download/739797/493768 (last visited May 5, 2020).



PAGE 116 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 118 of 279




indicated that “on a set of real-world, high performance computing workloads, Intel TSX provides

1.41x average speedup over lock- and atomics-based implementations… [and] 1.31x bandwidth

improvement on a set of network intensive applications.” 124

       336.    The mitigations to protect against the MDS exploits result in an adverse impact of

8% to 10% in performance without disabling Hyper-Threading. 125 Apple, though, has warned that

its own tests have shown as much as a 40% reduction in performance when its Mac computers

handle certain computing-intensive workloads. 126

       337.    Despite Intel’s mitigations (and their resulting impact on CPU performance), L1D

Eviction Sampling/CacheOUT, was reported in processors that had Intel’s microcode patches to

protect against RIDL/ZombieLoad exploits. According to RedHat (IBM), Intel’s fix did not

properly clear the fill buffers during its mitigation (they left out some “corner cases”), and the

Cacheout exploit exposed this issue. This is another instance of how Intel’s piecemeal approach to

mitigation and failure to fix the underlying Defects leaves the door open for more exploits. 127

       338.    Similarly, Vector Register Sampling was reported in processors that had Intel’s

microcode patches to protect against the Fallout exploit. According to RedHat (IBM), Intel’s fix

did not take into account the fact that program instructions can complete after Intel’s patches cleared



124
   R. M. Yoo, et al. Performance Evaluation of Intel Transactional Synchronization Extensions for
High-Performance Computing, (2013), http://pages.cs.wisc.edu/~rajwar/papers/SC13_TSX.pdf.
125
    Michael Larabel, Benchmarking AMD FX vs. Intel Sandy/Ivy Bridge CPUs Following Spectre,
Meltdown,        L1TF,       Zombieload,       Phoronix         (May      24,       2019),
https://www.phoronix.com/scan.php?page=article&item=sandy-fx-zombieload&num=1.
126
    Intel Zombieload bug fix to slow data centre computers, BBCNews (May 15, 2019),
https://www.bbc.com/news/technology-48278400.
127
   CVE-2020-0549, Red Hat (Jan. 27, 2020), https://access.redhat.com/security/cve/cve-2020-
0549.

PAGE 117 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 119 of 279




out the buffers. Moreover, Intel has yet to release a microcode patch or other mitigation to protect

against Vector Register Sampling.

       339.    To mitigate a class of vulnerabilities known as Snoop Assisted L1 Sampling, Intel

recommends flushing the L1 Data cache before executing potentially unauthorized applications.

       340.    Mitigations against the Load Value Injection exploit are particularly catastrophic for

Intel SGX. Essentially, any instruction that involves memory while in SGX mode will need to be

executed non-speculatively. Depending on the execution properties of the Intel SGX enclave

workload (for example, CPU-bound vs. I/O-bound, cache locality, etc.), the performance impact of

mitigation will vary depending on workload but can be significant.

       341.    Notably, one of the features that enables SGX exploits using Load Value Injection is

Intel’s fix against the Meltdown exploit in hardware (in processors after the Whiskey Lake

generation). These processors produce a value 0x00 for a load that “faults” (instead of returning the

value in the cache as is the case in processors without the hardware mitigations). The value 0x00

can be considered a valid memory address in SGX mode, and an unauthorized user can map arbitrary

pages at this address to leak information through loads that depend on the faulting load.

       342.    The Load Value Injection mitigation techniques have a significant adverse impact on

performance. For example, the performance impact observed in test environments on Intel’s Kaby

Lake processors resulting in adverse performance impact of 22%. 128 Mitigations proposed by a




128
  Michael Larabel, The Brutal Performance Impact for Mitigating the LVI Vulnerability, Phoronix
(Mar. 12, 2020), https://www.phoronix.com/scan.php?page=article&item=lvi-attack-perf&num=1.

PAGE 118 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20   Page 120 of 279




Google engineer to protect against the Load Value Injection exploit and other side-channel exploits

saw just 7% the original performance in one of her tests. 129

       343.    To mitigate the Spectre exploits, Intel also recommends implementing separate

microcode updates and retpoline compiler changes.

       344.    In total, there are at least seven layers of performance overhead related to Intel’s

mitigations for the Intel CPU Exploits. They include:

           •   Guest kernel KPTI patches

           •   Intel microcode updates

           •   Cloud provider hypervisor changes (for cloud guests)

           •   Retpoline compiler changes

           •   Software to flush the L1 data cache

           •   Compiler de-optimization for SGX code

           •   Disabling Hyper-Threading

       345.    Intel’s mitigations affect real-world application benchmarks and cause a massive

drain on CPU performance. 130       Exactly how much the system is impacted depends on the

characteristics of the application being tested. As Brendan Gregg, a senior performance architect at

Netflix, explained, applications with higher system call (or syscall) rates, such as proxies and



129
   [x86][seses] Introduce SESES pass for LVI, Phabricator, https://reviews.llvm.org/D75939 (as
published Mar. 10, 2020) (last visited May 28, 2020); see also Michael Larabel, Google Engineer
Shows ‘SESES’ for Mitigating LVI + Side-Channel Attacks – Cod Runs ~ 7% Original Speed,
Phoronix (Mar. 21, 2020), https://www.phoronix.com/scan.php?page=news_item&px=LLVM-
SESES-Mitigating-LVI-More.
130
   Brendan Gregg, KPTI/KAISER Meltdown Initial Performance Regressions, Brendan Gregg’s
Blog (Feb. 9, 2018), http://www.brendangregg.com/blog/2018-02-09/kpti-kaiser-meltdown-
performance.html.

PAGE 119 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 121 of 279




databases that do lots of I/O (input/output), will suffer the largest losses. The impact also rises with

higher context switch and page fault rates. 131 The severity of the impact will also depend on the

CPU overcommit ratio on a given host and the host utilization. 132

       346.    Nevertheless, performance testing has confirmed that all Plaintiffs and members of

the Class suffer material performance regressions as a direct consequence of installing Intel’s

mitigations.

       347.    Based on side-by-side comparisons between systems built from different generations

of Intel CPUs, the patches issued to mitigate the Defects inherent in Intel’s defective CPUs (which,

for many, disable marketed functionality and features of the CPUs) reduce the performance of a

given Intel CPU model to that of a CPU model of several generations prior.

I.     Performance Matters

       348.    Computer processing performance is fundamental to basic computer functionality.

       349.    Performance significantly impacts user experience. Users really care about speed in

interactive environments. Responsiveness is a key feature that consumers expect from their

computer system. That is because responsiveness is a basic user interface design rule that’s dictated

by human needs, not by individual technologies.

       350.    Responsiveness matters for two reasons:




131
   Brendan Gregg, KPTI/KAISER Meltdown Initial Performance Regressions, Brendan Gregg’s
Blog (Feb. 9, 2018), http://www.brendangregg.com/blog/2018-02-09/kpti-kaiser-meltdown-
performance.html.
132
   VMware Performance Impact Statement for ‘L1 Terminal Fault-VNM’ (L1tf-VMM) mitigations:
CVE-2018-3646 (55767), VMWare Knowledge Base (last updated Apr. 18, 2020),
https://kb.vmware.com/s/article/55767#q=performance.

PAGE 120 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1         Filed 05/29/20   Page 122 of 279




           •    Human limitations, especially in the areas of memory and attention. Users simply

                do not perform as well if they have to wait and suffer the inevitable decay of

                information stored in short-term memory.

           •    Human aspirations.    Users like to feel in control of their destiny rather than

                subjugated to a computer’s whims. 133

        351.    A faster user experience beats a glamorous one, for the simple reason that

people engage more when they can move freely and focus on the content instead of on their endless

wait.

        352.    Users who run more than one application at a time (i.e., multitasking) depend on

tasks being managed in such a way as to create an illusion that each task has a dedicated CPU all to

itself, which allows users to have several applications open and working at the same time without

interruption:




133
     Jakob Nielson, Website Response Times, Nielsen Norman Group (June 20, 2010),
https://www.nngroup.com/articles/website-response-times/.

PAGE 121 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1     Filed 05/29/20    Page 123 of 279




       353.    When talking about responsiveness to performance requests, milliseconds matter.

Even delays of a fraction of a second are perceived by users, and disconnect the user from their

experience, and their action and reaction. 134

       354.    Studies show that responsiveness affects users’ stress level and their own

performance. Responsiveness has been shown to be one of the strongest stressors in human-

computer interaction. 135

       355.    Recognizing the role that responsiveness plays in user experience, Intel has nurtured

a computer culture focused on processing power and performance. It advertises the responsiveness

advantages of the products it brings to the market. Notably, responsiveness has been one of the key

features that Intel has emphasized over the years in presentations and marketing materials, as can

be seen from the following promotional example:




134
    M. Kearny, A. Osmani, K. Basques, J. Miller, Measure Performance with the RAIL Model,
Google Web Fundamentals, https://developers.google.com/web/fundamentals/performance/rail
(last visited May 5, 2020).
135
   Noah Stupak, Time delays and system response times in human-computer interaction, Rochester
Institute     of     Technology       RIT       Scholar     Works      (Sept.  10,      2009),
https://scholarworks.rit.edu/cgi/viewcontent.cgi?article=2374&context=theses.

PAGE 122 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 124 of 279




https://www.intel.com/content/www/us/en/architecture-and-technology/responsiveness-technologies.html.




https://www.intel.com/content/www/us/en/products/docs/devices-systems/laptops/laptop-innovation-
program.html?utm_source=facebook&utm_medium=social&CID=iosm|&linkId=100000010719482.

       356.    Indeed, Intel invested many millions of dollars in research, development,

manufacturing, and marketing of its Speed Shift technology, which Intel touted as delivering



PAGE 123 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 125 of 279




dramatically quicker responsiveness with single-threaded, transient (short duration) workloads, such

as web browsing, by allowing the processor to more quickly select its best operating frequency and

voltage for optimal performance and power efficiency. Previously, it took about 20-30 milliseconds

for a processor to inform the operating system that something has happened (the workload has gone

up, the system is getting too hot, etc.) and for the operating system to then respond (increase the

frequency to handle the workload, reduce the frequency to reduce power draw). Intel’s Speed Shift

technology reduced the time that a CPU typically takes to 1ms (i.e., a 19ms gain) 136:




                  https://wccftech.com/intel-introduces-speed-shift-technology/.

       357.    Like Intel, computer makers feature processing power as the heart of their

advertising. Hewlett Packard’s website affirms that “[c]omputer processor speed [] is one of the
                                                                      137
most important elements to consider when comparing computers.”              On May 21, 2019, Apple

introduced what was deemed “the fastest Mac notebook ever” due to its new “faster 8th- and 9th-




136
   Usman Pirzada, Intel Introduces Speed Shift Technology for Skylake 6th Generation Processors
– Will Be Landing This Month Via A Windows 10 Update, WCCFTech (Nov. 10, 2015),
https://wccftech.com/intel-introduces-speed-shift-technology/.
137
   See Sophie Sirois, What is Processor Speed and Why Does It Matter, HP Tech Takes (Dec. 18,
2018), https://store.hp.com/us/en/tech-takes/what-is-processor-speed.

PAGE 124 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 126 of 279




generation Intel Core processors.” 138 Dell also points to the functional importance of a processor

where it assists potential customers in understanding processors by stating, “The processor is the

engine behind your computer processing critical information and instructions. The speed at which

your system runs programs, loads pages and downloads files depends … on the processor.” 139

       358.    All of Intel’s marketed performance gains (and then some), though, are lost by

installing Intel’s mitigations for the Intel CPU Exploits. Because the mitigations essentially

downgrade the processor back to performance levels of a prior CPU generation, a consumer is left

with a computer that has substantially different CPU specifications than originally purchased.

J.     Intel’s Performance Degradation in Context

       359.    Every 12 to 18 months, Intel releases a new processor generation, and within each

generation Intel’s core processors are divided into tiers (e.g., Core i3 [entry-level], Core i5

[mainstream], Core i7 [high-end], and Core i9 [highest-end]), with several models in each tier.

       360.    Intel has touted and relied upon single-digit performance gains to market, advertise,

and sell its new generation of processors as well as differentiate its processors within tiers. Thus,

these performance advancements are material to Intel and consumers because Intel has used them

to justify its premium price for newly released CPUs and between processors within the same

generation tiers, as well as the millions of dollars invested in their research, development,

manufacturing, and marketing.



138
    Apple introduces first 8-core MacBook Pro, the fastest Mac notebook ever, Apple (May 21,
2019), https://www.apple.com/newsroom/2019/05/apple-introduces-first-8-core-macbook-pro-the-
fastest-mac-notebook-ever/.
139
        Steps   to    choose     an    Intel   Processor/CPU      for    your    PC,       Dell,
https://www.dell.com/learn/us/en/98/campaigns/how-to-choose-an-intel-processor-cpu (last visited
May 2, 2020).

PAGE 125 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20    Page 127 of 279




        361.   Each new CPU generation is generally more expensive than the CPUs it has replaced.

For example, Intel sold its 6th generation Core processors, christened Skylake, at a higher price than

it sold the previous generation Core processors, which it had christened Broadwell.

        362.   In general, the higher the tier within each generation the more expensive the CPU.

For example, Intel Core i7 processors are sold at a higher price than its Core i5 processors, which,

in turn, are sold at a higher price than Intel Core i3 processors.

        363.   For example, Intel promised that Haswell processors, its 4th generation Core

processors, would achieve 5% to 15% performance gains over Ivy Bridge, which was its 3rd

generation Core processors. Performance testing comparing Haswell processors to Ivy Bridge

processors revealed performance gains of 1% to 19%, with an average improvement of 8.3%.

Compared to Sandy Bridge, Intel’s 2nd generation Core processors, Haswell processor yielded a

performance improvement of 7% to 26%, with an average performance advantage of 17%. 140

        364.   Performance testing comparing Intel’s 5th generation Core processors, Broadwell

processors, to its prior 4th generation Core processors, Haswell processors, shows the two

generations’ performance to be “very close.” Broadwell processors performed better than Haswell

processors by approximately 5% to 10% on a given task when the CPU models were exactly the

same. 141

        365.   Indeed, Intel’s own marketing material touted performance benefits of 5% to 11%

when upgrading from one generation of CPU to the next—considerably less than the performance


140
   Anand Lal Shimpi, The Haswell Review: Intel Core i7-4770K & i5-4670K Tested, AnandTech
(June 1, 2013), https://www.anandtech.com/show/7003/the-haswell-review-intel-core-i74770k-
i54560k-tested/6.
141
   Gordon Mah Ung, The truth about Intel’s Broadwell vs. Haswell CPU, PCWorld (July 6, 2015),
https://www.pcworld.com/article/2940489/the-truth-about-intels-broadwell-vs-haswell-cpu.html.

PAGE 126 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 128 of 279




decline resulting from the Intel CPU Exploits’ mitigations. In the below figure, adjacent bars

represent the relative performance of successive generations of Intel processors:




       366.    In view of the foregoing—by standards Intel has acknowledged are material to

purchasers and that it uses to price its CPUs—the performance impacts caused by installation of its

mitigations to address the Defects in its CPUs are material to users.

K.     The Only True “Fix” for the Security Vulnerabilities Inherent in Intel’s Defective
       CPUs Is a New CPU

       367.    Researchers have confirmed that all of the Intel CPU Exploits but for Spectre are

unique to Intel CPUs, and that a proper implementation of speculative execution would have

prevented these exploits.

       368.    Intel’s mitigations to date only attempt to address the specifics of each exploit (as

opposed to correcting the underlying CPU Defects) so its CPUs remain vulnerable to new exploit

variations. Moreover, although Intel has deployed patches to mitigate Intel CPU Exploits, the


PAGE 127 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 129 of 279




mitigations are only band-aids. In fact, the real fix, according to researchers and even Intel, is

remedying its defective CPU design. 142

       369.    Thus, Intel’s only true fix is a CPU microarchitecture that safeguards processor-

caching and memory usage from side-channel exploit.

       370.    To this end, Intel’s former CEO Brian Krzanich announced that Intel expected to

ship a CPU with hardware fixes for its defective design by the end of 2018. 143

       371.    Intel released Cascade Lake in 2018. Intel’s Cascade Lake purported to fix for

Meltdown, Foreshadow, and Spectre, as follows:




142
   VMware Performance Impact Statement for ‘L1 Terminal Fault-VNM’ (L1tf-VMM) mitigations:
CVE-2018-3646 (55767), VMWare Knowledge Base (last updated Apr. 18, 2020),
https://kb.vmware.com/s/article/55767#q=performance.
143
   Ian Cutress, Intel at Hot Chips 2018: Showing the Ankle of Cascade Lake, AnandTech (Aug. 19,
2018),     https://www.anandtech.com/show/13239/intel-at-hot-chips-2018-showing-the-ankle-of-
cascade-lake.

PAGE 128 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20       Page 130 of 279




       372.    As originally planned, the Cooper Lake line was going to be dropped near the end of

2019 before being replaced by a 2020 Ice Lake. Intel mostly cancelled Cooper Lake, and the limited

segments to be released have been delayed to sometime in 2020.

                               CLASS ACTION ALLEGATIONS

       373.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

seek certification of a Class (“the National Class”) defined as follows:

       All persons or entities that purchased or leased one or more Intel CPUs or one or

       more devices containing an Intel CPU in the United States and its territories since

       January 1, 2006 to the present.

       374.    In addition to the Nationwide Class, and pursuant to Federal Rule of Civil Procedure

Rule 23(c)(5) and/or the respective state statute(s), Plaintiffs seek to represent all members of the

following Subclass of the National Class, as well as any subclasses or issue classes as Plaintiffs may

propose and/or this Court may designate at the time of class certification, including but not limited

to claims under the consumer protection and unfair and deceptive trade practices statutes of each of

the jurisdictions below in each of those jurisdictions:

       All persons or entities that purchased or leased one or more Intel CPUs or one or

       more devices containing an Intel CPU in the United States and its territories since

       January 1, 2006 to the present within Alabama, Alaska, Arizona, Arkansas,

       California, Colorado, Connecticut, Delaware, District of Columbia, Florida,

       Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine,

       Maryland, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska,

       Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina,

       Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South

PAGE 129 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1        Filed 05/29/20      Page 131 of 279




       Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia,

       and Wisconsin.

       375.      Plaintiffs reserve their rights before the Court determines whether certification is

appropriate to redefine the proposed class, or to propose subclasses, if necessary or alternatively,

including but not limited to state subclasses (i.e., the Alabama Subclass, the Washington Subclass,

etc.) and/or entity subclasses.

       376.      Collectively, unless otherwise so stated, the above-defined classes and subclasses are

referred to herein as the “Class.”

       377.      Excluded from the Class are: (1) Intel, its subsidiaries, affiliates, officers, directors,

employees, agents, and contractors; (2) persons or entities that have settled with and validly released

Intel from separate, non-class legal actions based on the conduct alleged herein; and (3) the Court

and its personnel and relatives.

       378.      Plaintiffs reserve their right to amend the Class definitions if discovery and further

investigation reveal that the Class collectively or any individual class or subclass should be

expanded or narrowed, divided into additional subclasses pursuant to Rule 23(c)(5), or modified in

any other way.

       379.      Numerosity: Federal Rule of Civil Procedure 23(a)(1). Class members are so

numerous and geographically dispersed that individual joinder of all Class members is

impracticable. Plaintiffs are informed and believe—based upon the publicly-available information

discussed herein—that there are millions of Class members throughout the country, making joinder

impracticable.

       380.      Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). Intel has acted with respect to Plaintiffs and the other members of the proposed Class

PAGE 130 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 132 of 279




in a manner generally applicable to each of them. There are numerous questions of law and fact

common to Plaintiffs and Class members that predominate over any question affecting only

individual Class members. The answers to these common questions will advance the adjudication

or resolution of the litigation as to all Class members. The questions of law and fact common to the

Class that predominate over the questions that may affect individual Class members include the

following:

             a. Whether Intel engaged in the conduct alleged herein;

             b. Whether Intel designed, manufactured, advertised, promoted, and sold CPUs that it

                knew were defective, and withheld material information regarding the defective

                nature from consumers or purposely misrepresented the CPUs to consumers;

             c. Whether Intel designed or manufactured the chips in such a way that made them

                susceptible to security exploits, allowing for side-channel exploits;

             d. Whether and to what extent Intel disclosed the effect of the Defects on device

                security and, ultimately, performance;

             e. Whether Intel induced Plaintiffs and the other Class members to purchase devices

                containing its CPUs that were advertised as secure yet fast and, if so, to what extent

                it profited from its inducements;

             f. Whether Plaintiffs and absent Class members received the benefit of their bargain

                in purchasing the Intel CPUs;

             g. Whether Plaintiffs and absent Class members overpaid for the Intel CPUs in light

                of the diminished processor performance resulting from installation of the various

                mitigations for the Defects;

             h. Whether Intel was under a duty to disclose the true nature of the Intel CPUs to

PAGE 131 –                       CLASS ACTION ALLEGATION COMPLAINT
       Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20     Page 133 of 279




              consumers;

          i. Whether the true nature of the Intel CPUs constitute material facts that reasonable

              consumers would have considered in deciding whether to purchase the Intel CPUs

              or computers containing them;

          j. Whether Intel concealed material facts from Plaintiffs and absent Class members;

          k. Whether Intel’s conduct violated consumer protection statutes, false advertising

              laws, warranty laws, and common laws asserted herein;

          l. Whether Plaintiffs and absent Class members are entitled to equitable relief,

              including, but not limited to, restitution, declaratory and injunctive relief.

          f. Whether Intel has been unjustly enriched as a result of its improper conduct, such

              that it would be inequitable for Intel to retain the benefits conferred upon it by

              Plaintiffs and the other Class members;

          g. The aggregate compensatory or consequential damages that should be awarded to

              Plaintiffs and absent Class members; and

          h. Whether Intel’s conduct in actively suppressing knowledge of the Defects rises to a

              level of egregiousness that warrants an award of punitive damages.

       381.   Typicality: Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of absent Class members’ claims because Plaintiffs and Class members were subjected to

the same allegedly unlawful conduct and damaged in the same way. Plaintiffs’ claims are based on

the same legal theories as the claims of all other members of each of their respective class.

Moreover, Plaintiffs seek the same forms of relief for themselves as they do on behalf of absent

Class members.



PAGE 132 –                     CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 134 of 279




       382.    Adequacy of Representation:           Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate class representatives because they assert claims that are typical of those of

absent Class members, giving them every incentive to vigorously pursue those claims and protect

absent members’ interests. Plaintiffs’ interests do not conflict with the interests of the other Class

members who they seek to represent, they are represented by counsel seasoned in consumer class

action litigation (whom the Court has already appointed on an interim basis pursuant to Rule 23(g)

to lead the litigation), and Plaintiffs intend to prosecute this action vigorously. Absent Class

members’ interests will be adequately protected by Plaintiffs and their counsel.

       383.    Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

Intel has acted and/or refused to act on grounds generally applicable to the Class, making final

injunctive relief or corresponding declaratory relief appropriate. Injunctive relief is particularly

necessary in this case because: (1) Plaintiffs and absent Class members desire to purchase products

with the same qualities and attributes as Intel advertised the Intel CPUs to have; (2) if Intel actually

manufactured Intel CPUs with the performance and security advertised, Plaintiffs would purchase

those Intel CPUs; (3) Plaintiffs do not, however, have the ability to determine whether Intel’s

representations concerning the Intel CPUs will be truthful if they purchase Intel CPUs or computers

containing Intel CPUs in the future. Indeed, Plaintiffs, and absent Class members may in the future

want to purchase Intel CPUs or computers containing Intel CPUs, but they expect that Intel will

continue to misrepresent or conceal defects in those processors.

       384.    Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiffs and Class members are relatively small

PAGE 133 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 135 of 279




compared to the burden and expense that would be required to individually litigate their claims

against Intel, so it would be impracticable for Class members to individually seek redress for Intel’s

wrongful conduct. Even if Class members could afford to pursue individual litigation, the court

system could not handle a deluge of individual suits. Individualized litigation creates a potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties and the

court system. By contrast, the class action device presents far fewer management difficulties and

provides the benefits of single adjudication, economies of scale, and comprehensive supervision by

a single court. The benefits of proceeding on a class-wide basis, including providing injured persons

or entities with a method for obtaining redress for claims that might not be practicable to pursue on

an individual basis substantially outweigh any potential difficulties in managing this litigation on a

class basis.

                   TOLLING OF APPLICABLE LIMITATIONS PERIODS

        385.   Discovery Rule Tolling. Neither Plaintiffs nor absent Class members could have

discovered, through the exercise of reasonable diligence, that their Intel CPUs had serious security

Defects within the time period of any applicable statutes of limitation. As described herein,

substantial technical expertise is required to uncover and comprehend the existence of the Defects

alleged herein, and the ordinary reasonable consumer could not—with reasonable diligence—

discover that their CPUs were affected by the Defects and were consequently vulnerable to side-

channel exploits until experts started publicly voicing their research and concerns.

        386.   Fraudulent Concealment Tolling. Throughout the time period relevant to this

action, Intel concealed from and failed to disclose to Plaintiffs and absent Class members vital

information concerning the Intel CPUs. Indeed, Intel kept Plaintiffs and absent Class members

ignorant of vital information essential to the pursuit of their claims. As a result, neither Plaintiffs

PAGE 134 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 136 of 279




nor absent Class members could have discovered the Defects and security flaws, even upon

reasonable exercise of diligence.

       387.    Despite its knowledge of the above, Intel failed to disclose and concealed, and

continues to conceal, critical information from Plaintiffs and absent Class members, even though,

at any point in time, it could have communicated material information through individual

correspondence, media releases, or other means. Although Intel has finally acknowledged the

security Defects in its chips, it waited years to do so, and has continued to conceal the true risks that

one faces in using its CPUs.

       388.    Plaintiffs and absent Class members relied on Intel to disclose any defects in their

CPUs, because those defects were hidden and not discoverable through reasonable efforts by

Plaintiffs and absent Class members.

       389.    Thus, the running of all applicable statutes of limitation has been suspended with

respect to any claims that Plaintiffs and absent Class members have sustained as a result of the

Defects, by virtue of the fraudulent concealment doctrine.

       390.    Estoppel. Intel was under a continuous duty to disclose to Plaintiffs and the other

Class members the true nature, quality, and character of its CPUs. Intel, however, concealed the

true nature, quality, and character of the CPUs, as described herein. Based upon the foregoing, Intel

is estopped from relying on any statutes of limitations in defense of this action.




PAGE 135 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 137 of 279




                                        CLAIMS ALLEGED

                                      NATIONWIDE COUNT I

                         FRAUD BY CONCEALMENT AND OMISSION

                                      COMMON LAW CLAIM

          391.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          392.   Plaintiffs bring this cause of action for themselves and on behalf of the Class. In the

alternative, Plaintiffs bring this claim on behalf of each state subclass under the law of each state in

which Class or subclass members purchased or leased one or more Intel CPUs or one or more

devices containing an Intel CPU. 144

          393.   At all relevant times, Intel was engaged in the business of designing, manufacturing,

distributing, and selling CPUs.

          394.   Intel, acting through its representatives or agents, delivered CPUs to distributors,

computer manufacturers, and various other distribution channels.

          395.   To increase sales and maintain its market power in light of increasing sales from

other market competitors such as AMD, Intel marketed and advertised to consumers that its CPUs

were secure, powerful, and fast performing.

          396.   Intel willfully, falsely, and knowingly concealed and omitted material facts regarding

the quality and character of the CPUs, including but not limited to, that the CPUs contained the

Defects, that the CPU Defects allowed unauthorized access to confidential information, that




   144
       Accordingly, “Class members” or “absent Class members” also refers to the absent members
of any Subclass.

PAGE 136 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 138 of 279




necessary mitigations to address the Defects would result in significant CPU performance

degradation, and that ,in designing its CPUs, Intel had failed to take measures to protect confidential

information from attacks by unauthorized users while knowing that its CPUs were vulnerable to

such attacks.

       397.     Plaintiffs and Class members could not have discovered the omitted material facts

on their own because Intel had exclusive or superior knowledge regarding the proprietary design of

its CPUs, including the manner in which it implemented speculative and out-of-order execution.

Only in January 2018 did it become public, after Plaintiffs and absent Class members had purchased

products with Intel CPUs, that the CPUs contained the Defects, that the CPU Defects allowed

unauthorized access to confidential information, and that mitigations to address the Defects would

result in significant CPU performance degradation.

       398.     Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       399.     Plaintiffs and absent Class members sustained economic injury due to the purchase

of the CPUs and products containing those CPUs. Specifically, they did not receive the benefit of

PAGE 137 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 139 of 279




their bargain, namely, a CPU with the advertised security and performance. Instead, Plaintiffs and

absent Class members received CPUs with the Defects and after patching their machines with the

recommended mitigations, the CPUs suffered from significant performance degradation. Plaintiffs

and absent Class members had the reasonable expectation that the CPUs would perform as

advertised and represented. They are entitled to recover full or partial refunds for the CPUs, or they

are entitled to damages for loss of the benefit of the bargain or the diminished value of their CPUs,

amounts to be determined at trial.

          400.   Intel’s acts were done wantonly, maliciously, oppressively, deliberately, and with

intent to defraud; in reckless disregard of the rights of Plaintiffs and absent Class members; and to

enrich itself. Intel’s misconduct warrants an assessment of punitive damages in an amount sufficient

to deter such conduct in the future especially given the threat environment created by consumers’

constant need for connectivity. Punitive damages, if assessed, shall be determined according to

proof at trial that Intel’s acts were done maliciously, oppressively, deliberately, and with intent to

defraud, and in reckless disregard of Plaintiffs’ and absent Class members’ rights, and in part to

enrich itself at the expense of consumers. Intel’s acts were done to gain commercial advantage over

competitors, and to drive consumers away from consideration of competitors’ CPUs. Intel’s conduct

warrants an assessment of punitive damages in an amount sufficient to deter such conduct in the

future.

                                     NATIONWIDE COUNT II

                 VIOLATIONS OF THE CONSUMERS LEGAL REMEDIES ACT

                                     Cal. Civ. Code § 1750 et seq.

          401.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

PAGE 138 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 140 of 279




        402.   Those Plaintiffs that are not Enterprise Entities bring this cause of action for

themselves and on behalf of the similarly situated members of the Class and/or on behalf similarly

situated members of the California Subclass.

        403.   The Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA”), is a

comprehensive statutory scheme that is to be liberally construed to protect consumers against unfair

and deceptive business practices in connection with the conduct of businesses providing goods,

property or services to consumers primarily for personal, family, or household use.

        404.   In accordance with the liberal application and construction of the CLRA, application

of the CLRA to all Class members is appropriate, given that Intel’s conduct as described herein

originated from California, the Intel CPUs were designed in California, and Intel’s marketing

materials were developed in California.

        405.   Intel is a “person” as defined by Cal. Civil Code §§ 1761(c) and 1770 and has

provided “goods” as defined by Civil Code §§ 1761(a) and 1770.

        406.   Plaintiffs and Class members are “consumers” as defined by Cal. Civil Code

§§ 1761(d) and 1770 and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

        407.   Intel’s acts and practices were intended to and did result in the sales of goods and

services to Plaintiffs and Class members in violation of Cal. Civil Code § 1770, including:

        408.   Representing that goods or services have characteristics that they do not have;

        409.   Representing that goods or services are of a particular standard, quality, or grade

when they were not;

        410.   Advertising goods or services with intent not to sell them as advertised; and



PAGE 139 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 141 of 279




       411.    Representing that the subject of a transaction has been supplied in accordance with

a previous representation when it has not.

       412.    Intel’s misrepresentations and omissions were material because they were likely to

deceive reasonable consumers.

       413.    Intel has engaged in a decades-long advertising campaign to market its CPUs as

having built-in security and fast performance, using all mediums of advertising.

       414.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       415.    Plaintiffs and absent Class members acted reasonably in relying on Intel’s

misrepresentations and omissions, the truth of which they could not have discovered with reasonable

diligence.

       416.    As a direct and proximate result of Intel’s violations of California Civil Code § 1770,

Plaintiffs and Class members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs or machines containing them, and increased time

PAGE 140 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1        Filed 05/29/20      Page 142 of 279




and expense in installing patches to help resolve some of the CPU security issues (at the expense of

speed and at risk of crashing their machines), and otherwise purchasing CPUs that were not

defective.

          417.   Intel has already received notice of Class members’ intent to seek damages in

compliance with California Civil Code § 1782(a) and has failed to cure. Intel also received a

supplemental notice pursuant to California Civil Code § 1782 concerning its wrongful conduct as

alleged herein by Plaintiffs and absent Class members. Any further notice would be futile because

Intel has yet to offer relief to the Class, despite being on notice of its unfair, deceptive, and fraudulent

conduct.

          418.   As a result of Intel’s conduct as alleged herein, Plaintiffs and Class members have

been damaged.

          419.   Plaintiffs, on behalf of themselves and all Class members, seek an order enjoining

the acts and practices alleged unlawful herein, and also seek damages for Intel’s unlawful acts in an

amount to be proven at trial.

                                     NATIONWIDE COUNT III

             VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW

                                Cal. Bus. & Prof. Code § 17200 et seq.

          420.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          421.   Plaintiffs bring this cause of action for themselves and on behalf of the Class and/or

on behalf of the California Subclass.

          422.   In accordance with the liberal application and construction of the Unfair Competition

Law (“UCL”), application of the UCL to all Class members is appropriate, given that Intel’s

PAGE 141 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI           Document 1       Filed 05/29/20     Page 143 of 279




headquarters is in Santa Clara, California; Intel’s conduct as described herein originated from

California; Intel’s marketing campaign was devised in California; and the decisions regarding the

design of their CPU’s emanated from California.

        423.       Intel is a “person” as defined by Cal. Bus. & Prof. Code § 17201.

        424.       Intel violated Cal. Bus. & Prof. Code § 17200 et seq. by engaging in unlawful, unfair,

and deceptive business acts and practices.

        425.       Intel has engaged in “unfair” business acts or practices by:

        426.       Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

        427.       Implementing speculative execution in a defective manner and thereby sacrificing

security for speed for the purpose of increasing profits, despite knowing about the attendant security

vulnerabilities;

        428.       Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

        429.       Failing to take steps to secure the CPU architecture from cache side-channel attacks;

        430.       Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;




PAGE 142 –                          CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 144 of 279




          431.   Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

          432.   Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

          433.   Intel’s practices constitute unfair business practices in violation of the UCL because,

among other things, they are immoral, unethical, oppressive, unscrupulous, or substantially injurious

to consumers and/or any utility of such practices is outweighed by the harm caused to consumers.

Intel’s practices violate the legislative policies of the underlying statutes alleged herein: namely,

protecting consumers and preventing persons from being injured.               Intel’s practices caused

substantial injury to Plaintiffs and absent members of the Class and are not outweighed by any

benefits, and Plaintiffs and absent members of the Class could not have reasonably avoided their

injuries.

          434.   Intel has engaged in “unlawful” business acts or practices by violating multiple state

laws, including the CLRA, Cal. Civ. Code § 1780 et seq., and California common law, as alleged

herein.

          435.   Intel has engaged in fraudulent acts or practices by concealing and/or failing to

disclose material facts to Plaintiffs and Class members, including but not limited to, that the CPUs

contained the Defects, that the CPU Defects allowed unauthorized access to confidential

PAGE 143 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 145 of 279




information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

          436.    Intel’s fraudulent acts or practices were likely to deceive reasonable consumers.

          437.    As a result of Defendant’s unfair acts or business practices, Plaintiffs and absent

Class members have suffered injury in fact and lost money or property.

          438.    Plaintiffs and Class members seek all monetary and non-monetary relief allowed by

law, including restitution stemming from Intel’s unfair, unlawful, and fraudulent business practices;

declaratory relief; reasonable attorneys’ fees and costs under California Code of Civil Procedure

§ 1021.5; injunctive relief; and other appropriate equitable relief.

                                     NATIONWIDE COUNT IV

                 VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW

                                Cal. Bus. & Prof. Code § 17500 et seq.

          439.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          440.    Plaintiffs bring this cause of action for themselves and on behalf of the Class and/or

on behalf of the California Subclass.

          441.    Intel’s acts and practices, as described herein, have deceived and/or are likely to

continue to deceive Class members and the public. As detailed above, Intel misrepresented the

CPUs as secure and fast performing in a longstanding advertising campaign, yet failed to disclose

material facts, including but not limited to, that: (i) the CPUs contained the Defects; (ii) the CPU

Defects allowed unauthorized access to confidential information, (iii) mitigations to address the

PAGE 144 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 146 of 279




Defects would result in significant CPU performance degradation, and (iv) and that in designing its

CPUs, Intel had failed to take measures to protect confidential information from attacks by

unauthorized users while knowing that its CPUs were vulnerable to such attacks. These material

facts should have been disclosed because both security and performance are central to CPU

functionality; because Intel had exclusive or superior knowledge regarding such facts; and because

Intel suppressed these facts while making partial representations as alleged herein. Moreover, these

material facts should have been disclosed because they were contrary to Intel’s representations about

the CPUs.

       442.    For decades, Intel has disseminated uniform advertisements, representations and

statements that its CPUs are secure, powerful and fast performing. These uniform advertisements,

representations and statements emanated from California and are governed by California law. The

advertising, representations and statements were, by their very nature, unfair, deceptive, untrue, and

misleading within the meaning of Cal. Bus. & Prof. Code § 17500 et seq. Intel’s advertisements,

representations, and statements promising security, power and fast processor performance, as

alleged herein, were misleading, because its CPUs could never be as fast or as powerful as designed

and advertised once mitigations addressing the Defects are installed. Such advertisements were

intended to, and likely did, deceive the consuming public for the reasons detailed herein.

       443.    Unless abated, Intel’s continued advertising, representations and statements that its

CPUs are secure, powerful and fast performing, without disclosing that additional mitigations will

be necessary to address ongoing and newly discovered exploits and that such mitigations will result

in further performance degradation, will mislead consumers into believing that they are receiving

the benefit of their bargain and that the price paid for the CPU is not inflated based upon false

promises or assurances.

PAGE 145 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1     Filed 05/29/20     Page 147 of 279




       444.    The above-described false, misleading, and deceptive advertising that Intel

disseminated continues to have a likelihood to deceive in that Intel concealed and/or failed to

disclose material facts, including that: (i) CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; and (iii) mitigations to address the Defects would

result in significant CPU performance degradation.

       445.    Intel has continued to misrepresent to consumers that its CPUs were becoming faster

and faster, without explanation of the security shortcuts it took to ensure device performance and

speed. Had Intel disclosed those issues, rather than falsely advertising the CPUs’ properties,

consumers would have not purchased or would have paid significantly less for the CPUs.

       446.    In making and disseminating the statements alleged herein, Intel knew, or should

have known, that its representations, advertisements, and statements were untrue and misleading in

violation of California law. Plaintiffs and absent Class members based their purchasing decisions

on Intel’s representations and omitted material facts. The revenues to Intel attributable to products

sold in those false and misleading advertisements amount to hundreds of millions of dollars.

       447.    The misrepresentations and non-disclosures by Intel of the material facts described

and detailed herein constitute false and misleading advertising and, therefore, constitute violations

of Cal. Bus. & Prof Code § 17500 et seq.

       448.    As a result of Defendant’s unfair business practices, Plaintiffs and absent Class

members have suffered injury in fact and lost money or property.

       449.    Plaintiffs and absent Class members seek all monetary and non-monetary relief

allowed by law, including restitution stemming from Intel’s business practices; declaratory relief;

reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive

relief; and other appropriate equitable relief.

PAGE 146 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 148 of 279




                                     NATIONWIDE COUNT V

                       QUASI CONTRACT OR UNJUST ENRICHMENT

                                        Common Law Claim

          450.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          451.   Plaintiffs bring this cause of action for themselves and on behalf of the Class and/or

on behalf of each state subclass under the law of each state in which Class or subclass members

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU.

          452.   Plaintiffs and absent Class members purchased Intel CPUs or devices containing

Intel CPUs that Intel advertised as secure, powerful and fast performing. To gain a market advantage

over its competitors, and unbeknownst to consumers, Intel knowingly sacrificed security for speed

and implemented speculative execution in a defective manner. Intel knew that the manner in which

it implemented speculative execution would leave the CPUs vulnerable to the Intel CPU exploits.

Defendant had knowledge of methods for designing its CPUs to eliminate the threat of the Intel

CPU exploits. Defendant chose not to disclose the Defects and resulting exploits; nor did it redesign

its CPUs to avoid reduced profits.

          453.   If Intel had not concealed and/or failed to disclose material facts to Class members,

including that, in designing its CPUs, it failed to take measures to protect confidential information

from attacks by unauthorized users while knowing that its CPUs were vulnerable to such attacks,

Plaintiffs and absent Class members either would not have bought the CPUs (or devices containing

the CPUs), or would have paid less for such products.

          454.   As a result, Intel was unjustly enriched by the purchase price of those CPUs to the

detriment of Plaintiffs and absent Class members.

PAGE 147 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20       Page 149 of 279




          455.   Consequently, Plaintiffs and absent Class members are entitled to restitution in the

amount by which Intel was unjustly enriched, to be determined at trial.

                   CLAIMS ALLEGED ON BEHALF OF THE SUBCLASSES

                               ALABAMA SUBCLASS COUNT VI

                      ALABAMA DECEPTIVE TRADE PRACTICES ACT

                                      Ala. Code § 8-19-1 et seq.

          456.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          457.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Alabama, and/or on behalf of the Alabama Subclass.

          458.   Intel is a “person” as defined by Ala. Code § 8-19-3(5).

          459.   Plaintiffs and Alabama Subclass members 145 are “consumers” as defined by Ala.

Code § 8-19-3(2).

          460.   Intel received notice pursuant to Ala. Code § 8-19-10(e) concerning its wrongful

conduct as alleged herein by Plaintiffs and Alabama Subclass members. Sending pre-suit notice

pursuant to Ala. Code § 8-19-10(e), however, would have been an exercise in futility for Plaintiffs,

because Intel has already been informed of the allegedly unfair and unlawful conduct as described




145
   Unless otherwise noted, references throughout this Amended Complaint to a state subclass or to
the members of a particular state subclass (e.g., “Alabama Subclass members” or “the Florida
Subclass”) alternatively refer to the members of the Class that purchased or leased one or more Intel
CPUs or one or more devices containing an Intel CPU in that state.

PAGE 148 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 150 of 279




herein as of the date of the first-filed lawsuit, and has yet to offer Alabama Subclass members a

remedy in accordance with similar consumer protection statutes.

       461.    Intel advertised, offered, or sold goods or services in Alabama, and engaged in trade

or commerce directly or indirectly affecting the people of Alabama.

       462.    Intel engaged in deceptive acts and practices in the conduct of trade or commerce, in

violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5, including:

       463.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising consumer data, and—if patched—significantly degrading CPU performance thereby,

again, impacting their central functionality, so that consumers did not receive the benefit of their

bargain;

       464.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

       465.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       466.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that security is a priority in its devices;

       467.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       468.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

PAGE 149 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 151 of 279




performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

        469.    Intel’s representations and omissions were material because they were likely to

deceive ordinary, reasonable consumers.

        470.    Intel intended to mislead Plaintiffs and Alabama Subclass members and induce them

to rely on its misrepresentations and omissions.

        471.    Had Intel disclosed to Plaintiffs and Alabama Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information, (iii) mitigations to address the Defects would result

in significant CPU performance degradation, and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Alabama Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        472.    Intel acted intentionally, knowingly, and maliciously to violate the Alabama

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Alabama Subclass

members’ rights. Intel’s knowledge of the CPUs’ Defects put it on notice that the CPUs were not

as it advertised.

        473.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Alabama Subclass members have suffered and will continue to suffer injury, ascertainable losses of

PAGE 150 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 152 of 279




money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and safety issues.

          474.   Intel’s deceptive acts and practices caused substantial injury to Plaintiffs and

Alabama Subclass members, which they could not reasonably avoid, and which outweighed any

benefits to consumers or to competition.

          475.   Plaintiffs and the Alabama Subclass seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages, or (b) statutory damages of $100 each;

treble damages; injunctive relief; attorneys’ fees; costs; and any other relief that is just and proper.

                                 ALASKA SUBCLASS COUNT VII

                           ALASKA CONSUMER PROTECTION ACT

                                   Alaska Stat. § 45.50.471 et seq.

          476.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          477.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Alaska, and/or on behalf of the Alaska Subclass.

          478.   Subclass, repeats and re-alleges all previously alleged paragraphs, as if fully alleged

herein.

          479.   Intel advertised, offered, or sold goods or services in Alaska and engaged in trade or

commerce directly or indirectly affecting the people of Alaska.

          480.   Alaska Subclass members are “consumers” as defined by Alaska Stat.

§ 45.50.561(4).

PAGE 151 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 153 of 279




       481.    Intel received notice pursuant to Alaska Stat. § 45.50.535 concerning its wrongful

conduct as alleged herein by Plaintiffs and Alaska Subclass members. Sending pre-suit notice

pursuant to Alaska Stat. § 45.50.535, however, is an exercise in futility for Plaintiffs, because Intel

has already been informed of the allegedly unfair and unlawful conduct as described herein as of

the date of the first-filed lawsuit, and has yet to offer Alaska Subclass members remedy in

accordance with similar consumer protection statutes.

       482.    Intel engaged in unfair or deceptive acts and practices in the conduct of trade or

commerce, in violation Alaska Stat. § 45.50.471, including:

       483.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       484.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

       485.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       486.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       487.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and



PAGE 152 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1       Filed 05/29/20     Page 154 of 279




        488.     Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

        489.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        490.     Intel intended to mislead Plaintiffs and Alaska Subclass members and induce them

to rely on its misrepresentations and omissions.

        491.     Intel acted intentionally, knowingly, and maliciously to violate Alaska’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Alaska Subclass members’ rights. Intel’s

knowledge of the CPU’s security and performance issues put it on notice that the CPUs were not as

it advertised.

        492.     As a direct and proximate result of Intel’s unfair and deceptive acts and practices,

Plaintiffs and Alaska Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain, and increased time and expense in dealing with CPU

performance and security issues.

        493.     Plaintiffs and the Alaska Subclass seek all monetary and non-monetary relief allowed

by law, including the greater of (a) three times their actual damages, or (b) statutory damages in the

amount of $500; punitive damages; reasonable attorneys’ fees and costs; injunctive relief; and any

other relief that is necessary and proper.

PAGE 153 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 155 of 279




                               ARIZONA SUBCLASS COUNT VIII

                              ARIZONA CONSUMER FRAUD ACT

                                       A.R.S. § 44-1521 et seq.

          494.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          495.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Arizona, and/or on behalf of the Arizona Subclass.

          496.   Intel is a “person” as defined by A.R.S. § 44-1521(6).

          497.   Intel advertised, offered, or sold goods or services in Arizona and engaged in trade

or commerce directly or indirectly affecting the people of Arizona.

          498.   Intel engaged in deceptive and unfair acts and practices, misrepresentation, and the

concealment, suppression, and omission of material facts affecting the people of Arizona in

connection with the sale and advertisement of “merchandise” (as defined in Arizona Consumer

Fraud Act, A.R.S. § 44-1521(5)) in violation of A.R.S. § 44-1522(A).

          499.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          500.   Intel intended to mislead Plaintiffs and Arizona Subclass members and induce them

to rely on its misrepresentations and omissions.

          501.   Had Intel disclosed to Plaintiffs and Arizona Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

PAGE 154 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 156 of 279




take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Arizona Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

          502.   Intel acted intentionally, knowingly, and maliciously to violate Arizona’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Arizona Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

          503.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Arizona Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and safety issues.

          504.   Plaintiffs and Arizona Subclass members seek all monetary and non-monetary relief

allowed by law, including compensatory damages; disgorgement; punitive damages; injunctive

relief; and reasonable attorneys’ fees and costs.

                               ARKANSAS SUBCLASS COUNT IX

                     ARKANSAS DECEPTIVE TRADE PRACTICES ACT,

                                       A.C.A. § 4-88-101, et seq.

          505.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

PAGE 155 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 157 of 279




       506.    Plaintiffs bring this count on behalf of themselves and all members of theClass that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Arkansas, and/or on behalf of the Arkansas Subclass.

       507.    Intel is a “person” as defined by A.C.A. § 4-88-102(5).

       508.    Intel’s products and services are “goods” and “services” as defined by A.C.A. §§ 4-

88-102(4) and (7).

       509.    Intel advertised, offered, or sold goods or services in Arkansas and engaged in trade

or commerce directly or indirectly affecting the people of Arkansas.

       510.    The Arkansas Deceptive Trade Practices Act (“ADTPA”), A.C.A. § 4-88-101 et seq.,

prohibits unfair, deceptive, false, and unconscionable trade practices.

       511.    Intel engaged in acts of deception and false pretense in connection with the sale and

advertisement of services in violation of A.C.A. § 4-88-1-8(1) and concealment, suppression and

omission of material facts, with intent that others rely upon the concealment, suppression or

omission in violation of A.C.A. § 4-88-1-8(2), and engaged in the following deceptive and

unconscionable trade practices defined in A.C.A. § 4-88-107:

       512.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       513.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

PAGE 156 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20    Page 158 of 279




       514.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       515.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       516.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       517.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       518.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       519.    Intel intended to mislead Plaintiffs and Arkansas Subclass members and induce them

to rely on its misrepresentations and omissions.

       520.    Had Intel disclosed to Plaintiffs and Arkansas Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

PAGE 157 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 159 of 279




continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Arkansas Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

          521.    Intel acted intentionally, knowingly, and maliciously to violate Arkansas’s Deceptive

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Arkansas Subclass members’ rights.

Intel’s knowledge of the CPU’s performance and safety issues put it on notice that the CPUs were

not as it advertised.

          522.    As a direct and proximate result of Intel’s unconscionable, unfair, and deceptive acts

or practices and Plaintiffs and Arkansas Subclass members’ reliance thereon, Plaintiffs and

Arkansas Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and safety.

          523.    Plaintiffs and the Arkansas Subclass members seek all monetary and non-monetary

relief allowed by law, including actual financial losses; injunctive relief; and reasonable attorneys’

fees and costs.

                                COLORADO SUBCLASS COUNT X

                         COLORADO CONSUMER PROTECTION ACT,

                                   Colo. Rev. Stat. § 6-1-101 et seq.

          524.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.




PAGE 158 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 160 of 279




       525.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Colorado, and/or on behalf of the Colorado Subclass.

       526.    Intel is a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

       527.    Intel engaged in “sales” as defined by Colo. Rev. Stat. § 6-1-102(10).

       528.    Plaintiffs and Colorado Subclass members, as well as the general public, are actual

or potential consumers of the products and services offered by Intel or successors in interest to actual

consumers.

       529.    Intel engaged in deceptive trade practices in the course of its business, in violation

of Colo. Rev. Stat. § 6-1-105(1), including:

       530.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       531.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

       532.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       533.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;




PAGE 159 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 161 of 279




       534.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       535.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       536.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       537.    Intel intended to mislead Plaintiffs and Colorado Subclass members and induce them

to rely on its misrepresentations and omissions.

       538.    Had Intel disclosed to Plaintiffs and Colorado Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Colorado Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

PAGE 160 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20      Page 162 of 279




          539.   Intel acted intentionally, knowingly, and maliciously to violate Colorado’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Colorado Subclass members’

rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice that the

CPUs were not as it advertised.

          540.   As a direct and proximate result of Intel’s deceptive trade practices, Colorado

Subclass members suffered injuries to their legally protected interests.

          541.   Intel’s deceptive trade practices significantly impact the public because Intel is one

of the largest CPU manufacturers in the world, with hundreds of thousands of sales of those devices

to Colorado consumers.

          542.   Plaintiffs and Colorado Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages, (b) $500 each, or (c) three times actual

damages (for Intel’s bad faith conduct); injunctive relief; and reasonable attorneys’ fees and costs.

                             CONNECTICUT SUBCLASS COUNT XI

                           CONNECTICUT TRADE PRACTICES ACT

                                      C.G.S.A. § 42-110g et seq.

          543.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          544.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Connecticut, and/or on behalf of the Connecticut Subclass.

          545.   Intel is a “person” as defined by C.G.S.A. § 42-110a (3).

          546.   Intel is engaged in “trade” or “commerce” as those terms are defined by C.G.S.A.

§ 42-110a(4).

PAGE 161 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20    Page 163 of 279




       547.    At the time of filing the Complaint, Plaintiffs sent notice to the Attorney General and

Commissioner of Consumer Protection pursuant to C.G.S.A. § 42-110g(c). Plaintiffs will provide

a file-stamped copy of the Complaint to the Attorney General and Commissioner of Consumer

Protection.

       548.    Intel advertised, offered, or sold goods or services in Connecticut, and engaged in

trade or commerce directly or indirectly affecting the people of Connecticut.

       549.    Intel engaged in deceptive acts and practices and unfair acts and practices in the

conduct of trade or commerce, in violation of the C.G.S.A. § 42-110b, including:

       550.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       551.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

       552.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       553.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       554.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and



PAGE 162 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 164 of 279




       555.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       556.    Intel intended to mislead Plaintiffs and Connecticut Subclass members and induce

them to rely on its misrepresentations and omissions.

       557.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       558.    Intel’s representations and omissions were material because were likely to deceive

reasonable consumers.

       559.    Had Intel disclosed to Plaintiffs and Connecticut Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

PAGE 163 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 165 of 279




in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed

to take measures to protect confidential information from attacks by unauthorized users while

knowing that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many

CPUs that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Connecticut Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

          560.   Intel acted intentionally, knowingly, and maliciously to violate the Connecticut

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs’ and Connecticut Subclass

members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

          561.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Connecticut Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

CPU performance and security issues.

          562.   Intel’s deceptive acts and practices caused substantial, ascertainable injury to

Plaintiffs and Connecticut Subclass members, which they could not reasonably avoid, and which

outweighed any benefits to consumers or to competition.

          563.   Intel’s violations of Connecticut law were done with reckless indifference to

Plaintiffs and the Connecticut Subclass or was with an intentional or wanton violation of those

rights.



PAGE 164 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 166 of 279




          564.   Plaintiffs request damages in the amount to be determined at trial, including statutory

and common law damages, attorneys’ fees, and punitive damages.

                              DELAWARE SUBCLASS COUNT XII

                             DELAWARE CONSUMER FRAUD ACT

                                      6 Del. Code § 2513 et seq.

          565.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          566.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Delaware, and/or on behalf of the Delaware Subclass.

          567.   Intel is a “person” that is involved in the “sale” of “merchandise,” as defined by 6

Del. Code § 2511(6)-(8).

          568.   Intel advertised, offered, or sold goods or services in Delaware and engaged in trade

or commerce directly or indirectly affecting the people of Delaware.

          569.   Intel used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent that

others rely upon such concealment, suppression and omission, in connection with the sale and

advertisement of merchandise, in violation of 6 Del. Code § 2513(a).

          570.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          571.   Intel acted intentionally, knowingly, and maliciously to violate Delaware’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs’ and Delaware Subclass members’



PAGE 165 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 167 of 279




rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice that the

CPUs were not as it advertised.

       572.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       573.    Had Intel disclosed to Plaintiffs and Delaware Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Delaware Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.



PAGE 166 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 168 of 279




          574.   Intel’s unlawful trade practices were gross, oppressive, and aggravated, and Intel

breached the trust of Plaintiffs and Delaware Subclass members.

          575.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Delaware Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          576.   Plaintiffs and Delaware Subclass members seek all monetary and non-monetary

relief allowed by law, including damages under 6 Del. Code § 2525 for injury resulting from the

direct and natural consequences of Intel’s unlawful conduct; injunctive relief; and reasonable

attorneys’ fees and costs.

                      DISTRICT OF COLUMBIA SUBCLASS COUNT XIII

      DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT

                                      D.C. Code § 28-3904 et seq.

          577.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          578.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in the

District of Columbia, and/or on behalf of the District of Columbia Subclass.

          579.   Intel is a “person” as defined by D.C. Code § 28-3901(a)(1).

          580.   Intel is a “merchant” as defined by D.C. Code § 28-3901(a)(3).




PAGE 167 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20   Page 169 of 279




       581.    Plaintiffs and District of Columbia Subclass members are “consumers” who

purchased or received goods or services for personal, household, or family purposes, as defined by

D.C. Code § 28-3901.

       582.    Intel advertised, offered, or sold goods or services in District of Columbia and

engaged in trade or commerce directly or indirectly affecting the people of District of Columbia.

       583.    Intel engaged in unfair, unlawful, and deceptive trade practices, misrepresentations,

and the concealment, suppression, and omission of material facts with respect to the sale and

advertisement of goods and services in violation of D.C. Code § 28-3904, including:

       584.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       585.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

       586.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       587.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       588.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and



PAGE 168 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 170 of 279




       589.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       590.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       591.    Intel intended to mislead Plaintiffs and District of Columbia Subclass members and

induce them to rely on its misrepresentations and omissions.

       592.    The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and District of

Columbia Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       593.    Intel acted intentionally, knowingly, and maliciously to violate the District of

Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiffs’ and District

of Columbia Subclass members’ rights. Intel’s knowledge of the CPUs’ performance and security

issues put it on notice that the CPUs were not as it advertised.

       594.    As a direct and proximate result of Intel’s unfair, unlawful, and deceptive trade

practices, Plaintiffs and absent District of Columbia Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing the CPUs, and

increased time and expense in dealing with CPU performance and security issues.

PAGE 169 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20      Page 171 of 279




          595.    Plaintiffs and District of Columbia Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive

damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any

other relief that the Court deems proper.

                                 FLORIDA SUBCLASS COUNT XIV

                 FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

                                       Fla. Stat. § 501.201 et seq.

          596.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          597.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Florida, and/or on behalf of the Florida Subclass.

          598.    Plaintiffs and Florida Subclass members are “consumers” as defined by Fla. Stat.

§ 501.203.

          599.    Intel advertised, offered, or sold goods or services in Florida and engaged in trade or

commerce directly or indirectly affecting the people of Florida.

          600.    Intel engaged in unconscionable, unfair, and deceptive acts and practices in the

conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1).

          601.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          602.    Had Intel disclosed to Plaintiffs and Florida Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

PAGE 170 –                         CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 172 of 279




in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Florida Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

          603.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Florida Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          604.   Plaintiffs and Florida Subclass members seek all monetary and non-monetary relief

allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and

injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any other

relief that is just and proper.

                                  GEORGIA SUBCLASS COUNT XV

                 GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                      O.C.G.A. § 10-1-390 et seq.

          605.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.




PAGE 171 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20    Page 173 of 279




       606.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Georgia, and/or on behalf of the Georgia Subclass.

       607.    Intel, Plaintiffs, and Georgia Subclass members are “persons” within the meaning of

§ 10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”).

       608.    Intel received notice pursuant to O.C.G.A. § 10-1-399 concerning its wrongful

conduct as alleged herein by Plaintiffs and Georgia Subclass members. Sending pre-suit notice

pursuant to O.C.G.A. § 10-1-399, however, is an exercise in futility for Plaintiffs because Intel has

already been informed of the allegedly unfair and unlawful conduct as described herein as of the

date of the first-filed lawsuit and has yet to offer Georgia Subclass members remedy.

       609.    Intel engaged in deceptive trade practices in the conduct of its business, in violation

of O.C.G.A. § 10-1-372(a), including:

       610.    Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       611.    Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

therefore, putting profits over the safety of consumer data;

       612.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       613.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

PAGE 172 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 174 of 279




       614.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       615.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       616.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       617.    Intel intended to mislead Plaintiffs and Georgia Subclass members and induce them

to rely on its misrepresentations and omissions.

       618.    In the course of its business, Intel engaged in activities with a tendency or capacity

to deceive.

       619.    Intel acted intentionally, knowingly, and maliciously to violate Georgia’s Uniform

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Georgia Subclass

members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

       620.    Had Intel disclosed to Plaintiffs and Georgia Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

PAGE 173 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 175 of 279




take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Georgia Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

          621.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Georgia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          622.   Plaintiffs and Georgia Subclass members seek all relief allowed by law, including

injunctive relief, and reasonable attorneys’ fees and costs, under O.C.G.A. § 10-1-373.

                                 HAWAII SUBCLASS COUNT XI

             HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT

                                    Haw. Rev. Stat. § 480-1 et seq.

          623.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          624.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Hawaii, and/or on behalf of the Hawaii Subclass.

          625.   Plaintiffs and Hawaii Subclass members are “consumers” as defined by Haw. Rev.

Stat. § 480-1.

PAGE 174 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 176 of 279




       626.    Plaintiffs, Hawaii Subclass members, and Intel are “persons” as defined by Haw.

Rev. Stat. § 480-1.

       627.    Intel advertised, offered, or sold goods or services in Hawaii and engaged in trade or

commerce directly or indirectly affecting the people of Hawaii.

       628.    Intel engaged in unfair or deceptive acts or practices, misrepresentations, and the

concealment, suppression, and omission of material facts with respect to the sale and advertisement

of the goods and services purchased by Hawaii Subclass members in violation of Haw. Rev. Stat.

§ 480-2(a).

       629.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       630.    Intel intended to mislead Plaintiffs and Hawaii Subclass members and induce them

to rely on its misrepresentations and omissions.

       631.    The foregoing unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.

       632.    Intel acted intentionally, knowingly, and maliciously to violate Hawaii’s Unfair

Practices and Unfair Competition Act, and recklessly disregarded Plaintiffs’ and Hawaii Subclass

members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

       633.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Hawaii Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

PAGE 175 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20    Page 177 of 279




          634.   Plaintiffs and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, benefit of the bargain damages, treble damages,

injunctive relief, and reasonable attorneys’ fees and costs.

                                HAWAII SUBCLASS COUNT XII

                  HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT

                                  Haw. Rev. Stat. § 481A-3 et seq.

          635.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          636.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Hawaii, and/or on behalf of the Hawaii Subclass.

          637.   Plaintiffs and Hawaii Subclass members are “persons” as defined by Haw. Rev. Stat.

§ 481A-2.

          638.   Intel engaged in unfair and deceptive trade practices in the conduct of its business,

violating Haw. Rev. Stat. § 481A-3, including:

          639.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

          640.   Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

accordingly, putting profits over the safety of consumer data;

PAGE 176 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20    Page 178 of 279




       641.    Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       642.    Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       643.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       644.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       645.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       646.    The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Hawaii Subclass

members that they could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       647.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Hawaii Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

PAGE 177 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20    Page 179 of 279




          648.   Plaintiffs and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief that the

Court deems proper.

                                 IDAHO SUBCLASS COUNT XIII

                            IDAHO CONSUMER PROTECTION ACT

                                     Idaho Code § 48-601 et seq.

          649.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          650.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Idaho, and/or on behalf of the Idaho Subclass.

          651.   Intel is a “person” as defined by Idaho Code § 48-602(1).

          652.   Intel’s conduct as alleged herein pertained to “goods” and “services” as defined by

Idaho Code § 48-602(6) and (7).

          653.   Intel advertised, offered, or sold goods or services in Idaho and engaged in trade or

commerce directly or indirectly affecting the people of Idaho.

          654.   Intel engaged in unfair and deceptive acts or practices, and unconscionable acts and

practices, in the conduct of trade and commerce with respect to the sale and advertisement of goods

and services, in violation of Idaho Code §§ 48-603 and 48-603(C), including:

          655.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU



PAGE 178 –                       CLASS ACTION ALLEGATION COMPLAINT
         Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 180 of 279




performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

         656.   Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

accordingly, putting profits over the safety of consumer data;

         657.   Failing to take steps to secure the CPU architecture from cache side-channel attacks;

         658.   Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

         659.   Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

         660.   Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

         661.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

         662.   Intel intended to mislead Plaintiffs and Idaho Subclass members and induce them to

rely on its misrepresentations and omissions. Intel knew its representations and omissions were

false.



PAGE 179 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 181 of 279




          663.   Intel acted intentionally, knowingly, and maliciously to violate Idaho’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Idaho Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

          664.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Idaho Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          665.   Plaintiffs and Idaho Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, injunctive relief, costs, and attorneys’ fees.

                                ILLINOIS SUBCLASS COUNT XIV

    ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT

                                        815 ILCS § 505 et seq.

          666.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          667.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Illinois, and/or on behalf of the Illinois Subclass.

          668.   Intel is a “person” as defined by 815 ILCS §§ 505/1(c).

          669.   Plaintiffs and Illinois Subclass members are “consumers” as defined by 815 ILCS

§§ 505/1(e).



PAGE 180 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1       Filed 05/29/20     Page 182 of 279




        670.     Intel’s conduct as described herein was in the conduct of “trade” or “commerce” as

defined by 815 ILCS § 505/1(f). Intel’s conduct is described in full detail above.

        671.     Intel’s deceptive, unfair, and unlawful trade acts or practices, in violation of 815

ILCS § 505/2.

        672.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        673.     Intel intended to mislead Plaintiffs and Illinois Subclass members and induce them

to rely on its misrepresentations and omissions.

        674.     The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury that these consumers could not

reasonably avoid; this substantial injury outweighed any benefit to consumers or to competition.

        675.     Intel acted intentionally, knowingly, and maliciously to violate Illinois’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Illinois Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

        676.     As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Illinois Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issue.

        677.     Plaintiffs and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and reasonable

attorneys’ fees and costs.

PAGE 181 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 183 of 279




                                ILLINOIS SUBCLASS COUNT XV

                 ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                       815 ILCS § 510/2 et seq.

          678.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          679.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Illinois, and/or on behalf of the Illinois Subclass.

          680.   Intel is a “person” as defined by 815 ILCS §§ 510/1(5).

          681.   Intel engaged in deceptive trade practices in the conduct of its business, in violation

of 815 ILCS §§ 510/2(a), including:

          682.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

          683.   Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

accordingly, putting profits over the safety of consumer data;

          684.   Failing to take steps to secure the CPU architecture from cache side-channel attacks;

          685.   Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;



PAGE 182 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 184 of 279




       686.    Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       687.    Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       688.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       689.    The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Illinois Subclass

members that they could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       690.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Illinois Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       691.    Plaintiffs and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.



PAGE 183 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 185 of 279




                                INDIANA SUBCLASS COUNT XVI

                       INDIANA DECEPTIVE CONSUMER SALES ACT

                                    Ind. Code § 24-5-0.5-1 et seq.

          692.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          693.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Indiana, and/or on behalf of the Indiana Subclass.

          694.   Intel is a “person” as defined by Ind. Code § 24-5-0.5-2(a)(2).

          695.   Intel is a “supplier” as defined by § 24-5-0.5-2(a)(1), because it regularly engages in

or solicits “consumer transactions” within the meaning of § 24-5-0.5-2(a)(3)(A).

          696.   Intel engaged in unfair, abusive, and deceptive acts, omissions, and practices in

connection with consumer transactions, in violation of Ind. Code § 24-5-0.5-3(a).

          697.   Intel’s representations and omissions include both implicit and explicit

representations and were carried out as a scheme or artifice to defraud.

          698.   Intel’s acts and practices were “unfair” because they caused or were likely to cause

substantial injury to consumers, which was not reasonably avoidable by consumers themselves and

not outweighed by countervailing benefits to consumers or to competition.

          699.   The injury to consumers from Intel’s conduct was and is substantial because it was

non-trivial and non-speculative; and involved a monetary injury. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.



PAGE 184 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 186 of 279




       700.    Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making. By withholding important information from consumers about the performance

and security of its CPUs, and Defects within those processors, Intel created an asymmetry of

information between it and consumers that precluded consumers from taking action to avoid or

mitigate injury.

       701.    Intel’s business practices, in concealing material information or misrepresenting the

qualities, characteristics, and performance of its CPUs, had no countervailing benefit to consumers

or to competition.

       702.    Intel’s acts and practices were “abusive” for numerous reasons, including:

(a) because they materially interfered with consumers’ ability to understand a term or condition in

a consumer transaction, interfering with consumers’ decision-making; (b) because they took

unreasonable advantage of consumers’ lack of understanding about the material risks, costs, or

conditions of a consumer transaction; consumers lacked an understanding of the material risks and

costs of a variety of their transactions; (c) because they took unreasonable advantage of consumers’

inability to protect their own interests; consumers could not protect their interests due to the

asymmetry in information between them and Intel; (d) because Intel took unreasonable advantage

of consumers’ reasonable reliance that it was providing truthful and accurate information.

       703.    Intel also engaged in “deceptive” acts and practices in violation of Indiana Code

§ 24-5-0.5-3(a) and § 24-5-0.5-3(b), including: (a) misrepresenting that the subject of a consumer

transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits it

does not have which the supplier knows or should reasonably know it does not have;

(b) misrepresenting that the subject of a consumer transaction is of a particular standard, quality,

PAGE 185 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 187 of 279




grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is not;

and (c) misrepresenting that the subject of a consumer transaction will be supplied to the public in

greater quantity (here, greater speed) than the supplier intends or reasonably expects.

       704.    Intel intended to mislead Plaintiffs and Indiana Subclass members and induce them

to rely on its misrepresentations and omissions.

       705.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       706.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       707.    Had Intel disclosed to Plaintiffs and Indiana Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information, (iii) mitigations to address the Defects would result

in significant CPU performance degradation, and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

PAGE 186 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 188 of 279




that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Indiana Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        708.    Intel acted intentionally, knowingly, and maliciously to violate Indiana’s Deceptive

Consumer Sales Act, and recklessly disregarded Plaintiffs’ and Indiana Subclass members’ rights.

Intel’s knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were

not as it advertised.

        709.    Intel received notice pursuant to Ind. Code § 24-5-0.5-5 concerning its wrongful

conduct as alleged herein by Plaintiffs and Indiana Subclass members. Moreover, Intel has had

constructive notice of Plaintiffs’ demand for relief for the Indiana Subclass pursuant to Ind. Code

§ 24-5-0.5-5 since the filing of the first action among those that have now been centralized in this

multidistrict litigation, which contained substantially similar allegations. Therefore, sending pre-

suit notice pursuant to Ind. Code § 24-5-0.5-5 is an exercise in futility for Plaintiffs because Intel

has not cured its unfair, abusive, and deceptive acts and practices, or its violations of Indiana

Deceptive Consumer Sales Act were incurable.

        710.    Intel’s conduct includes incurable deceptive acts that Intel engaged in as part of a

scheme, artifice, or device with intent to defraud or mislead, under Ind. Code § 24-5-0.5-2(a)(8).

        711.    As a direct and proximate result of Intel’s uncured or incurable unfair, abusive, and

deceptive acts or practices, Plaintiffs and absent Indiana Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing the CPUs, and

increased time and expense in dealing with CPU performance and security issues.

PAGE 187 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 189 of 279




          712.   Intel’s violations present a continuing risk to Plaintiffs and absent Indiana Subclass

members as well as to the general public.

          713.   Plaintiffs and Indiana Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of actual damages or $500 for each non-willful violation; the

greater of treble damages or $1,000 for each willful violation; restitution; reasonable attorneys’ fees

and costs; injunctive relief; and punitive damages.

                                 IOWA SUBCLASS COUNT XVII

           IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT

                                          Iowa Code § 714H

          714.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          715.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Iowa, and/or on behalf of the Iowa Subclass.

          716.   Intel is a “person” as defined by Iowa Code § 714H.2(7).

          717.   Plaintiffs and Iowa Subclass members are “consumers” as defined by Iowa Code

§ 714H.2(3).

          718.   Intel’s conduct described herein related to the “sale” or “advertisement” of

“merchandise” as defined by Iowa Code §§ 714H.2(2), (6), & (8).

          719.   Intel engaged in unfair, deceptive, and unconscionable trade practices, in violation

of the Iowa Private Right of Action for Consumer Frauds Act, as described throughout and herein.

          720.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

PAGE 188 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 190 of 279




          721.    Intel intended to mislead Plaintiffs and Iowa Subclass members and induce them to

rely on its misrepresentations and omissions.

          722.    Intel acted intentionally, knowingly, and maliciously to violate Iowa’s Private Right

of Action for Consumer Frauds Act, and recklessly disregarded Plaintiffs’ and Iowa Subclass

members’ rights. Intel’s knowledge of the CPU performance and security issues put it on notice

that the CPUs were not as it advertised.

          723.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Iowa Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues

          724.    Plaintiffs has provided the requisite notice to the Iowa Attorney General, the office

of which approved the filing of this class action lawsuit pursuant to Iowa Code § 714H.7.

          725.    Plaintiffs and Iowa Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, damages, punitive damages, and reasonable attorneys’

fees and costs.

                                KANSAS SUBCLASS COUNT XVIII

                            KANSAS CONSUMER PROTECTION ACT

                                         K.S.A. § 50-623 et seq.

          726.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.




PAGE 189 –                         CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 191 of 279




          727.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Kansas, and/or on behalf of the Kansas Subclass.

          728.   K.S.A. § 50-623 et seq. is to be liberally construed to protect consumers from

suppliers who commit deceptive and unconscionable practices.

          729.   Plaintiffs and Kansas Subclass members are “consumers” as defined by K.S.A. § 50-

624(b).

          730.   The acts and practices described herein are “consumer transactions,” as defined by

K.S.A. § 50-624(c).

          731.   Intel is a “supplier” as defined by K.S.A. § 50-624(l).

          732.   Intel advertised, offered, or sold goods or services in Kansas and engaged in trade or

commerce directly or indirectly affecting the people of Kansas.

          733.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          734.   Intel intended to mislead Plaintiffs and Kansas Subclass members and induce them

to rely on its misrepresentations and omissions.

          735.   Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

PAGE 190 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 192 of 279




superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       736.    Had Intel disclosed to Plaintiffs and Kansas Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Kansas Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       737.    Intel also engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of K.S.A. § 50-627, including knowingly taking advantage of the

inability of Plaintiffs and the Kansas Subclass to reasonably protect their interests, due to their lack

of knowledge (see K.S.A. § 50-627(b)(1)); and requiring Plaintiffs and absent Kansas Subclass

members to enter into a consumer transaction on terms that Intel knew were substantially one-sided

in favor of Intel (see K.S.A. § 50-627(b)(5)).

       738.    Plaintiffs and absent Kansas Subclass members had unequal bargaining power with

respect to their purchase and/or use of Intel’s CPUs because of Intel’s omissions and

misrepresentations.



PAGE 191 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 193 of 279




          739.   The above unfair, deceptive, and unconscionable practices and acts by Intel were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs

and absent Kansas Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

          740.   Intel acted intentionally, knowingly, and maliciously to violate Kansas’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Kansas Subclass members’ rights. Intel’s

knowledge of the CPUs’ security and performance issue put it on notice that the CPUs were not as

it advertised.

          741.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Kansas Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          742.   Plaintiffs and Kansas Subclass members seek all monetary and non-monetary relief

allowed by law, including civil penalties or actual damages (whichever is greater), under K.S.A.

§§ 50-634 and 50-636; injunctive relief; and reasonable attorneys’ fees and costs.

                              LOUISIANA SUBCLASS COUNT XIX

  LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW

                                 La. Rev. Stat. Ann. § 51:1401 et seq.

          743.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.




PAGE 192 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1      Filed 05/29/20      Page 194 of 279




       744.      Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Louisiana, and/or on behalf of the Louisiana Subclass.

       745.      Intel, Plaintiffs, and Louisiana Subclass members are “persons” within the meaning

of the La. Rev. Stat. Ann. § 51:1402(8).

       746.      Plaintiffs and Louisiana Subclass members are “consumers” within the meaning of

La. Rev. Stat. Ann. § 51:1402(1).

       747.      Intel engaged in “trade” or “commerce” within the meaning of La. Rev. Stat. Ann.

§ 51:1402(10).

       748.      The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana

CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or

commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established public

policy, while deceptive acts are practices that amount to fraud, deceit, or misrepresentation.

       749.      Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       750.      Intel intended to mislead Plaintiffs and Louisiana Subclass members and induce them

to rely on its misrepresentations and omissions.

       751.      Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

PAGE 193 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 195 of 279




both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       752.    Intel’s unfair and deceptive acts and practices were immoral, unethical, oppressive,

and unscrupulous. These acts caused substantial injury to Plaintiffs and absent Louisiana Subclass

members that they could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       753.    Intel acted intentionally, knowingly, and maliciously to violate Louisiana’s Unfair

Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs’ and Louisiana

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it

on notice that the CPUs were not as it advertised.

       754.    Had Intel disclosed to Plaintiffs and Louisiana Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Louisiana Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.



PAGE 194 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 196 of 279




          755.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money

or property, and monetary and non-monetary damages, including from not receiving the benefit of

their bargain in purchasing the CPUs, and increased time and expense in dealing with performance

and security issues.

          756.   Plaintiffs and Louisiana Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages; treble damages for Intel’s knowing violations of

the Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is just and proper.

                                  MAINE SUBCLASS COUNT XX

                           MAINE UNFAIR TRADE PRACTICES ACT

                                 5 Me. Rev. Stat. §§ 205, 213, et seq.

          757.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          758.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Maine, and/or on behalf of the and/or the Maine Subclass.

          759.   Intel is a “person” as defined by 5 Me. Stat. § 206(2).

          760.   Intel’s conduct as alleged herein related was in the course of “trade and commerce”

as defined by 5 Me. Stat. § 206(3).

          761.   Plaintiffs and Maine Subclass members purchased goods and/or services for

personal, family, and/or household purposes.

          762.   A demand for relief in the form substantially similar to that required by 5 Me. Rev.

Stat. § 213(1-A) was already sent at the commencement of this lawsuit but Intel has not made a

PAGE 195 –                        CLASS ACTION ALLEGATION COMPLAINT
            Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 197 of 279




written tender of settlement or offer of judgment. Intel received supplemental notice pursuant to

5 Me. Rev. Stat. § 213(1-A) concerning its wrongful conduct as alleged herein by Plaintiffs and

Maine Subclass members, but this and any subsequent demand was and would be an exercise in

futility.

            763.   Intel engaged in unfair and deceptive trade acts and practices in the conduct of trade

or commerce, in violation of 5 Me. Rev. Stat. §207.

            764.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

            765.   Had Intel disclosed to Plaintiffs and Maine Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Maine Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

            766.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Maine Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

PAGE 196 –                          CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 198 of 279




          767.   Plaintiffs and the Maine Subclass members seek all monetary and non-monetary

relief allowed by law, including damages or restitution, injunctive and other equitable relief, and

attorneys’ fees and costs.

                                 MAINE SUBCLASS COUNT XXI

                  MAINE UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                   10 Me. Rev. Stat. § 1212 et seq.

          768.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          769.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Maine, and/or on behalf of the and/or the Maine Subclass.

          770.   Intel is a “person” as defined by 10 Me. Rev. Stat. § 1211(5).

          771.   Intel advertised, offered, or sold goods or services in Maine and engaged in trade or

commerce directly or indirectly affecting the people of Maine.

          772.   Intel engaged in deceptive trade practices in the conduct of its business, in violation

of 10 Me. Rev. Stat. § 1212, including: representing that goods or services have characteristics that

they do not have; representing that goods or services are of a particular standard, quality, or grade

if they are of another; advertising goods or services with intent not to sell them as advertised; and

engaging in other conduct that creates a likelihood of confusion or misunderstanding.

          773.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          774.   Intel intended to mislead Plaintiffs and Maine Subclass members and induce them to

rely on its misrepresentations and omissions.

PAGE 197 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI           Document 1       Filed 05/29/20     Page 199 of 279




       775.       Had Intel disclosed to Plaintiffs and Maine Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Maine Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       776.       As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Maine Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       777.       Maine Subclass members are likely to be damaged by Intel’s ongoing deceptive trade

practices.

       778.       Plaintiffs and Maine Subclass members seek all monetary and non-monetary relief

allowed by law, including damages or restitution, injunctive or other equitable relief, and attorneys’

fees and costs.




PAGE 198 –                         CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 200 of 279




                             MARYLAND SUBCLASS COUNT XXII

                        MARYLAND CONSUMER PROTECTION ACT

                                  Md. Comm. Code § 13-301 et seq.

          779.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          780.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Maryland, and/or on behalf of the Maryland Subclass.

          781.   Intel is a person as defined by Md. Comm. Code § 13-101(h).

          782.   Intel’s conduct as alleged herein related to “sales,” “offers for sale,” or “bailment”

as defined by Md. Comm. Code §§ 13-101(i) and 13-303.

          783.   Maryland Subclass members are “consumers” as defined by Md. Comm. Code § 13-

101(c).

          784.   Intel advertises, offers, or sell “consumer goods” or “consumer services” as defined

by Md. Comm. Code § 13-101(d).

          785.   Intel advertised, offered, or sold goods or services in Maryland and engaged in trade

or commerce directly or indirectly affecting the people of Maryland.

          786.   Intel engaged in unfair and deceptive trade practices, in violation of Md. Comm.

Code § 13-301, including: (a) false or misleading oral or written representations that have the

capacity, tendency, or effect of deceiving or misleading consumers; (b) representing that consumer

goods or services have a characteristic that they do not have; (c) representing that consumer goods

or services are of a particular standard, quality, or grade that they are not; (d) failing to state a

material fact where the failure deceives or tends to deceive; (e) advertising or offering consumer

PAGE 199 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1      Filed 05/29/20     Page 201 of 279




goods or services without intent to sell, lease, or rent them as advertised or offered; (f) deception,

fraud, false pretense, false premise, misrepresentation, or knowing concealment, suppression, or

omission of any material fact with the intent that a consumer rely on the same in connection with

the promotion or sale of consumer goods or services or the subsequent performance with respect to

an agreement, sale lease or rental.

       787.    Intel engaged in these unfair and deceptive trade practices in connection with

offering for sale or selling consumer goods or services or with respect to the extension of consumer

credit, in violation of Md. Comm. Code § 13-303.

       788.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       789.    Intel intended to mislead Plaintiffs and Maryland Subclass members and induce them

to rely on its misrepresentations and omissions.

       790.    Had Intel disclosed to Plaintiffs and Maryland Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Maryland Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.



PAGE 200 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 202 of 279




          791.   Intel acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Maryland Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

          792.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Maryland Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          793.   Plaintiffs and Maryland Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, disgorgement, injunctive relief, and attorneys’ fees and

costs.

                                  MICHIGAN SUBCLASS COUNT XXIII

                             MICHIGAN CONSUMER PROTECTION ACT

                                  Mich. Comp. Laws Ann. § 445.903 et seq.

          794.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          795.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Michigan, and/or on behalf of the Michigan Subclass.

          796.   Intel, Plaintiffs, and absent Michigan Subclass members are “persons” as defined by

Mich. Comp. Laws Ann. § 445.903(d).



PAGE 201 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 203 of 279




       797.    Intel advertised, offered, or sold goods or services in Michigan and engaged in trade

or commerce directly or indirectly affecting the people of Michigan, as defined by Mich. Comp.

Laws Ann. § 445.903(g).

       798.    Intel engaged in unfair, unconscionable, and deceptive practices in the conduct of

trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

(a) representing that its goods and services have characteristics, uses, and benefits that they do not

have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c); (b) representing that its goods and

services are of a particular standard or quality if they are of another, in violation of Mich. Comp.

Laws Ann. § 445.903(1)(e); (c) making a representation or statement of fact material to the

transaction such that a person reasonably believes the represented or suggested state of affairs to be

other than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and (d) failing to

reveal facts that are material to the transaction in light of representations of fact made in a positive

matter, in violation of Mich. Comp. Laws Ann. § 445.903(1)(cc).

       799.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       800.    Intel intended to mislead Plaintiffs and Michigan Subclass members and induce them

to rely on its misrepresentations and omissions.

       801.    Intel acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiffs and Michigan Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

       802.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Michigan Subclass members have suffered and will continue to suffer injury, ascertainable

PAGE 202 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20    Page 204 of 279




losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          803.   Plaintiffs and Michigan Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $250 each, injunctive relief, and

any other relief that is just and proper.

                            MINNESOTA SUBCLASS COUNT XXIV

                            MINNESOTA CONSUMER FRAUD ACT

                    Minn. Stat. § 325F.68, et seq. and Minn. Stat. § 8.31 et seq.

          804.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          805.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Minnesota, and/or on behalf of the Minnesota Subclass.

          806.   Intel, Plaintiffs, and the absent members of the Minnesota Subclass are a “person” as

defined by Minn. Stat. § 325F.68(3).

          807.   Intel goods, services, commodities, and intangibles (specifically, Intel CPUs) are

“merchandise” as defined by Minn. Stat. § 325F.68(2).

          808.   Intel engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

          809.   Intel engaged in fraud, false pretense, false promise, misrepresentation, misleading

statements, and deceptive practices in connection with the sale of merchandise, in violation of Minn.

Stat. § 325F.69(1), as described herein.



PAGE 203 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 205 of 279




       810.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       811.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       812.    Intel intended to mislead Plaintiffs and Minnesota Subclass members and induce

them to rely on its misrepresentations and omissions.

       813.    Intel’s fraudulent, misleading, and deceptive practices affected the public interest,

including millions of Minnesotans who purchased and/or used Intel CPUs.

       814.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.




PAGE 204 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20    Page 206 of 279




          815.    Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, injunctive or other equitable relief, and attorneys’ fees,

disbursements, and costs.

                              MINNESOTA SUBCLASS COUNT XXV

                 MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                     Minn. Stat. § 325D.43 et seq.

          816.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          817.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Minnesota, and/or on behalf of the Minnesota Subclass.

          818.    By engaging in deceptive trade practices in the course of its business and vocation,

directly or indirectly affecting the people of Minnesota, Intel violated Minn. Stat. § 325D.44,

including the following provisions: representing that its goods and services had characteristics, uses,

and benefits that they did not have, in violation of Minn. Stat. § 325D.44(1)(5); representing that

goods and services are of a particular standard or quality when they are of another, in violation of

Minn. Stat. § 325D.44(1)(7); advertising goods and services with intent not to sell them as

advertised, in violation of Minn. Stat. § 325D.44(1)(9); and engaging in other conduct that similarly

creates a likelihood of confusion or misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

          819.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          820.    Intel intended to mislead Plaintiffs and Minnesota Subclass members and induce

them to rely on its misrepresentations and omissions.

PAGE 205 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 207 of 279




       821.    Had Intel disclosed to Plaintiffs and Minnesota Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Minnesota Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       822.    Intel acted intentionally, knowingly, and maliciously to violate Minnesota’s Uniform

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Minnesota Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       823.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       824.    Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief and attorneys’ fees and costs.




PAGE 206 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20       Page 208 of 279




                            MISSISSIPPI SUBCLASS COUNT XXVII

                        MISSISSIPPI CONSUMER PROTECTION ACT

                                     Miss. Code § 75-24-1 et seq.

          825.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          826.   The non-entity Plaintiffs bring this count on behalf of themselves and all members

of the Class that purchased or leased one or more Intel CPUs or one or more devices containing an

Intel CPU in Mississippi, and/or on behalf of the Mississippi Subclass.

          827.   Intel is a “person,” as defined by Miss. Code § 75-24-3.

          828.   Intel advertised, offered, or sold goods or services in Mississippi and engaged in

trade or commerce directly or indirectly affecting the people of Mississippi, as defined by Miss.

Code § 75-24-3.

          829.   Prior to filing suit, Plaintiffs made reasonable attempts to resolve their claims via

informal dispute resolution processes; however, such processes were unsuccessful.

          830.   The above-described conduct violated Miss. Code Ann. § 75-24-5(2), including:

representing that goods or services have sponsorship, approval, characteristics, ingredients, uses,

benefits, or quantities that they do not have; representing that goods or services are of a particular

standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

and advertising goods or services with intent not to sell them as advertised.

          831.   Intel intended to mislead Plaintiffs and Mississippi Subclass members and induce

them to rely on its misrepresentations and omissions.

          832.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

PAGE 207 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 209 of 279




       833.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       834.    Had Intel disclosed to Plaintiffs and Mississippi Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Mississippi Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       835.    Intel acted intentionally, knowingly, and maliciously to violate Mississippi’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Mississippi Subclass members’



PAGE 208 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 210 of 279




rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

          836.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Mississippi Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          837.   Intel’s violations present a continuing risk to Plaintiffs and Mississippi Subclass

members as well as to the general public because, among other things, its omissions and

misrepresentations have not been corrected.

          838.   Plaintiffs and Mississippi Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution and other relief under Miss. Code § 75-

24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.

                             MISSOURI SUBCLASS COUNT XXVIII

                         MISSOURI MERCHANDISE PRACTICES ACT

                                   Mo. Rev. Stat. § 407.010 et seq.

          839.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          840.   Plaintiffs bring this count on behalf of themselves and all members of theClass that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Missouri, and/or on behalf of the Missouri Subclass.

          841.   Intel is a “person” as defined by Mo. Rev. Stat. § 407.010(5).



PAGE 209 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 211 of 279




       842.    Intel advertised, offered, or sold goods or services in Missouri and engaged in trade

or commerce directly or indirectly affecting the people of Missouri, as defined by Mo. Rev. Stat.

§ 407.010(4), (6) and (7).

       843.    Plaintiffs and Missouri Subclass members purchased or leased goods or services

primarily for personal, family, or household purposes.

       844.    Intel engaged in unlawful, unfair, and deceptive acts and practices, in connection

with the sale or advertisement of merchandise in trade or commerce, in violation of Mo. Rev. Stat.

§ 407.020(1), as described herein.

       845.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       846.    Intel representations and omissions were material because they were likely to deceive

reasonable consumers.

       847.    Intel intended to mislead Plaintiffs and Missouri Subclass members and induce them

to rely on its misrepresentations and omissions.



PAGE 210 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 212 of 279




          848.   Intel acted intentionally, knowingly, and maliciously to violate Missouri’s

Merchandise Practices Act, and recklessly disregarded Plaintiffs’ and Missouri Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

          849.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Missouri Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          850.   Plaintiffs and Missouri Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, punitive damages, attorneys’ fees and costs, injunctive

relief, and any other appropriate relief.

                              MONTANA SUBCLASS COUNT XXIX

   MONTANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT

                                      M.C.A. § 30-14-101 et seq.

          851.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          852.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Montana, and/or on behalf of the Montana Subclass.

          853.   Intel is a “person” as defined by MCA § 30-14-102(6).

          854.   Plaintiffs and Montana Subclass members are “consumers” as defined by M.C.A.

§ 30-14-102(1).

PAGE 211 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 213 of 279




          855.   Intel advertised, offered, or sold goods or services in Montana and engaged in trade

or commerce directly or indirectly affecting the people of Montana, as defined by M.C.A. § 30-14-

102(8).

          856.   Intel engaged in unfair and deceptive acts and practices in the conduct of trade or

commerce, in violation M.C.A. § 30-14-103, as described herein.

          857.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          858.   Had Intel disclosed to Plaintiffs and Montana Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Montana Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions,

the truth of which they could not have discovered.

          859.   Intel’s acts described above are unfair and Plaintiffs and Montana Subclass members

have lost money as a result of these practices. Intel’s acts are immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers. Indeed, Intel lulled consumers into thinking

its CPUs were secure and fast, but the flaws in the CPUs allowed for significant security issues,

which Intel knew, should have known about, or was reckless in not knowing about when it sold the

CPUs. Intel knew, should have known, or was reckless in not knowing that it was exposing Plaintiffs

PAGE 212 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1        Filed 05/29/20      Page 214 of 279




and absent Montana Subclass members to significant security problems with their most sensitive

data and yet failed to inform consumers about those significant security issues. Thereafter, Intel put

the onus on consumers to fix the defects by requiring the installation of patches which affected the

core functionality of the CPUs.

          860.   Intel acted intentionally, knowingly, and maliciously to violate Montana’s Unfair

Trade Practices and Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Montana

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it

on notice that the CPUs were not as it advertised.

          861.   As a direct and proximate result of Intel’s unfair methods of competition and unfair

and deceptive acts and practices in the conduct of trade or commerce, Plaintiffs and absent Montana

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money

or property, and monetary and non-monetary damages, including from not receiving the benefit of

their bargain in purchasing the CPUs, and increased time and expense in dealing with performance

and security issues.

          862.   Plaintiffs and Montana Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages or (b) statutory damages of $500 each,

treble damages, restitution, attorneys’ fees and costs, injunctive relief, and other relief that the Court

deems appropriate.

                             NEBRASKA SUBCLASS COUNT XXX

                         NEBRASKA CONSUMER PROTECTION ACT

                                  Neb. Rev. Stat. § 59-1601 et seq.

          863.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

PAGE 213 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 215 of 279




        864.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Nebraska, and/or on behalf of the Nebraska Subclass.

        865.   Intel and absent Nebraska Subclass members are each a “person” as defined by Neb.

Rev. Stat. § 59-1601(1).

        866.   Intel advertised, offered, or sold goods or services in Nebraska and engaged in trade

or commerce directly or indirectly affecting the people of Nebraska, as defined by Neb. Rev. Stat.

§ 59-1601.

        867.   Intel engaged in unfair and deceptive acts and practices in conducting trade and

commerce, in violation of Neb. Rev. Stat. § 59-1602, as described herein.

        868.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        869.   As a direct and proximate result of Intel’s unfair and deceptive acts and practices,

Plaintiffs and absent Nebraska Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

        870.   Intel’s unfair and deceptive acts and practices complained of herein affected the

public interest, including the large percentage of Nebraskans who have purchased and/or used Intel

CPUs.

        871.   Plaintiffs and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, the greater of either (1) actual damages or (2)

$1,000 each, civil penalties, and reasonable attorneys’ fees and costs.

PAGE 214 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 216 of 279




                              NEBRASKA SUBCLASS COUNT XXXI

                 NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT

                                    Neb. Rev. Stat. § 87-301 et seq.

          872.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          873.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Nebraska, and/or on behalf of the Nebraska Subclass.

          874.    Intel and Nebraska Subclass members are each a “person” as defined by Neb. Rev.

Stat. § 87-301(19).

          875.    Intel advertised, offered, or sold goods or services in Nebraska and engaged in trade

or commerce directly or indirectly affecting the people of Nebraska.

          876.    Intel engaged in deceptive trade practices in the course of its business, in violation

of Neb. Rev. Stat. §§ 87-302(a)(5), (8), and (10), including by: representing that goods and services

have characteristics, uses, benefits, or qualities that they do not have; representing that goods and

services are of a particular standard, quality, or grade if they are of another; and advertising its goods

and services with intent not to sell them as advertised and in a manner calculated or tending to

mislead or deceive.

          877.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          878.    Intel intended to mislead Plaintiffs and Nebraska Subclass members and induce them

to rely on its misrepresentations and omissions.



PAGE 215 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 217 of 279




       879.    Had Intel disclosed to Plaintiffs and Nebraska Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Nebraska Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       880.    Intel acted intentionally, knowingly, and maliciously to violate Nebraska’s Uniform

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Nebraska Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       881.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Nebraska Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       882.    Intel’s deceptive trade practices complained of herein affected consumers at large,

including the large percentage of Nebraskans who purchased and/or used Intel CPUs.




PAGE 216 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20      Page 218 of 279




          883.   Plaintiffs and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, civil penalties, and

attorneys’ fees and costs.

                               NEVADA SUBCLASS COUNT XXXII

                       NEVADA DECEPTIVE TRADE PRACTICES ACT

                               Nev. Rev. Stat. Ann. § 598.0903 et seq.

          884.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          885.   Plaintiffs bring this count on behalf of themselves and all members of theClass that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Nevada, and/or on behalf of the Nevada Subclass.

          886.   Intel advertised, offered, or sold goods or services in Nevada and engaged in trade

or commerce directly or indirectly affecting the people of Nevada.

          887.   Intel engaged in deceptive trade practices in the course of its business or occupation,

in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923, including: knowingly making a false

representation as to the characteristics, uses, and benefits of goods or services for sale in violation

of Nev. Rev. Stat. § 598.0915(5); representing that goods or services for sale are of a particular

standard, quality, or grade when Intel knew or should have known that they are of another standard,

quality, or grade, in violation of Nev. Rev. Stat. § 598.0915(7); advertising goods or services with

intent not to sell them as advertised, in violation of Nev. Rev. Stat § 598.0915(9); failing to disclose

a material fact in connection with the sale of goods or services ,in violation of Nev. Rev. Stat.

§ 598.0923(A)(2); and violating state and federal statutes or regulations relating to the sale of goods

or services, in violation of Nev. Rev. Stat. § 598.0923(A)(3).

PAGE 217 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 219 of 279




        888.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        889.    Had Intel disclosed to Plaintiffs and Nevada Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Nevada Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        890.    Intel acted intentionally, knowingly, and maliciously to violate Nevada’s Deceptive

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Nevada Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        891.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Nevada Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        892.    Plaintiffs and Nevada Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, and attorneys’ fees, and costs.

PAGE 218 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 220 of 279




                        NEW HAMPSHIRE SUBCLASS COUNT XXXIII

                     NEW HAMPSHIRE CONSUMER PROTECTION ACT

                                      N.H.R.S.A. § 358-A et seq.

          893.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          894.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

Hampshire, and/or on behalf of the New Hampshire Subclass.

          895.   Intel is a “person” under N.H.R.S.A. §§ 358-A:1(I) and 358-A:2.

          896.   Intel advertised, offered, or sold goods or services in New Hampshire and engaged

in trade or commerce directly or indirectly affecting the people of New Hampshire, as defined by

N.H.R.S.A. § 358-A:1(II).

          897.   Intel engaged in unfair and deceptive acts or practices in the ordinary conduct of its

trade or business, in violation of N.H.R.S.A. § 358-A:2, including: representing that its goods or

services have characteristics, uses, or benefits that they do not have, in violation of N.H.R.S.A.

§ 358-A:2(V); representing that its goods or services are of a particular standard or quality if they

are of another, in violation of N.H.R.S.A. § 358-A:2(VII); and advertising its goods or services with

intent not to sell them as advertised, in violation of N.H.R.S.A. § 358-A:2(IX).

          898.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          899.   Intel acted intentionally, knowingly, and maliciously to violate New Hampshire’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and New Hampshire Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

PAGE 219 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 221 of 279




that the CPUs were not as it advertised. Intel’s acts and practices went beyond the realm of strictly

private transactions.

          900.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New Hampshire Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

          901.   Plaintiffs and New Hampshire Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, punitive damages, equitable relief

(including injunctive relief), restitution, civil penalties, and attorneys’ fees and costs.

                           NEW JERSEY SUBCLASS COUNT XXXIV

                            NEW JERSEY CONSUMER FRAUD ACT,

                                    N.J. Stat. Ann. § 56:8-1 et seq.

          902.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          903.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

Jersey, and/or on behalf of the New Jersey Subclass.

          904.   Intel is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

          905.   Intel sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

          906.   The New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1 et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

PAGE 220 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 222 of 279




fact with the intent that others rely on the concealment, omission, or fact, in connection with the sale

or advertisement of any merchandise.

          907.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          908.   Intel intended to mislead Plaintiffs and New Jersey Subclass members and induce

them to rely on its misrepresentations and omissions.

          909.   Intel acted intentionally, knowingly, and maliciously to violate New Jersey’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs’ and New Jersey Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

          910.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New Jersey Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          911.   Plaintiffs and New Jersey Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.

                           NEW MEXICO SUBCLASS COUNT XXXV

                           NEW MEXICO UNFAIR PRACTICES ACT

                                   N.M. Stat. Ann. § 57-12-2 et seq.

          912.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

PAGE 221 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 223 of 279




       913.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

Mexico, and/or on behalf of the New Mexico Subclass.

       914.    Intel is a “person” within the meaning of N.M. Stat. Ann. § 57-12-2.

       915.    Intel was engaged in “trade” and “commerce” within the meaning of N.M. Stat. Ann.

§ 57-12-2(C) when engaging in the conduct alleged.

       916.    The New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-2 et seq., prohibits

both unfair or deceptive trade practices and unconscionable trade practices in the conduct of any

trade or commerce.

       917.    Intel engaged in unconscionable, unfair, and deceptive acts and practices in

connection with the sale of goods or services in the regular course of its trade or commerce,

including the following: knowingly representing that its goods and services have characteristics,

benefits, or qualities that they do not have, in violation of N.M. Stat. Ann. § 57-12-2(D)(5);

knowingly representing that its goods and services are of a particular standard or quality when they

are of another, in violation of N.M. Stat. Ann. § 57-12-2(D)(7); knowingly using exaggeration,

innuendo, or ambiguity as to a material fact or failing to state a material fact where doing so deceives

or tends to deceive, in violation of N.M. Stat. Ann. § 57-12-2(D)(14); taking advantage of the lack

of knowledge, experience, or capacity of its consumers to a grossly unfair degree to Plaintiffs’ and

the New Mexico Subclass’s detriment, in violation of N.M. Stat. Ann. § 57-2-12(E)(1); and

performing these acts and practices in a way that results in a gross disparity between the value

received by Plaintiffs and the New Mexico Subclass and the price paid, to their detriment, in

violation of N.M. Stat. § 57-2-12(E)(2).



PAGE 222 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 224 of 279




          918.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          919.   Intel intended to mislead Plaintiffs and New Mexico Subclass members and induce

them to rely on its misrepresentations and omissions.

          920.   Intel acted intentionally, knowingly, and maliciously to violate New Mexico’s Unfair

Practices Act, and recklessly disregarded Plaintiffs’ and New Mexico Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

          921.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New Mexico Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

          922.   Plaintiffs and New Mexico Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages or statutory damages of $100

(whichever is greater), treble damages or statutory damages of $300 each (whichever is greater),

and reasonable attorneys’ fees and costs.

                            NEW YORK SUBCLASS COUNT XXXVI

                            NEW YORK GENERAL BUSINESS LAW

                                   N.Y. Gen. Bus. Law § 349 et seq.

          923.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.



PAGE 223 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 225 of 279




        924.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

York, and/or on behalf of the New York Subclass.

        925.    Intel engaged in deceptive acts or practices in the conduct of its business, trade, and

commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, as described herein.

        926.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        927.    Intel acted intentionally, knowingly, and maliciously to violate New York’s General

Business Law, and recklessly disregarded Plaintiffs’ and New York Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        928.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New York Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        929.    Intel’s deceptive and unlawful acts and practices complained of herein affected the

public interest and consumers at large, including the millions of New Yorkers who purchased and/or

used Intel CPUs.

        930.    The above deceptive and unlawful practices and acts by Intel caused substantial

injury to Plaintiffs and absent New York Subclass members that they could not reasonably avoid.




PAGE 224 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 226 of 279




          931.   Plaintiffs and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 each (whichever is

greater), treble damages, injunctive relief, and attorney’s fees and costs.

                       NORTH CAROLINA SUBCLASS COUNT XXXVII

                   NORTH CAROLINA UNFAIR TRADE PRACTICES ACT

                                N.C. Gen. Stat. Ann. § 75-1.1 et seq.

          932.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          933.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

North Carolina, and/or on behalf of the North Carolina Subclass.

          934.   Intel advertised, offered, or sold goods or services in North Carolina and engaged in

trade or commerce directly or indirectly affecting the people of North Carolina, as defined by N.C.

Gen. Stat. Ann. § 75-1.1(b).

          935.   Intel engaged in unfair and deceptive acts and practices in or affecting commerce, in

violation of N.C. Gen. Stat. Ann. § 75-1.1, as described herein.

          936.   Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          937.   Intel intended to mislead Plaintiffs and North Carolina Subclass members and induce

them to rely on its misrepresentations and omissions.

          938.   Had Intel disclosed to Plaintiffs and North Carolina Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

PAGE 225 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 227 of 279




in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

North Carolina members acted reasonably in relying on Intel’s misrepresentations and omissions,

the truth of which they could not have discovered.

       939.    Intel acted intentionally, knowingly, and maliciously to violate North Carolina’s

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs’ and North Carolina Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       940.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

North Carolina Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       941.    Intel’s conduct as alleged herein was continuous, such that after the first violations

of the provisions pled herein, each week that the violations continued constitute separate offenses

pursuant to N.C. Gen. Stat. Ann. § 75-8.

       942.    Plaintiffs and North Carolina Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, and attorneys’ fees and costs.




PAGE 226 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 228 of 279




                         NORTH DAKOTA SUBCLASS COUNT XXXVIII

                 NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING ACT

                                  N.D. Cent. Code § 51-15-01 et seq.

          943.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          944.    Plaintiffs bring this count on behalf of themselves and all members of thel Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

North Dakota, and/or on behalf of the North Dakota Subclass.

          945.    Intel, Plaintiffs, and each member of the North Dakota Subclass is a “person,” as

defined by N.D. Cent. Code § 51-15-01(4).

          946.    Intel sells and advertises “merchandise,” as defined by N.D. Cent. Code § 51-15-

01(3) and (5).

          947.    Intel advertised, offered, or sold goods or services in North Dakota and engaged in

trade or commerce directly or indirectly affecting the people of North Dakota.

          948.    Intel engaged in deceptive, false, fraudulent, misrepresentative, unconscionable, and

substantially injurious acts and practices in connection with the sale and advertisement of

merchandise, in violation of N.D. Cent. Code § 51-15-01, as described herein.

          949.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          950.    Intel’s above-described acts and practices caused substantial injury to Plaintiffs and

North Dakota Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.



PAGE 227 –                         CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 229 of 279




          951.   Intel intended to mislead Plaintiffs and North Dakota Subclass members and induce

them to rely on its misrepresentations and omissions.

          952.   Intel acted intentionally, knowingly, and maliciously to violate North Dakota’s

Unlawful Sales or Advertising Law, and recklessly disregarded Plaintiffs’ and North Dakota

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it

on notice that the CPUs were not as it advertised.

          953.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent North Dakota Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

          954.   Plaintiffs and North Dakota Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, damages, restitution, treble damages, civil

penalties, and attorneys’ fees, costs, and disbursements.

                                OHIO SUBCLASS COUNT XXXIX

                          OHIO CONSUMER SALES PRACTICES ACT

                                   Ohio Rev. Code § 1345.01 et seq.

          955.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          956.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Ohio, and/or on behalf of the Ohio Subclass.



PAGE 228 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 230 of 279




       957.    Plaintiffs and absent Ohio Subclass members are “persons,” as defined by Ohio Rev.

Code § 1345.01(B).

       958.    Intel was a “supplier” engaged in “consumer transactions,” as defined by Ohio Rev.

Code §§ 1345.01(A) & (C).

       959.    Intel advertised, offered, or sold goods or services in Ohio and engaged in trade or

commerce directly or indirectly affecting the people of Ohio.

       960.    Intel engaged in unfair and deceptive acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code §§ 1345.02, including: representing that its

goods, services, and intangibles had performance characteristics, uses, and benefits that it did not

have, in violation of Ohio Rev. Code § 1345.02(B)(1); and representing that its goods, services, and

intangibles were of a particular standard or quality when they were not, in violation of Ohio Rev.

Code § 1345(B)(2).

       961.    Intel engaged in unconscionable acts and practices in connection with a consumer

transaction, in violation of Ohio Rev. Code Ann. § 1345.03, including: knowingly taking advantage

of the inability of Plaintiffs and the absent members of the Ohio Subclass to reasonably protect their

interest because of their ignorance of the issues discussed herein (Ohio Rev. Code Ann. §

1345.03(B)(1)); and requiring Plaintiffs and the absent members of the Ohio Subclass to enter into

a consumer transaction on terms that Intel knew were substantially one-sided in its favor (Ohio Rev.

Code Ann. § 1345.03(B)(5)).

       962.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       963.    Intel intended to mislead Plaintiffs and Ohio Subclass members and induce them to

rely on its misrepresentations and omissions.

PAGE 229 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 231 of 279




          964.   Intel acted intentionally, knowingly, and maliciously to violate Ohio’s Consumer

Sales Practices Act, and recklessly disregarded Plaintiffs’ and Ohio Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

          965.   Intel’s unfair, deceptive, and unconscionable acts and practices complained of herein

affected the public interest, including the millions of Ohioans who purchased and/or used Intel

CPUs.

          966.   As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          967.   Plaintiffs and the Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including declaratory and injunctive relief, the greater of actual and treble damages

or statutory damages, attorneys’ fees and costs, and any other appropriate relief.

                                   OHIO SUBCLASS COUNT XL

                         OHIO DECEPTIVE TRADE PRACTICES ACT

                                   Ohio Rev. Code § 4165.01 et seq.

          968.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          969.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Ohio, and/or on behalf of the Ohio Subclass.

PAGE 230 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 232 of 279




        970.    Intel, Plaintiffs, and absent Ohio Subclass members are each a “person,” as defined

by Ohio Rev. Code § 4165.01(D).

        971.    Intel advertised, offered, or sold goods or services in Ohio and engaged in trade or

commerce directly or indirectly affecting the people of Ohio.

        972.    Intel engaged in deceptive trade practices in the course of its business and vocation,

in violation of Ohio Rev. Code § 4165.02, including: representing that its goods and services have

characteristics, uses, benefits, or qualities that they do not have, in violation of Ohio Rev. Code

§ 4165.02(A)(7); representing that its goods and services are of a particular standard or quality when

they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9); and advertising its goods and

services with intent not to sell them as advertise, in violation of Ohio Rev. Code § 4165.02(A)(11).

        973.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        974.    Intel intended to mislead Plaintiffs and Ohio Subclass members and induce them to

rely on its misrepresentations and omissions.

        975.    Intel acted intentionally, knowingly, and maliciously to violate Ohio’s Deceptive

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Ohio Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        976.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

PAGE 231 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 233 of 279




          977.   Plaintiffs and Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other relief that

is just and proper.

                              OKLAHOMA SUBCLASS COUNT XLI

                        OKLAHOMA CONSUMER PROTECTION ACT

                                    Okla. Stat. Tit. 15, § 751 et seq.

          978.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          979.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Oklahoma, and/or on behalf of the Oklahoma Subclass.

          980.   Intel is a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

          981.   Intel’s advertisements, offers of sales, sales, and distribution of goods, services, and

other things of value constituted “consumer transactions” within the meaning of Okla. Stat. tit. 15,

§ 752(2).

          982.   Intel, in the course of its business, engaged in unlawful practices in violation of Okla.

Stat. tit. 15, § 753, including the following: making false representations, knowingly or with reason

to know, as to the characteristics, uses, and benefits of the subjects of its consumer transactions, in

violation of Okla. Stat. tit. 15, § 753(5); representing, knowingly or with reason to know, that the

subjects of its consumer transactions were of a particular standard when they were of another, in

violation of Okla. Stat. tit 15, § 753(7); advertising, knowingly or with reason to know, the subjects

of its consumer transactions with intent not to sell as advertised, in violation of Okla. Stat. tit 15,

§ 753 (8); committing unfair trade practices that offend established public policy and were immoral,

PAGE 232 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 234 of 279




unethical, oppressive, unscrupulous, and substantially injurious to consumers, as defined by section

752(14), in violation of Okla. Stat. tit. 15, § 753(20); and committing deceptive trade practices that

deceived or could reasonably be expected to deceive or mislead a person to the detriment of that

person as defined by section 752(13), in violation of Okla. Stat. tit. 15, § 753(20).

       983.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       984.    Intel intended to mislead Plaintiffs and Oklahoma Subclass members and induce

them to rely on its misrepresentations and omissions.

       985.    Intel acted unfairly in failing to disclose the Defects to Plaintiffs and Oklahoma

Subclass members because it was in a superior position to provide that information to the Plaintiffs

and Oklahoma Subclass members and ordinary, reasonable consumers would not be able to know

that the CPUs contained defects or required patches to operate in a secure manner absent Intel’s

disclosure.

       986.    Had Intel disclosed to Plaintiffs and Oklahoma Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Oklahoma Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

PAGE 233 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 235 of 279




          987.   The above unlawful practices and acts by Intel were immoral, unethical, oppressive,

unscrupulous, unfair, and substantially injurious. These acts caused substantial injury to Plaintiffs

and absent Oklahoma Subclass members.

          988.   Intel acted intentionally, knowingly, and maliciously to violate Oklahoma’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Oklahoma Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

          989.   As a direct and proximate result of Intel’s unfair and deceptive acts and practices,

Plaintiffs and Oklahoma Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

          990.   Like other Oklahoma Subclass members, Plaintiffs experienced actual losses in

connection with the CPU defects and patching due to those defects. Those losses include, but are

not limited to, loss of time in patching computers as a result of the security flaws, loss or compromise

of data due to security flaws, and/or mitigation costs—damages which can be proven at trial.

          991.   Plaintiffs and Oklahoma Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                               OREGON SUBCLASS COUNT XLII

                       OREGON UNLAWFUL TRADE PRACTICES ACT

                                   Or. Rev. Stat. § 646.608 et seq.

          992.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

PAGE 234 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 236 of 279




       993.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Oregon, and/or on behalf of the Oregon Subclass.

       994.    Intel is a “person,” as defined by Or. Rev. Stat. § 646.605(4).

       995.    Intel engaged in the sale of “goods and services,” as defined by Or. Rev. Stat.

§ 646.605(6)(a).

       996.    Intel sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a). The

CPUs at issue may be sold individually or inside of a machine. Intel CPUs are often a motivating

factor for an individual’s purchase of particular machine, and, at any rate, Intel routinely sells large

quantities of CPUs individually.

       997.    Intel advertised, offered, or sold goods or services in Oregon and engaged in trade or

commerce directly or indirectly affecting the people of Oregon.

       998.    Intel engaged in unlawful practices in the course of its business and occupation, in

violation of Or. Rev. Stat. § 646.608, included the following: representing that its goods and

services have approval, characteristics, uses, benefits, and qualities that they do not have, in

violation of Or. Rev. Stat. § 646.608(1)(e); representing that its goods and services are of a particular

standard or quality if they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g); advertising

its goods or services with intent not to provide them as advertised, in violation of Or. Rev. Stat. §

646.608(1)(i); and concurrent with tender or delivery of its goods and services, failing to disclose

any known material Defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

       999.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers. Specifically, Intel’s conduct included:



PAGE 235 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20   Page 237 of 279




       1000. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       1001. Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

accordingly, putting profits over the safety of consumer data;

       1002. Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       1003. Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       1004. Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       1005. Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel had failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       1006. Intel intended to mislead Plaintiffs and Oregon Subclass members and induce them

to rely on its misrepresentations and omissions.



PAGE 236 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 238 of 279




        1007. Had Intel disclosed to Plaintiffs and Oregon Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and Oregon Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        1008. Intel acted intentionally, knowingly, and maliciously to violate Oregon’s Unlawful

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Oregon Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1009. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Oregon Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs with installed Intel CPUs, and increased time

and expense in dealing with performance and security issues.

        1010. Plaintiffs and Oregon Subclass members seek all monetary and non-monetary relief

allowed by law, including equitable relief, actual damages or statutory damages of $200 per

violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.



PAGE 237 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20      Page 239 of 279




                          PENNSYLVANIA SUBCLASS COUNT XLIII

                     PENNSYLVANIA UNFAIR TRADE PRACTICES AND

                                CONSUMER PROTECTION LAW

                             73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

          1011. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1012. The non-entity Plaintiffs bring this count on behalf of themselves and all members

of the Class that purchased or leased one or more Intel CPUs or one or more devices containing an

Intel CPU in Pennsylvania, and/or on behalf of the Pennsylvania Subclass.

          1013. Intel is a “person,” as meant by 73 Pa. Cons. Stat. § 201-2(2).

          1014. Plaintiffs and absent Pennsylvania Subclass members purchased goods and services

in “trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal,

family, and/or household purposes.

          1015. Intel engaged in unfair methods of competition and unfair or deceptive acts or

practices in the conduct of its trade and commerce in violation of 73 Pa. Cons. Stat. Ann. § 201-3,

including the following: representing that its goods and services have characteristics, uses, benefits,

and qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v)); representing that its goods and

services are of a particular standard or quality if they are another (73 Pa. Stat. Ann. § 201-2(4)(vii));

and advertising its goods and services with intent not to sell them as advertised (73 Pa. Stat. Ann.

§ 201-2(4)(ix)).

          1016. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.



PAGE 238 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 240 of 279




       1017. Intel intended to mislead Plaintiffs and Pennsylvania Subclass members and induce

them to rely on its misrepresentations and omissions.

       1018. Had Intel disclosed to Plaintiffs and Pennsylvania Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Pennsylvania Alabama Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       1019. Intel acted intentionally, knowingly, and maliciously to violate Pennsylvania Unfair

Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs and absent

Pennsylvania Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance

issues put it on notice that the CPUs were not as it advertised.

       1020. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Pennsylvania Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing their personal CPUs, and increased time and expense in

dealing with performance and security issues.

       1021. Plaintiffs and Pennsylvania Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $100 (whichever is greater),

PAGE 239 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 241 of 279




treble damages, attorneys’ fees and costs, and any additional relief the Court deems necessary or

proper.

                           RHODE ISLAND SUBCLASS COUNT XLIV

                   RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT

                                   R.I. Gen. Laws § 6-13.1 et seq.

          1022. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1023. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Rhode Island, and/or on behalf of the Rhode Island Subclass.

          1024. Plaintiffs and Rhode Island Subclass members are each a “person,” as defined by R.I.

Gen. Laws § 6-13.1-1(3).

          1025. Plaintiffs and Rhode Island Subclass members purchased goods and services for

personal, family, or household purposes.

          1026. Intel advertised, offered, or sold goods or services in Rhode Island and engaged in

trade or commerce directly or indirectly affecting the people of Rhode Island, as defined by R.I.

Gen. Laws § 6-13.1-1(5).

          1027. Intel engaged in unfair and deceptive acts and practices, in violation of R.I. Gen.

Laws § 6-13.1-2, including: representing that its goods and services have characteristics, uses, and

benefits that they do not have (R.I. Gen. Laws § 6-13.1-52(6)(v)); representing that its goods and

services are of a particular standard or quality when they are of another (R.I. Gen. Laws § 6-13.1-

52(6)(vii)); advertising goods or services with intent not to sell them as advertised (R.I. Gen. Laws

§ 6-13.1-52(6)(ix)); engaging in any other conduct that similarly creates a likelihood of confusion

PAGE 240 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20   Page 242 of 279




or misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii)); engaging in any act or practice that is

unfair or deceptive to the consumer (R.I. Gen. Laws § 6-13.1-52(6)(xiii)); and using other methods,

acts, and practices that mislead or deceive members of the public in a material respect (R.I. Gen.

Laws § 6-13.1-52(6)(xiv)).

       1028. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers. Specifically, Intel’s actions included:

       1029. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       1030. Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

accordingly, putting profits over the safety of consumer data;

       1031. Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       1032. Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       1033. Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       1034. Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

PAGE 241 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 243 of 279




performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

          1035. Intel intended to mislead Plaintiffs and Rhode Island Subclass members and induce

them to rely on its misrepresentations and omissions.

          1036. Intel acted intentionally, knowingly, and maliciously to violate Rhode Island’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and absent Rhode Island

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it

on notice that the CPUs were not as it advertised.

          1037. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Rhode Island Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

          1038. Plaintiffs and Rhode Island Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $200 per Subclass Member

(whichever is greater), punitive damages, injunctive relief, other equitable relief, and attorneys’ fees

and costs.

                          SOUTH CAROLINA SUBCLASS COUNT XLV

                    SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT

                                   S.C. Code Ann. § 39-5-10 et seq.

          1039. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

PAGE 242 –                        CLASS ACTION ALLEGATION COMPLAINT
       Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 244 of 279




       1040. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

South Carolina, and/or on behalf of the South Carolina Subclass.

       1041. Intel is a “person,” as defined by S.C. Code Ann. § 39-5-10(a).

       1042. South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.

       1043. Intel advertised, offered, or sold goods or services in South Carolina and engaged in

trade or commerce directly or indirectly affecting the people of South Carolina, as defined by S.C.

Code Ann. § 39-5-10(b).

       1044. Intel’s acts and practices had, and continue to have, the tendency or capacity to

deceive.

       1045. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1046. Intel intended to mislead Plaintiffs and South Carolina Subclass members and induce

them to rely on its misrepresentations and omissions.

       1047. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

PAGE 243 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 245 of 279




partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1048. Had Intel disclosed to Plaintiffs and South Carolina Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

South Carolina Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1049. Intel’s business acts and practices offend an established public policy, or are

immoral, unethical, or oppressive.

       1050. Intel’s unfair and deceptive acts or practices adversely affected the public interest

because such acts or practices have the potential for repetition; Intel engages in such acts or practices

as a general rule; and such acts or practices impact the public at large, including millions of South

Carolina Subclass members that purchased and/or used an Intel CPU.

       1051. Intel unfair and deceptive acts or practices have the potential for repetition because

the same kinds of actions occurred in the past, as described herein, thus making it likely that these

acts or practices will continue to occur if left undeterred. Additionally, Intel’s policies and

procedures create the potential for recurrence of the complained-of business acts and practices.



PAGE 244 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 246 of 279




       1052. Intel violations present a continuing risk to Plaintiffs and absent South Carolina

Subclass members as well as to the general public.

       1053. Intel intended to mislead Plaintiffs and South Carolina Subclass members and induce

them to rely on its misrepresentations and omissions.

       1054. Intel acted intentionally, knowingly, and maliciously to violate South Carolina’s

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs’ and absent South Carolina

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it

on notice that the CPUs were not as it advertised. In light of this conduct, punitive damages would

serve the interest of society in punishing and warning others not to engage in such conduct and

would deter Intel and others from committing similar conduct in the future.

       1055. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent South Carolina Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

       1056. Plaintiffs and South Carolina Subclass members seek all monetary and non-monetary

relief allowed by law, including damages for their economic losses, treble damages, punitive

damages, injunctive relief, and reasonable attorneys’ fees and costs.

                        SOUTH DAKOTA SUBCLASS COUNT XLVI

                SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND

                               CONSUMER PROTECTION ACT

                               S.D. Codified Laws § 37-24-1 et seq.



PAGE 245 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 247 of 279




          1057. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1058. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

South Dakota, and/or on behalf of the South Dakota Subclass.

          1059. Intel is a “person,” as defined by S.D. Codified Laws § 37-24-1(8).

          1060. Intel advertises and sells “merchandise,” as defined by S.D. Codified Laws § 37-24-

1(6), (7), & (13).

          1061. Intel advertised, offered, or sold goods or services in South Dakota and engaged in

trade or commerce directly or indirectly affecting the people of South Dakota, as defined by S.D.

Codified Laws § 37-24-1(6), (7), & (13).

          1062. Intel knowingly engaged in deceptive acts or practices, misrepresentation,

concealment, suppression, or omission of material facts in connection with the sale and

advertisement of goods or services, in violation of S.D. Codified Laws § 37-24-6, as described

herein.

          1063. Intel intended to mislead Plaintiffs and South Dakota Subclass members and induce

them to rely on its misrepresentations and omissions.

          1064. Intel representations and omissions were material because they were likely to deceive

reasonable consumers.

          1065. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

PAGE 246 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 248 of 279




measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1066. Had Intel disclosed to Plaintiffs and South Dakota Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent South Dakota Subclass members acted reasonably in relying on Intel’s

misrepresentations and omissions, the truth of which they could not have discovered.

       1067. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent South Dakota Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

       1068. Intel’s violations present a continuing risk to Plaintiffs and absent South Dakota

Subclass members as well as to the general public.

PAGE 247 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 249 of 279




          1069. Plaintiffs and South Dakota Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, injunctive relief, and reasonable attorneys’ fees

and costs.

                             TENNESSEE SUBCLASS COUNT XLVII

                         TENNESSEE CONSUMER PROTECTION ACT

                                 Tenn. Code Ann. § 47-18-101 et seq.

          1070. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1071. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Tennessee, and/or on behalf of the Tennessee Subclass.

          1072. Intel is a “person,” as defined by Tenn. Code § 47-18-103(13).

          1073. Plaintiffs and absent Tennessee Subclass members are “consumers,” within the

meaning of Tenn. Code § 47-18-103(2).

          1074. Intel advertised and sold “goods” or “services” in “consumer transaction[s],” as

defined by Tenn. Code §§ 47-18-103(7), (18) & (19).

          1075. Intel advertised, offered, or sold goods or services in Tennessee and engaged in trade

or commerce directly or indirectly affecting the people of Tennessee, as defined by Tenn. Code

§§ 47-18-103(7), (18) & (19). Furthermore, Intel’s acts or practices affected the conduct of trade or

commerce, within the meaning and scope of Tenn. Code § 47-18-104.

          1076. Intel intended to mislead Plaintiffs and Tennessee Subclass members and induce

them to rely on its misrepresentations and omissions.



PAGE 248 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 250 of 279




       1077. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1078. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1079. Had Intel disclosed to Plaintiffs and Tennessee Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Tennessee Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.



PAGE 249 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20      Page 251 of 279




        1080. Intel’s “unfair” acts and practices caused or were likely to cause substantial injury to

consumers, which was not reasonably avoidable by consumers themselves and not outweighed by

countervailing benefits to consumers or to competition.

        1081. The injury to consumers was and is substantial because it was non-trivial and non-

speculative and involved a monetary injury. The injury to consumers was substantial not only

because it inflicted harm on a significant and unprecedented number of consumers, but also because

it inflicted a significant amount of harm on each consumer.

        1082. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making. By withholding important information from consumers as described herein, Intel

created an asymmetry of information between it and consumers that precluded consumers from

taking action to avoid or mitigate injury.

        1083. Intel’s business practices had no countervailing benefit to consumers or to

competition.

        1084. By misrepresenting and omitting material facts, Intel violated the following

provisions of Tenn. Code § 47-18-104(b): representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits or quantities that they do not have; representing

that goods or services are of a particular standard, quality or grade, if they are of another; advertising

goods or services with intent not to sell them as advertised; and representing that a consumer

transaction confers or involves rights, remedies or obligations that it does not have or involve.

Intel’s actions included:

        1085. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

with the Defects, which go toward their central functionality, resulting in security risks,

PAGE 250 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20   Page 252 of 279




compromising confidential information, and—if patched—significantly degrading CPU

performance thereby, again, impacting their central functionality, so that consumers did not receive

the benefit of their bargain;

       1086. Permitting instruction execution in the Intel CPUs without first performing and

enforcing the appropriate memory access checks as a means to increase processor speed and,

accordingly, putting profits over the safety of consumer data;

       1087. Failing to take steps to secure the CPU architecture from cache side-channel attacks;

       1088. Making affirmative public representations about the security of Intel CPUs while, at

the same time, not ensuring that safety is a priority in its devices;

       1089. Making affirmative public representations about the speed of Intel CPUs while

knowing that, in order for those CPUs to offer security for consumers’ data, they would need to be

patched, which would reduce processor speed or leave systems corrupted and still vulnerable; and

       1090. Concealing and/or failing to disclose material facts, including but not limited to, that

the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to confidential

information, that necessary mitigations to address the Defects would result in significant CPU

performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks.

       1091. Intel acted intentionally, knowingly, and maliciously to violate Tennessee’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and absent Tennessee Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.



PAGE 251 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 253 of 279




          1092. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Tennessee Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          1093. Intel’s violations present a continuing risk to Plaintiffs and absent Tennessee

Subclass members as well as to the general public.

          1094. Plaintiffs and Tennessee Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages, treble damages for each willful

or knowing violation, attorneys’ fees and costs, and any other relief that is necessary and proper.

                                TEXAS SUBCLASS COUNT XLVIII

     TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT

                               Texas Bus. & Com. Code § 17.41 et seq.

          1095. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1096. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Texas, and/or on behalf of the Texas Subclass.

          1097. Intel is a “person,” as defined by Tex. Bus. & Com. Code § 17.45(3).

          1098. Plaintiffs and absent Texas Subclass members are “consumers,” as defined by Tex.

Bus. & Com. Code § 17.45(4).




PAGE 252 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20       Page 254 of 279




       1099. Intel advertised, offered, or sold goods or services in Texas and engaged in trade or

commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. & Com. Code

§ 17.45(6).

       1100. Intel engaged in false, misleading, or deceptive acts and practices, in violation of

Tex. Bus. & Com. Code § 17.46(b), including: representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits or quantities that they do not have; representing

that goods or services are of a particular standard, quality or grade, if they are of another; and

advertising goods or services with intent not to sell them as advertised.

       1101. Intel intended to mislead Plaintiffs and Texas Subclass members and induce them to

rely on its misrepresentations and omissions.

       1102. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1103. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.



PAGE 253 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 255 of 279




       1104. Had Intel disclosed to Plaintiffs and Texas Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Texas Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1105. Intel engaged in unconscionable actions or courses of conduct, in violation of Tex.

Bus. & Com. Code Ann. § 17.50(a)(3). Intel engaged in acts or practices which, to consumers’

detriment, took advantage of consumers’ lack of knowledge, ability, experience, or capacity to a

grossly unfair degree.

       1106. Plaintiffs and absent Texas Subclass members lacked knowledge about the above

business practices, omissions, and misrepresentations because this information was known

exclusively by Intel.

       1107. Intel intended to take advantage of consumers’ lack of knowledge, ability,

experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness that

would result. The unfairness resulting from Intel’s conduct is glaringly noticeable, flagrant,

complete, and unmitigated.

       1108. Intel acted intentionally, knowingly, and maliciously to violate Texas’s Deceptive

Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiffs’ and absent Texas

PAGE 254 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1    Filed 05/29/20     Page 256 of 279




Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it

on notice that the CPUs were not as it advertised.

       1109. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Texas Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1110. Intel’s violations present a continuing risk to Plaintiffs and Texas Subclass members

as well as to the general public.

       1111. Intel received notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505 concerning

its wrongful conduct as alleged herein by Plaintiffs and absent Texas Subclass members. Sending

pre-suit notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505, however, is an exercise in futility

for Plaintiffs because Intel has already been informed of the allegedly unfair and unlawful conduct

as described herein as of the date of the first-filed action among the cases centralized in this

multidistrict litigation, and has yet to offer Texas Subclass members remedy in accordance with

similar consumer protection statute.

       1112. Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief allowed

by law, including economic damages, damages for mental anguish, treble damages for each act

committed intentionally or knowingly, court costs, reasonably and necessary attorneys’ fees,

injunctive relief, and any other relief which the Court deems proper.




PAGE 255 –                          CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 257 of 279




                                 UTAH SUBCLASS COUNT XLIX

                          UTAH CONSUMER SALES PRACTICES ACT

                                     Utah Code § 13-11-1 et seq.

          1113. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1114. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Utah, and/or on behalf of the Utah Subclass.

          1115. Intel is a “person,” as defined by Utah Code § 13-11-1(5).

          1116. Intel is a “supplier,” as defined by Utah Code § 13-11-1(6), because it regularly

solicits, engages in, or enforces “consumer transactions,” as defined by Utah Code § 13-11-1(2).

          1117. Intel engaged in deceptive and unconscionable acts and practices in connection with

consumer transactions, in violation of Utah Code §§ 13-11-4 and 13-11-5, as described herein.

          1118. Intel intended to mislead Plaintiffs and Utah Subclass members and induce them to

rely on its misrepresentations and omissions.

          1119. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          1120. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

PAGE 256 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 258 of 279




both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1121. Had Intel disclosed to Plaintiffs and Texas Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Utah Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1122. Intel intentionally or knowingly engaged in deceptive acts or practices, violating

Utah Code § 13-11-4(2) by: indicating that the subject of a consumer transaction has sponsorship,

approval, performance characteristics, accessories, uses, or benefits, if it has not; indicating that the

subject of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is

not; indicating that the subject of a consumer transaction has been supplied in accordance with a

previous representation, if it has not; indicating that the subject of a consumer transaction will be

supplied in greater quantity (e.g., more data security) than the supplier intends.

       1123. Intel engaged in unconscionable acts and practices that were oppressive and led to

unfair surprise, as shown in the setting, purpose, and effect of those acts and practices.

PAGE 257 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 259 of 279




       1124. In addition, there was an overall imbalance in the obligations and rights imposed by

the consumer transactions in question, based on the mores and industry standards of the time and

place where they occurred. There is a substantial imbalance between the obligations and rights of

consumers, such as Plaintiffs and absent Utah Subclass members, who purchase CPUs based upon

the publicly-available information in the marketplace, and Intel, which has exclusive or superior

knowledge of any Defects in those devices and software developed to address those Defects.

       1125. Intel’s acts and practices were also procedurally unconscionable because consumers,

including Plaintiffs and absent Utah Subclass members, had no practicable option but to purchase

CPUs based upon publicly available information, despite Intel’s omissions and misrepresentations.

       1126. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Utah Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1127. Intel’s violations present a continuing risk to Plaintiffs and absent Utah Subclass

members as well as to the general public.

       1128. Under Utah Code § 13-11-19, Plaintiffs and Utah Subclass members seek all

monetary and non-monetary relief allowed by law, including actual damages, statutory damages of

$2,000 per violation, amounts necessary to avoid unjust enrichment, injunctive relief, and

reasonable attorneys’ fees and costs.




PAGE 258 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20      Page 260 of 279




                                 VERMONT SUBCLASS COUNT L

                               VERMONT CONSUMER FRAUD ACT

                                   Vt. Stat. Ann. tit. 9, § 2451 et seq.

          1129. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1130. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Vermont, and/or on behalf of the Vermont Subclass.

          1131. Plaintiffs and Vermont Subclass members are “consumers,” as defined by Vt. Stat.

Ann. tit. 9, § 2451a(a).

          1132. Intel’s conduct as alleged herein related to “goods” or “services” for personal, family,

or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).

          1133. Intel is a “seller,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).

          1134. Intel advertised, offered, or sold goods or services in Vermont and engaged in trade

or commerce directly or indirectly affecting the people of Vermont.

          1135. Intel engaged in unfair and deceptive acts or practices, in violation of Vt. Stat. tit. 9,

§ 2453(a), as described herein.

          1136. Intel intended to mislead Plaintiffs and Vermont Subclass members and induce them

to rely on its misrepresentations and omissions.

          1137. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          1138. Under the circumstances, consumers had a reasonable interpretation of Intel’s

representations and omissions.

PAGE 259 –                         CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI       Document 1       Filed 05/29/20     Page 261 of 279




       1139. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1140. Intel’s acts and practices caused or were likely to cause substantial injury to

consumers, which was not reasonably avoidable by consumers themselves and not outweighed by

countervailing benefits to consumers or to competition.

       1141. The injury to consumers was and is substantial because it was non-trivial and non-

speculative; and involved a concrete monetary injury. The injury to consumers was substantial not

only because it inflicted harm on a significant and unprecedented number of consumers, but also

because it inflicted a significant amount of harm on each consumer.

       1142. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making.     By withholding important information from consumers, Intel created an

asymmetry of information between it and consumers that precluded consumers from taking action

to avoid or mitigate injury.



PAGE 260 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 262 of 279




          1143. Intel’s business practices had no countervailing benefit to consumers or to

competition.

          1144. Intel is presumed, as a matter of law under Vt. Stat. Ann. tit. 9, § 2457, to have

intentionally violated the Vermont Consumer Protection Act because it failed to sell goods or

services in the manner and of the nature advertised or offered.

          1145. Intel acted intentionally, knowingly, and maliciously to violate Vermont’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Vermont Subclass members’ rights. Intel’s

knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were not as

it advertised.

          1146. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Vermont Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          1147. Plaintiffs and Vermont Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, restitution, actual damages, disgorgement of profits,

treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.

                                 VIRGINIA SUBCLASS COUNT LI

                           VIRGINIA CONSUMER PROTECTION ACT

                                   Va. Code Ann. § 59.1-196 et seq.

          1148. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.



PAGE 261 –                        CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1      Filed 05/29/20     Page 263 of 279




          1149. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Virginia, and/or on behalf of the Virginia Subclass.

          1150. The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.

Code Ann. § 59.1-200(14).

          1151. Intel is a “person” as defined by Va. Code Ann. § 59.1-198.

          1152. Intel is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

          1153. Intel engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198. Intel

advertised, offered, or sold goods or services used primarily for personal, family or household

purposes.

          1154. Intel engaged in deceptive acts and practices by using deception, fraud, false

pretense, false promise, and misrepresentation in connection with consumer transactions, described

herein.

          1155. Intel intended to mislead Plaintiffs and Virginia Subclass members and induce them

to rely on its misrepresentations and omissions.

          1156. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          1157. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation, and that in designing its CPUs, Intel had failed to take

PAGE 262 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 264 of 279




measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1158. Had Intel disclosed to Plaintiffs and Virginia Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that

it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Virginia Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions,

the truth of which they could not have discovered.

       1159. The above-described deceptive acts and practices also violated the following

provisions of Va. Code § 59.1-200(A): misrepresenting that goods or services have certain

quantities, characteristics, ingredients, uses, or benefits; misrepresenting that goods or services are

of a particular standard, quality, grade, style, or model; and advertising goods or services with intent

not to sell them as advertised, or with intent not to sell them upon the terms advertised.

       1160. Intel acted intentionally, knowingly, and maliciously to violate Virginia’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and absent Virginia Subclass members’ rights.

PAGE 263 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 265 of 279




Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised. An award of punitive damages would serve to punish Intel for its wrongdoing

and warn or deter others from engaging in similar conduct.

          1161. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Virginia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

          1162. Intel’s violations present a continuing risk to Plaintiffs and absent Virginia Subclass

members as well as to the general public.

          1163. Plaintiffs and Virginia Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages; statutory damages in the amount of $1,000 per violation

if the conduct is found to be willful or, in the alternative, $500 per violation; restitution; injunctive

relief; punitive damages; and attorneys’ fees and costs.

                             WASHINGTON SUBCLASS COUNT LII

                        WASHINGTON CONSUMER PROTECTION ACT

                              Wash. Rev. Code Ann. § 19.86.020 et seq.

          1164. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1165. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Washington, and/or on behalf of the Washington Subclass.

          1166. Intel is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

PAGE 264 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1       Filed 05/29/20     Page 266 of 279




       1167. Intel advertised, offered, or sold goods or services in Washington and engaged in

trade or commerce directly or indirectly affecting the people of Washington, as defined by Wash.

Rev. Code Ann. § 19.86.010 (2).

       1168. Intel engaged in unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, as described herein.

       1169. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1170. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1171. Intel acted intentionally, knowingly, and maliciously to violate Washington’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and absent Washington Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       1172. Intel’s conduct is injurious to the public interest because it violates Wash. Rev. Code

Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of public interest

PAGE 265 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 267 of 279




impact, and/or injured persons and had and has the capacity to injure persons. Furthermore, its

conduct affected the public interest, including the at least hundreds of thousands of Washingtonians

affected by Intel’s deceptive business practices.

          1173. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Washington Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues

          1174. Plaintiffs and Washington Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

and attorneys’ fees and costs.

                            WEST VIRGINIA SUBCLASS COUNT LIII

              WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

                                   W. Va. Code § 46A-6-101 et seq.

          1175. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1176. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in West

Virginia, and/or on behalf of the West Virginia Subclass.

          1177. Plaintiffs and West Virginia Subclass members are “consumers,” as defined by W.

Va. Code § 46A-6-102(2).

          1178. Intel engaged in “consumer transactions,” as defined by W. Va. Code § 46A-6-

102(2).

PAGE 266 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20     Page 268 of 279




       1179. Intel advertised, offered, or sold goods or services in West Virginia and engaged in

trade or commerce directly or indirectly affecting the people of West Virginia, as defined by W. Va.

Code § 46A-6-102(6).

       1180. Intel received notice pursuant to W. Va. Code § 46A-6-106(c) concerning its

wrongful conduct as alleged herein by Plaintiffs and West Virginia Subclass members. Sending

pre-suit notice pursuant to W. Va. Code § 46A-6-106(c), however, is an exercise in futility for

Plaintiffs, because, despite being on knowledge of the deceptive acts and practices complained of

herein in this lawsuit as of the date of the first-filed action among the cases centralized in this

multidistrict litigation, Intel has not cured its unfair and deceptive acts and practices.

       1181. Intel engaged in unfair and deceptive business acts and practices in the conduct of

trade or commerce, in violation of W. Va. Code § 46A-6-104, as described herein.

       1182. Intel’s unfair and deceptive acts and practices also violated W. Va. Code § 46A-6-

102(7), including: representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits or quantities that they do not have; representing that goods or services are

of a particular standard, quality or grade, or that goods are of a particular style or model if they are

of another; advertising goods or services with intent not to sell them as advertised; engaging in any

other conduct that similarly creates a likelihood of confusion or of misunderstanding; using

deception, fraud, false pretense, false promise or misrepresentation, or the concealment, suppression

or omission of any material fact with intent that others rely upon such concealment, suppression or

omission, in connection with the sale or advertisement of goods or services, whether or not any

person has in fact been misled, deceived or damaged thereby; and advertising, displaying,

publishing, distributing, or causing to be advertised, displayed, published, or distributed in any

manner, statements and representations with regard to the sale of goods that are false, misleading or

PAGE 267 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI          Document 1     Filed 05/29/20     Page 269 of 279




deceptive or that omit to state material information which is necessary to make the statements therein

not false, misleading, or deceptive.

       1183. Intel’s unfair and deceptive acts and practices were unreasonable when weighed

against the need to develop or preserve business, and were injurious to the public interest, under W.

Va. Code § 46A-6-101.

       1184. Intel’s acts and practices were additionally “unfair” under W. Va. Code § 46A-6-104

because they caused or were likely to cause substantial injury to consumers, which was not

reasonably avoidable by consumers themselves and not outweighed by countervailing benefits to

consumers or to competition.

       1185. The injury to consumers from Intel’s conduct was and is substantial because it was

non-trivial and non-speculative; and involved a monetary injury. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

       1186. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making.     By withholding important information from consumers, Intel created an

asymmetry of information between it and consumers that precluded consumers from taking action

to avoid or mitigate injury.

       1187. Intel’s business practices had no countervailing benefit to consumers or to

competition.

       1188. Intel’s acts and practices were additionally “deceptive” under W. Va. Code § 46A-

6-104 because Intel made representations or omissions of material facts that misled or were likely

to mislead reasonable consumers, including Plaintiffs and absent West Virginia Subclass members.

PAGE 268 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20     Page 270 of 279




       1189. Intel intended to mislead Plaintiffs and absent West Virginia Subclass members and

induce them to rely on its misrepresentations and omissions.

       1190. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1191. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in

significant CPU performance degradation; and that, in designing its CPUs, Intel had failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks. These material facts should have been disclosed because

both security and performance are central to CPU functionality; because Intel had exclusive or

superior knowledge regarding such facts; and because Intel suppressed these facts while making

partial representations as alleged herein. Moreover, these material facts should have been disclosed

because they were contrary to Intel’s representations about the CPUs.

       1192. Had Intel disclosed to Plaintiffs and West Virginia Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs



PAGE 269 –                      CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI       Document 1         Filed 05/29/20   Page 271 of 279




and absent West Virginia Subclass members acted reasonably in relying on Intel’s

misrepresentations and omissions, the truth of which they could not have discovered.

       1193. Intel’s omissions were legally presumed to be equivalent to active misrepresentations

because Intel intentionally prevented Plaintiffs and West Virginia Subclass members from

discovering the truth regarding Intel’s CPU Defects.

       1194. Intel acted intentionally, knowingly, and maliciously to violate West Virginia’s

Consumer Credit and Protection Act, and recklessly disregarded Plaintiffs’ and West Virginia

Subclass members’ rights. Intel’s unfair and deceptive acts and practices were likely to cause

serious harm, and Intel knew that its deceptive acts would cause harm based upon its business

practices and exclusive knowledge of the omissions and misrepresentations herein.

       1195. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent West Virginia Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing the CPUs, and increased time and

expense in dealing with performance and security issues.

       1196. Intel’s violations present a continuing risk to Plaintiffs and absent West Virginia

Subclass members as well as to the general public.

       1197. Plaintiffs and West Virginia Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $200 per violation under W. Va.

Code § 46A-6-106(a), restitution, injunctive and other equitable relief, punitive damages, and

reasonable attorneys’ fees and costs.




PAGE 270 –                      CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20      Page 272 of 279




                              WISCONSIN SUBCLASS COUNT LIV

                     WISCONSIN DECEPTIVE TRADE PRACTICES ACT

                                      Wis. Stat. § 100.18 et seq.

          1198. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1199. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Wisconsin, and/or on behalf of the Wisconsin Subclass.

          1200. Intel is a “person, firm, corporation or association,” as defined by Wis. Stat.

§ 100.18(1).

          1201. Plaintiffs and absent Wisconsin Subclass members are members of “the public,” as

defined by Wis. Stat. § 100.18(1).

          1202. With intent to sell, distribute, or increase consumption of merchandise, services, or

anything else offered by Intel to members of the public for sale, use, or distribution, Intel made,

published, circulated, placed before the public or caused (directly or indirectly) to be made,

published, circulated, or placed before the public in Wisconsin advertisements, announcements,

statements, and representations to the public that contained assertions, representations, or statements

of fact that were untrue, deceptive, and/or misleading, in violation of Wis. Stat. § 100.18(1).

          1203. Intel also engaged in the above-described conduct as part of a plan or scheme, the

purpose or effect of which was to sell, purchase, or use merchandise or services not as advertised,

in violation of Wis. Stat. § 100.18(9).

          1204. Those advertisements were placed in Wisconsin by Intel or through retailers and

other third parties who sold products containing Intel CPUs and were provided information for

PAGE 271 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1     Filed 05/29/20     Page 273 of 279




advertisements relating to the CPUs. That Intel placed and made advertisements in Wisconsin is

evident by the fact that Intel was able to sell, based upon information and belief, thousands of CPUs

in the state. Indeed, discovery will demonstrate how may advertisements Intel made to or targeted

at Wisconsin to the Wisconsin Subclass.

       1205. Intel intended to mislead Plaintiffs and Wisconsin Subclass members and induce

them to rely on its misrepresentations and omissions.

       1206. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1207. Intel’s had a duty to disclose the above-described facts due to the circumstances of

this case, including its exclusive knowledge of the CPU Defects, its concealment regarding same,

and its incomplete representations regarding its CPUs.

       1208. Intel’s failure to disclose the above-described facts is the same as actively

representing that those facts do not exist.

       1209. Intel acted intentionally, knowingly, and maliciously to violate the Wisconsin

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Wisconsin Subclass

members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

       1210. As a direct and proximate result of Intel’s deceptive acts or practices, Plaintiffs and

absent Wisconsin Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

CPU performance and security issues.



PAGE 272 –                       CLASS ACTION ALLEGATION COMPLAINT
          Case 3:20-cv-00863-SI       Document 1      Filed 05/29/20     Page 274 of 279




          1211. Intel had an ongoing duty to all Intel customers under Wis. Stat. § 100.18 to refrain

from deceptive acts, practices, plans, and schemes.

          1212. Plaintiffs and Wisconsin Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat.

§ 100.18(11)(b)(2), injunctive relief, and punitive damages.

                               WYOMING SUBCLASS COUNT LV

                         WYOMING CONSUMER PROTECTION ACT

                                 Wyo. Stat. Ann. § 40-12-101 et seq.

          1213. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth

herein.

          1214. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Wyoming, and/or on behalf of the Wyoming Subclass.

          1215. Intel is a “person” as defined by Wyo. Stat. Ann. § 42-12-102(i).

          1216. Plaintiffs and Wyoming Subclass members engaged in “consumer transactions” as

defined by Wyo. Stat. Ann. § 40-12-102(ii).

          1217. Intel is engaged in an “uncured unlawful deceptive trade practice” in accordance with

Wyo. Stat. Ann. § 40-12-105 in that it had actual notice of its deceptive acts and practices when the

first action of the cases centralized in this multidistrict litigation was file. It has not, however,

offered to adjust or modified the consumer transactions at issue in this case, nor has it offered to

rescind the consumer transactions. Consequently, pre-suit notice to Intel pursuant to Wyo. Stat.

Ann. § 40-12-109 was an exercise in futility.



PAGE 273 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI         Document 1        Filed 05/29/20      Page 275 of 279




        1218. Intel advertised, offered, or sold goods or services in Wyoming, and engaged in trade

or commerce directly or indirectly affecting the people of Wyoming.

        1219. Intel engaged in deceptive acts and practices in the conduct of trade or commerce, in

violation of the Wyoming Consumer Protection Act, Wyo. Stat. Ann. §§ 40-12-101, et seq.,

including: representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or qualities that they do not have; representing that goods or services are

of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are

of another; and engaging in any other unconscionable, false, misleading, or deceptive act or practice

in the conduct of trade or commerce.

        1220. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1221. Intel intended to mislead Plaintiffs and Wyoming Subclass members and induce

them to rely on its misrepresentations and omissions.

        1222. Had Intel disclosed to Plaintiffs and Wyoming Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Wyoming Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

PAGE 274 –                       CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20      Page 276 of 279




       1223. Intel acted intentionally, knowingly, and maliciously to violate the Wyoming

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Wyoming Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the

CPUs were not as it advertised.

       1224. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Wyoming Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1225. Intel’s deceptive acts and practices caused substantial injury to Plaintiffs and absent

Wyoming Subclass members, which they could not reasonably avoid, and which outweighed any

benefits to consumers or to competition.

       1226. Plaintiffs and the Wyoming Subclass seek all monetary and non-monetary relief

allowed by law, actual damages, injunctive relief, attorneys’ fees, costs, and any other relief that is

just and proper.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other Class members,

respectfully request that the Court enter an Order:

       A. Declaring that this action is a proper class action, certifying the Class and/or Subclasses

as requested herein, designating Plaintiffs as Class Representatives, and appointing Plaintiffs’

attorneys as Class Counsel;

       B. Enjoining Intel from continuing the unfair business practices alleged in this Complaint;



PAGE 275 –                        CLASS ACTION ALLEGATION COMPLAINT
        Case 3:20-cv-00863-SI        Document 1       Filed 05/29/20        Page 277 of 279




       C. Ordering Intel to pay actual and statutory damages (including punitive damages) and

restitution to Plaintiffs and the other Class members, as allowable by law;

       D. Ordering Intel to pay both pre- and post-judgment interest on any amounts awarded;

       E. Ordering Intel to pay attorneys’ fees and costs of suit; and

       F. Ordering such other and further relief as may be just and proper.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

       DATED this 29th day of May, 2020.

                                                    STOLL STOLL BERNE LOKTING
                                                     & SHLACHTER P.C.

                                                    By: s/ Jennifer S. Wagner
                                                        Steve D. Larson, OSB No. 863540
                                                        Jennifer S. Wagner, OSB No. 024470

                                                    209 SW Oak Street, Suite 500
                                                    Portland, Oregon 97204
                                                    Telephone: (503) 227-1600
                                                    Email: slarson@stollberne.com
                                                            jwagner@stollberne.com

                                                    Interim Plaintiffs’ Liaison Counsel

                                                    Christopher A. Seeger (pro hac vice)
                                                    SEEGER WEISS LLP
                                                    55 Challenger Road
                                                    Ridgefield Park, NJ 07660
                                                    Telephone: (212) 584-0700
                                                    Email: cseeger@seegerweiss.com

                                                    Rosemary M. Rivas (pro hac vice)
                                                    LEVI & KORSINSKY LLP
                                                    388 Market Street, Suite 1300
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 291-2420
                                                    Email: rrivas@zlk.com

                                                    Interim Co-Lead Plaintiffs’ Counsel




PAGE 276 –                      CLASS ACTION ALLEGATION COMPLAINT
     Case 3:20-cv-00863-SI   Document 1    Filed 05/29/20    Page 278 of 279




                                          Gayle M. Blatt (pro hac vice)
                                          CASEY GERRY SCHENK FRANCAVILLA
                                          BLATT & PENFIELD LLP
                                          110 Laurel Street
                                          San Diego, CA 92101
                                          Telephone: (619) 238-1811
                                          Email: gmb@cglaw.com

                                          Stuart A. Davidson (pro hac vice)
                                          ROBBINS GELLER RUDMAN & DOWD
                                          LLP
                                          120 East Palmetto Park Road, Suite 500
                                          Boca Raton, FL 33432
                                          Telephone: (561) 750-3000
                                          Email: sdavidson@rgrdlaw.com

                                          Melissa R. Emert (pro hac vice)
                                          STULL, STULL, & BRODY
                                          6 East 45th Street
                                          New York City, NY 10017
                                          Telephone: (212) 687-7230
                                          Email: memert@ssbny.com

                                          Richard M. Hagstrom (pro hac vice)
                                          HELLMUTH & JOHNSON PLLC
                                          8050 West 78th Street
                                          Edina, MN 55439
                                          Telephone: (952) 941-4005
                                          Email: rhagstrom@hjlawfirm.com

                                          Jennifer L. Joost (pro hac vice)
                                          KESSLER TOPAZ MELTZER & CHECK
                                          LLP
                                          One Sansome Street, Suite 1850
                                          San Francisco, CA 94104
                                          Telephone: (415) 400-3000
                                          Email: jjoost@ktmc.com

                                          Adam J. Levitt (pro hac vice)
                                          DICELLO LEVITT & CASEY LLC
                                          Ten North Dearborn Street, Eleventh Floor
                                          Chicago, IL 60602
                                          Telephone: (312) 214-7900
                                          Email: alevitt@dlcfirm.com




PAGE 277 –              CLASS ACTION ALLEGATION COMPLAINT
     Case 3:20-cv-00863-SI   Document 1    Filed 05/29/20     Page 279 of 279




                                          Charles E. Schaffer (pro hac vice)
                                          LEVIN SEDRAN & BERMAN LLP
                                          510 Walnut Street, Suite 500
                                          Philadelphia, PA 19106
                                          Telephone: (215) 592-1500
                                          Email: cschaffer@lfsblaw.com

                                          Interim Plaintiffs’ Steering Committee




PAGE 278 –              CLASS ACTION ALLEGATION COMPLAINT
